--------------------------------------------------------------------------------

CREDIT AGREEMENT


dated as of


October 5, 2016


among


MVP REAL ESTATE HOLDINGS, LLC,
MVP REIT II OPERATING PARTNERSHIP, LP,
AND CERTAIN OF THEIR SUBSIDIARIES
Collectively, as Borrower


and


The Lenders Party Hereto


and


KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent


and


KEYBANC CAPITAL MARKETS
As Lead Arranger




--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I Definitions
SECTION 1.01 Defined Terms
SECTION 1.02 Classification of Loans and Borrowings
SECTION 1.03 Terms Generally
SECTION 1.04 Accounting Terms; GAAP
SECTION 1.05 Joint and Several Liability; Lead Borrowers as Agents.
ARTICLE II The Credits
SECTION 2.01 Commitments
SECTION 2.02 Loans and Borrowings.
SECTION 2.03 Requests for Borrowings
SECTION 2.04 RESERVED.
SECTION 2.05 RESERVED.
SECTION 2.06 Funding of Borrowings.
SECTION 2.07 Interest Elections.
SECTION 2.08 Termination, Reduction and Increase of Commitments.
SECTION 2.09 Repayment of Loans; Evidence of Debt.
SECTION 2.10 Prepayment of Loans.
SECTION 2.11 Fees.
SECTION 2.12 Interest.
SECTION 2.13 Alternate Rate of Interest
SECTION 2.14 Increased Costs.
SECTION 2.15 Break Funding Payments
SECTION 2.16 Taxes.
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
SECTION 2.19 Extension
SECTION 2.20 Defaulting Lenders.
SECTION 2.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
ARTICLE III Representations and Warranties
SECTION 3.01 Organization; Powers
SECTION 3.02 Authorization; Enforceability
SECTION 3.03 Governmental Approvals; No Conflicts
SECTION 3.04 Financial Condition; No Material Adverse Change.
SECTION 3.05 Properties.
SECTION 3.06 Intellectual Property
SECTION 3.07 Litigation and Environmental Matters.
SECTION 3.08 Compliance with Laws and Agreements
SECTION 3.09 Investment and Holding Company Status
SECTION 3.10 Taxes
SECTION 3.11 ERISA
SECTION 3.12 Disclosure
SECTION 3.13 Insurance
SECTION 3.14 Margin Regulations
SECTION 3.15 Subsidiaries; REIT Qualification
SECTION 3.16 OFAC
SECTION 3.17 Solvency
SECTION 3.18 Brokers
ARTICLE IV Conditions
SECTION 4.01 Effective Date
SECTION 4.02 Each Credit Event
ARTICLE V Affirmative Covenants
SECTION 5.01 Financial Statements; Ratings Change and Other Information
SECTION 5.02 Financial Tests
SECTION 5.03 Notices of Material Events
SECTION 5.04 Existence; Conduct of Business
SECTION 5.05 Payment of Obligations
SECTION 5.06 Maintenance of Properties; Insurance.
SECTION 5.07 Books and Records; Inspection Rights.
SECTION 5.08 Compliance with Laws, Charter Documents, etc.
SECTION 5.09 Use of Proceeds
SECTION 5.10 Fiscal Year
SECTION 5.11 Environmental Matters.
SECTION 5.12 Appraisals
SECTION 5.13 Pool Properties
SECTION 5.14 Further Assurances
SECTION 5.15 Parent Covenants
SECTION 5.16 ECP
SECTION 5.17 Maintenance of Accounts
SECTION 5.18 Additional Collateral
ARTICLE VI Negative Covenants
SECTION 6.01 Liens
SECTION 6.02 Fundamental Changes; Asset Sales
SECTION 6.03 Investments, Loans, Advances and Acquisitions
SECTION 6.04 Hedging Agreements
SECTION 6.05 Restricted Payments
SECTION 6.06 Transactions with Affiliates
SECTION 6.07 Parent Negative Covenants
SECTION 6.08 Restrictive Agreements
SECTION 6.09 Indebtedness
SECTION 6.10 Management Fees
SECTION 6.11 Leases.
SECTION 6.12 Amendment to Organizational Documents
SECTION 6.13 Sanctions
ARTICLE VII Events of Default
SECTION 7.01 Events of Default
SECTION 7.02 Performance by Administrative Agent
ARTICLE VIII The Administrative Agent
ARTICLE IX Miscellaneous
SECTION 9.01 Notices
SECTION 9.02 Waivers; Amendments.
SECTION 9.03 Expenses; Indemnity; Damage Waiver.
SECTION 9.04 Successors and Assigns.
SECTION 9.05 Survival
SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.
SECTION 9.07 Severability
SECTION 9.08 Right of Setoff
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
SECTION 9.10 WAIVER OF JURY TRIAL
SECTION 9.11 Headings
SECTION 9.12 Confidentiality
SECTION 9.13 Interest Rate Limitation
SECTION 9.14 USA PATRIOT Act
SECTION 9.15 Fiduciary Duty/No Conflicts



--------------------------------------------------------------------------------



SCHEDULES:


Schedule 1.01 – Commitments
Schedule 2.01 – Real Estate Collateral Documents
Schedule 3.05(f) – Earthquake or Seismic Area
Schedule 3.07 – Litigation Disclosure
Schedule 3.15 – Subsidiaries
Schedule 5.13 – Pool Properties
Schedule SB – Subsidiary Borrowers




EXHIBITS:


Exhibit A – Form of Assignment and Acceptance
Exhibit B – Form of Compliance Certificate

Exhibit C  –  Form of Guaranty

Exhibit D  –  Form of Note

Exhibit E  –  Form of Borrowing Request/Interest Rate Election

Exhibit F  –  Joinder Agreement

Exhibit G  –  Form of Borrowing Base Certificate

Exhibit H  –  Form of Mortgage

Exhibit I  –  Form of Assignment of Leases and Rents

Exhibit J  –  Form of Environmental Indemnity

Exhibit K  –  Form of Assignment of Contracts




--------------------------------------------------------------------------------

CREDIT AGREEMENT ("Agreement") dated as of


October 5, 2016,


among


MVP REAL ESTATE HOLDINGS, LLC,
MVP REIT II OPERATING PARTNERSHIP, LP,
AND EACH SUBSIDIARY BORROWER
Individually and collectively, jointly and severally, as Borrower,


the LENDERS party hereto,


KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent,
and
KEYBANC CAPITAL MARKETS,
as Lead Arranger




ARTICLE I 


Definitions
SECTION 1.01 Defined Terms. 
As used in this Agreement, the following terms have the meanings specified
below:
"ABR" when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards to the next 1/100
of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
"Administrative Agent" means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Advisory Agreement" means, collectively (i) that certain Advisory Agreement
dated _________ __, 2015, by and between MVP REIT, Inc. (as successor by name
change to MVP Monthly Income Realty Trust, Inc.), Administrative Agent and MVP
Realty Advisor, LLC and (ii) that certain Advisory Agreement dated September 22,
2015, by and among MVP REIT II, Inc., REIT II OP, Administrative Agent and MVP
Realty Advisor, LLC.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day,  (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.
"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
"Applicable Rate" means, a rate per annum equal to, with respect to (a)
Eurodollar Loans, two and one-quarter percent (2.25%) and (b) with respect to
ABR Loans, one and one-quarter percent (1.25%).
"Appraisal" means, a written MAI appraisal from an independent appraiser
approved by the Administrative Agent and experienced in the valuation of parking
properties.  Each Appraisal must comply with all Legal Requirements and, unless
specifically provided to the contrary in this Agreement, must be in form and
substance satisfactory to the Administrative Agent.
"Appraised Value" means, for any parcel of Real Property, the "as-is" value of
such Real Property as determined in accordance with a recent Appraisal ordered
by the Administrative Agent.
"Approved Fund" has the meaning set forth in Section 9.04(b).
"Approved Lease" has the meaning set forth in Section 6.11(a).
"Assets Under Development" means all Real Property, or phases thereof, that is
under construction or development as an income-producing parking project in a
diligent manner and in accordance with industry standard construction schedules,
but for which a certificate of occupancy has not been issued.
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
"Assignment of Contracts" means a Collateral Assignment and Security Agreement
in Respect of Contracts, Licenses and Permits from the Borrower to
Administrative Agent for the benefit of Lenders now or hereafter delivered
pursuant to this Agreement to secure the Obligations, which shall be
substantially in the form of Exhibit K hereto, as the same may be amended,
restated, supplemented, or otherwise modified in accordance with its terms.
"Assignment of Leases and Rents" means an Assignment of Leases and Rents from
the Borrower to Administrative Agent for the benefit of the Lenders, now or
hereafter delivered pursuant to this Agreement to secure the Obligations, which
shall be substantially in the form of Exhibit I hereto, as the same may be
amended, restated, supplemented, or otherwise modified in accordance with its
terms.
"Availability Period" means the period from and including the Effective Date to
but excluding the Maturity Date.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time, which is described in the EU Bail-In Legislation Schedule.
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
"Borrower" means, individually and collectively, jointly and severally, each
Lead Borrower and each Subsidiary Borrower.
"Borrower Materials" has the meaning set forth in Section 9.01.
"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
"Borrowing Base Availability" means, as adjusted from time to time pursuant to
the terms hereof, the following, the aggregate of the following determined
separately for each Pool Property:  the lesser of (a) fifty five percent (55%)
of the Pool Value of such Pool Property; (b) a maximum aggregate Credit Exposure
which would provide a Pool Debt Yield of no less than twelve percent (12%) for
such Pool Property; and (c) an amount with respect to each Pool Property
determined by the Administrative Agent in its reasonable discretion as the
amount which can be refinanced with permanent financing secured by each such
Pool Property. Notwithstanding the foregoing, the Borrowing Base Availability
created by the property located at 735 & 749 N. 2nd St., 746-752 N. Old World
3rd St., 215 W. Wells St., Milwaukee, Wisconsin (the "Milwaukee Wells Asset")
shall, unless and until that certain Participation Agreement by and among PCAM,
LLC, a California limited liability company, MVP Milwaukee Wells, LLC, a Nevada
limited liability company, and MVP REIT, Inc., a Maryland corporation is
terminated or otherwise satisfied and evidence of such termination or
satisfaction, in form and substance reasonably satisfactory to the
Administrative Agent is delivered to the Administrative Agent, be adjusted as
follows: (a) 100% of the first $3,900,000.00 of Borrowing Base Availability as
calculated above, plus (b) 75% of the remaining Borrowing Base Availability in
excess of $3,900,000.00; from and after the date upon which the Administrative
Agent has received and approved a release of the aforementioned participation
agreement, the Borrowing Base Availability for the Milwaukee Wells Asset will
thereafter be determined in the same manner as all other Pool Properties as set
forth above.
"Borrowing Base Certificate" has the meaning set forth in Section 5.01(c) hereof
and a form of which is attached hereto as Exhibit G.
"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term "Business Day" shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than twenty percent (20%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of any Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of any Parent by Persons who were neither (i) nominated by the board
of directors of such Parent nor (ii) appointed by directors so nominated; (c)
the acquisition of direct or indirect Control of any Parent by any Person or
group; (d) the replacement, removal or resignation of the Management Company or
an Affiliate thereof as asset manager and advisor to the Borrower, any
Subsidiary Borrower and the Parents, (e) the failure of the Lead Borrowers to
own, directly or indirectly, free and clear of any Liens, 100% of the ownership
interests in each Subsidiary Borrower or (f) a Parent, or the Parents
collectively, fail to own, directly or indirectly, one hundred percent (100%) of
the Equity Interest in each Lead Borrower; a Parent fails to be the sole general
partner of REIT II OP; or a Parent fails to be the sole member of Real Estate
Holdings.  ; provided that the occurrence of any of the events listed in (a) and
(b) of this definition shall not result in a Change in Control to the extent
directly resulting from the consummation of a Permitted Parent Merger; it being
understood that the occurrence of any such events with respect to the surviving
Parent after the consummation of such Permitted Parent Merger shall constitute a
Change in Control.
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Collateral" means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be, which Collateral shall secure the Obligations
and the Hedging Obligations on a pari passu basis.
"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Credit Exposure hereunder, as such commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of such Lender's
Commitment is set forth on Schedule 1.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders' Commitments is $30,000,000.00.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
"Consolidated Leverage Ratio" means, the ratio (expressed as a percentage) of
(a) the Indebtedness of Borrower, the Guarantor, and their direct and indirect
subsidiaries (without duplication) to (b) Total Asset Value.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation.  "Controlling" and "Controlled" have meanings
correlative thereto.
"Cost To Repair" has the meaning set forth in Section 5.06(d).
"Credit Exposure" means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender's Loans at such time.
"Credit Party" means each of the Borrower and the Guarantor.
"Debtor Relief Laws" means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the Bankruptcy Code and all
amendments thereto, as are in effect from time to time during the term of this
Agreement.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Default Rate" has the meaning set forth in Section 2.12(C).
"Defaulting Lender" means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, within two (2) Business Days of the date required
to be funded by it hereunder; (b) has notified the Borrower or Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder (unless such notification or public statement relates to such Lender's
obligation to fund a Loan hereunder and indicates that such position is based on
such Lender's good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan is
not or cannot be satisfied) or under other agreements generally in which it
commits to extend credit; (c) has failed, within two (2) Business Days after
written request by the Administrative Agent or the Borrower (and the
Administrative Agent has received a copy of such request), to confirm in a
manner reasonably satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder; or (d) has, or has a direct or indirect
parent company that has: (i) become the subject of a proceeding under any Debtor
Relief Law or a Bail-In Action; (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it; or (iii) in the good faith determination of the Administrative Agent, taken
any material action in furtherance of, or indicated its consent to, approval of
or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority; provided, further, that such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction and with which
dealings are prohibited for a Credit Party under such Sanction.
"Dollars" or "$" refers to lawful money of the United States of America.
"EBITDA" means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense, property acquisition fees and expenses, fees and expenses
related to a public listing or merger or acquisition transaction, and income
taxes, plus or minus (c) to the extent included in the determination of net
income, any extraordinary losses or gains, such as those resulting from sales or
payment of Indebtedness, in each case, as determined on a consolidated basis in
accordance with GAAP (unless otherwise indicated herein) and including (without
duplication) the Equity Percentage of EBITDA for the Parents' non-wholly owned
direct and indirect subsidiaries.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
"Environmental Assessment" shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Pool Properties regarding
compliance with any Legal Requirements related to environmental matters and
accompanied by a reliance letter satisfactory to the Administrative Agent. Each
Environmental Assessment must comply with all Legal Requirements.
"Environmental Claim" means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or (iii)
the violation, or alleged violation, of any Environmental Laws or Environmental
Permits of or from any Governmental Authority relating to environmental matters
connected with any property owned, leased or operated by the Borrower or any of
its Subsidiaries.
"Environmental Indemnity" means any Environmental Indemnity from the Borrower
and Guarantor to Administrative Agent for the benefit of the Lenders, now or
hereafter delivered pursuant to this Agreement to secure the Obligations, which
shall be substantially in the form of Exhibit J hereto, as the same may be
amended, restated, supplemented, or otherwise modified in accordance with its
terms.
"Environmental Laws" means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act ("CERCLA"), 42 U.S.C. § 
9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1801
et seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 
136 et seq., the Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 
6901 et seq., the Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the
Clean Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §  1251
et seq., the Occupational Safety and Health Act, 29 U.S.C. §  651 et seq., (to
the extent the same relates to any Hazardous Materials), and the Oil Pollution
Act of 1990, 33 U.S.C. §  2701 et seq., as such laws have been amended or
supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
"Environmental Lien" means any lien in favor of any Governmental Authority
arising under any Environmental Law.
"Environmental Permit" means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
to the extent any of the foregoing relate to a Pool Property.
"Equity Percentage" means the aggregate ownership percentage of Borrower in each
of its non-wholly owned direct and indirect subsidiaries, which shall be
calculated as the greater of (a) Borrower's nominal capital ownership interest
in such subsidiary as set forth in such Subsidiary's organizational documents,
and (b) Borrower's economic ownership interest in such subsidiary, reflecting
Borrower's share of income and expenses of such subsidiary.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Eurodollar," when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
"Event of Default" has the meaning assigned to such term in Article VII.
"Excluded Swap Obligation" means, with respect to the liability of any Credit
Party with respect to a Swap Obligation, including the grant of a security
interest to secure such Swap Obligation, any Swap Obligation if, and to the
extent that, such Swap Obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party's failure for any reason to constitute an "eligible
contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability or grant of such security
interest becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under an agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Swap Obligation or security interest is or
becomes illegal.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender's failure to comply with
Section 2.16(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
"Financial Officer" means the chief financial officer or the chief accounting
officer of the Parent.
"Financing Statements" means all such Uniform Commercial Code financing
statements as the Administrative Agent shall require, duly authorized by the
Credit Parties to give notice of and to perfect or continue perfection of the
Lenders' security interest in all Collateral.
"Fixed Charge Coverage Ratio" means, as of any date of calculation, the ratio
for the Parents, the Borrower and their Subsidiaries on a consolidated basis
(without duplication) of, (a) the sum of EBITDA for the immediately preceding
calendar quarter; to (b) all of the regularly scheduled principal due and
payable and principal paid on all Indebtedness (other than amounts paid in
connection with balloon maturities), plus all Interest Expense, plus the
aggregate of all cash dividends paid or payable on any preferred stock, in each
case, for the immediately preceding calendar quarter.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
"GAAP" means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
"Guarantor" means, individually and collectively, jointly and severally, each
Parent and any other Person who from time to time has executed a Guaranty as
required by the terms of this Agreement.
"Guaranty" means a guaranty in the form of Exhibit C attached hereto.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.
"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
"Hedging Obligations" means, with respect to the Parents, the Borrower or any
Subsidiary thereof, any obligations arising under any Hedging Agreement entered
into with the Administrative Agent or any Lender with respect to the Loans.
"Impacted Interest Period" has the meaning set forth in the definition of LIBO
Rate.
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock, (c)
all obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others (excluding non-recourse carve-out
guarantees until such time as a claim has been filed for breach thereof), (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
(other than those letters of credit related to operating obligations, such as
insurance coverage and similar) and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (k)
all obligations contingent or otherwise, of such Person with respect to any
Hedging Agreements (calculated on a mark-to-market basis as of the reporting
date) currently due and payable (but excluding any mark-to-market obligations
not currently due and payable), and (l) payments received in consideration of
sale of an ownership interest in Borrower when the interest so sold is
determined, and the date of delivery is, more than one (1) month after receipt
of such payment and only to the extent that the obligation to deliver such
interest is not payable solely in such interest of such Person. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
be calculated on a consolidated basis in accordance with GAAP, and including
(without duplication) Borrower's Equity Percentage of Indebtedness for
non-wholly owned direct or indirect subsidiaries.
"Individual Property" and "Individual Properties" shall mean, from time to time,
all real estate property owned or ground leased by the Borrower, together with
all improvements, fixtures, equipment, and personalty relating to such property.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
"Interest Expense" shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower's (or the Parent's) non-wholly owned direct or indirect
subsidiaries.
"Interest Payment Date" means the first Business Day of each calendar quarter.
"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the immediately succeeding calendar month; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum (rounded  to the same number of decimal places as the LIBO Rate) 
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Rate for the longest
period for which the LIBO Rate is available that is shorter than the Impacted
Interest Period; and (b) the LIBO Rate for the shortest period for which that
LIBO Rate is available that exceeds the Impacted Interest Period, in each case,
at such time.
"KeyBank" means KeyBank, National Association, in its individual capacity.
"Lead Borrower" means each of Real Estate Holdings and REIT II OP.
"Leases" means leases, licenses, and agreements, whether written or oral,
relationg to the use or occupation of space in any Real Property.
"Legal Requirement" means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
"Lenders" means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.
"LIBO Rate" means, for any Interest Period with respect to a LIBOR Rate Loan,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the "LIBOR Screen Rate") at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an "Impacted Interest Period") then the LIBOR Rate shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement,
and (ii) if no such rate administered by ICE Benchmark Administration (or by
such other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBOR Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of the relevant LIBOR Rate Loan and having a maturity equal to such Interest
Period.
 "LIBOR Screen Rate" is defined in the definition of LIBOR Rate.
"Lien" means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.
"Liquidity" means, as of any date of calculation, the sum of unencumbered cash
and cash equivalents of the Borrower and its Subsidiaries.
"Loan Documents" means this Agreement, the Notes, each Guaranty, the Pledge
Agreement, the Financing Statements, each Mortgage, each Environmental
Indemnity, and all other instruments, agreements and written obligations
executed and delivered by any of the Credit Parties in connection with the
transactions contemplated hereby.
"Loans" means the revolving loans made by the Lenders to the Borrower pursuant
to Section 2.01 of this Agreement.
"Major Lease" has the meaning assigned to such term in Section 6.11(a).
"Management Company" means, MVP Realty Advisors, LLC, a Nevada limited liability
company.
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of (i) the Parents,
the Borrower, and their Subsidiaries, other than owners of Pool Properties,
taken as a whole, or (ii) any owner of a Pool Property, (b) the ability of any
of the Credit Parties to perform their obligations under the Loan Documents or
(c) the rights of or benefits available to the Administrative Agent or the
Lenders under the Loan Documents.
"Material Contract" means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
"Maturity Date" means the earliest of: (a) the Stated Maturity Date; or (b) the
date upon which Administrative Agent declares the Obligations due and payable
after an Event of Default has occurred and is continuing.
"Maximum Loan Available Amount" means, on any date, an amount equal to the
lesser of (a) the Total Commitments or (b) the aggregate Borrowing Base
Availability.
"Maximum Rate" shall have the meaning set forth in Section 9.13.
"Milwaukee Wells Asset" has the meaning set forth in the definition of Borrowing
Base Availability.
"Mortgage" means any Mortgage, Deed to Secure Debt and/or Deed of Trust from a
Subsidiary Borrower to the Administrative Agent for the benefit of the Lenders
(or to trustees named therein acting on behalf of the Administrative Agent for
the benefit of the Lenders) encumbering the Mortgaged Properties, which shall be
substantially in the form of Exhibit H hereto, now or hereafter delivered
pursuant to this Agreement to secure the Obligations, as the same may be
modified or amended.
"Mortgaged Properties" means the Real Properties that constitute Collateral and
are security for the Obligations pursuant to the Mortgages.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Operating Income" shall mean, for any income producing operating Real
Property, for any determination period, the difference between (a) any rentals,
proceeds and other income received from such property during such period,
adjusted for all discounts, coupons, and similar inducements, less (b) an amount
equal to all costs and expenses (excluding Interest Expense, depreciation and
amortization expense, taxes, and any expenditures that are capitalized in
accordance with GAAP) incurred as a result of, or in connection with, or
properly allocated to, the operation or leasing of such property during the
determination period.  Net Operating Income shall be calculated based on the
immediately preceding calendar quarter, annualized, unless the Real Property has
not been owned by the Borrower or its Subsidiaries for the entirety of such
calendar quarter, in which event annualized Net Operating Income shall be
calculated based on the historical data provided by the Borrower, subject to
adjustment by the Administrative Agent in its reasonable discretion, and
thereafter until such Real Property has been owned by the Borrower or its
Subsidiaries for the entirety of a calendar quarter, Net Operating Income shall
be grossed up for such ownership period.  Net Operating Income shall be
calculated on a consolidated basis in accordance with GAAP but adjusted for
non-cash operating items such as straight line rents and the amortization of
above and below market lease assets and liabilities and other non-cash items and
including (without duplication) the Equity Percentage of Net Operating Income
for the Borrower's non-wholly owned direct or indirect subsidiaries.
"Note" means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; "Notes" means, collectively, all of such Notes
outstanding at any given time.
"Obligations" means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent and/or any Lender, and all renewals and
extensions thereof, in each case, arising under or otherwise with respect to any
Loan Document (including, without limitation, the indemnity provisions thereof),
and all interest accruing thereon, and reasonable attorneys' fees incurred in
the enforcement or collection thereof, regardless of whether such indebtedness,
obligations, and liabilities are direct, indirect, fixed, contingent, joint,
several, or joint and several, and whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or other insolvency proceeding  naming such
person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceedings and further including any Hedging
Obligations (but excluding, as to any Credit Party, any Excluded Swap
Obligations).
"OFAC" has the meaning set forth in Section 3.16.
"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.
"Parent(s)" means each of MVP REIT, Inc., a Maryland corporation, and MVP REIT
II, Inc., a Maryland corporation.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Permitted Encumbrances" means:
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;
(b) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;
(c) deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
(d) the Title Instruments and Liens (including  customary Liens granted to or
for the benefit of a Governmental Authority in connection with tax increment
financing, tax abatements, or entitlement/payment in lieu of taxes structures)
approved by the Administrative Agent;
(e) uniform commercial code protective filings with respect to personal property
leased to the Borrower or any Subsidiary;
(f) landlords' liens for rent not yet due and payable; or
(g) Liens securing the Obligations;
provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness other than the Obligations.
"Permitted Investments" means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;
(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e) investments in Subsidiaries and non-wholly owned direct and indirect
subsidiaries made in accordance with this Agreement, including, the value
thresholds and other limitations set forth in Section 6.03.
"Permitted Parent Merger" has the meaning set forth in Section  6.02(a).
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
"Platform" has the meaning set forth in Section 9.01.
"Pledge Agreement" means that certain Equity Interest Pledge and Security
Agreement, executed by Borrower in favor of Administrative Agent pledging
Borrower's interest in the Pledged Membership Interests.
"Pledged Membership Interests" means, collectively, the 100% ownership interests
in each Pool Property Owner, now or hereafter pledged by the Borrower hereunder
and subject to the liens and security interests of the Loan Documents, or
intended so to be.
"Pool Debt Yield" means, with respect to any Pool Property as of any date of
calculation, the ratio expressed as a percentage of the Net Operating Income
from such Pool Property as of the last day of the most recently ended calendar
quarter, annualized  divided by the Credit Exposure as of such date.
"Pool Property(ies)" means the Real Properties described on Schedule 5.13 (as
such schedule may be amended from time to time) attached hereto and any
additional Real Property, whether now existing or hereafter acquired, that is
initially added as a Pool Property pursuant to Section 5.13(b), in each case,
which shall meet the following criteria at all times:
(a) An existing operating, income producing property that (i) is primarily a
parking property (it being understood that retail and other ancillary uses shall
be permitted so long as they are not the principal use of the property), (ii) is
located in any of the fifty states of the United States or the District of
Columbia, and (iii) the parking portion of such property is 100% leased to an
operator pursuant to an Approved Lease;
(b) Consisting of one or more separate tax parcels;
(c) Owned 100% by a Subsidiary Borrower whose membership interests are subject
to the Liens of the Pledge Agreement (i) in fee simple, or (ii) subject to a
financeable ground lease with a remaining term of no less than 30 years which
has approved by Administrative Agent in its sole discretion;
(f) Free of any material environmental, structural, architectural, mechanical or
title defects;
(g) Insured in form and substance satisfactory to the Administrative Agent;
(h) Not subject to any mortgage or other Lien other than Permitted Encumbrances;
(i) The Equity Interests in, or cash flows from, the applicable Pool Property
Owner (and all subsidiaries of the Parent or the Borrower which own Equity
Interests in such Pool Property Owner) are not subject to a Lien or negative
pledge to any other lender;
(j) Such Real Property was initially and at all times thereafter continues to be
approved as a Pool Property by Administrative Agent in its sole discretion; and
(k) Such Real Property meets all other customary standards for commercial real
estate lending.
"Pool Property Owner" shall mean, from time to time, a wholly owned Subsidiary
of the Borrower which is the owner or owners of the fee simple interest in, or
the approved ground  or tax increment lessee of, a Pool Property or the Pool
Properties.
"Pool Value" means, for any Pool Property, the lesser of (i) the purchase price
for such Pool Property and (ii) the Appraised Value of such Pool Property;
provided that, if the Administrative Agent has not obtained an Appraisal in
respect of such Pool Property, the Pool Value of such Pool Property shall be the
purchase price of such Pool Property.
"Preliminary Approval" shall mean the following:
(a) Delivery by the Borrower to the Administrative Agent and the Lenders of  a
written request respect to any Individual Property proposed to be a Pool
Property together with the following, each such item to the reasonable
satisfaction of the Administrative Agent:
(i) A physical description;
(ii) Operating statements for the Individual Property;
(iii) To the extent then available in Borrower's files, copies of existing title
insurance policies, a title report and similar Lien status information;
(iv) The Borrower's certification that to its knowledge the proposed Pool
Property presently satisfies (or is anticipated to satisfy upon the approval of
such Pool Property) the criteria for Pool Properties; and
(v) Such other customary due diligence as the Administrative Agent may
reasonably request.
(b) Administrative Agent shall, within ten (10) Business Days after delivery of
all items described in subsection (a), above, grant or deny the preliminary
approval for the proposed Pool Property, with any denial providing an
explanation of the reasons for such denial.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  The prime rate is not intended to be the lowest general rate of
interest charged by the Administrative Agent to its customers.
"Public Lender" has the meaning set forth in Section 9.01.
"Qualified ECP Party" means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party's guarantee and/or other
credit or collateral support, of such interest rate cap, swap or other hedging
obligation becomes effective, or otherwise constitutes an "eligible contract
participant" under the Commodity Exchange Act or any regulations promulgated
thereunder.
"Real Estate Collateral Documents" means those documents set forth in Schedule
2.01 attached hereto.
 "Real Estate Holdings" means MVP Real Estate Holdings, LLC, a Nevada limited
liability company.
"REIT II OP" means MVP REIT II Operating Partnership, LP, Delaware limited
partnership.
"Real Property" means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.
"Register" has the meaning set forth in Section 9.04.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
"Release" means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.
"Release Conditions" has the meaning set forth in Section 5.13(a).
"Release Request" has the meaning set forth in Section 5.13(a).
"Remedial Action" means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.
"Required Lenders" means, as of any date of determination, Lenders having more
than 66 2/3% of the Total Commitments or, if the Commitments of each Lender to
make Loans have been terminated pursuant to Article VII, Lenders holding in the
aggregate at least 66 2/3% of the aggregate Obligations; provided that the
Commitment of, and the portion of the Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided further that any time there are two (2) or more
non-Defaulting Lenders hereunder, Required Lenders shall mean at least two (2)
non Defaulting Lenders.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in any
Parent, Borrower or any Subsidiary thereof, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such ownership interests in any Parent or Borrower or any
option, warrant or other right to acquire any such shares of capital stock of
any Parent or the Borrower.
"Sanctioned Person" means (a) a Person named on the list of "Specially
Designated Nationals and Blocked Persons" maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b)(i) the government of a
Designated Jurisdiction or an agency of the government of a Designated
Jurisdiction, (ii) an organization controlled by a Designated Jurisdiction or
organized under the laws of a Designated Jurisdiction, or (iii) an individual
ordinarily resident in a Designated Jurisdiction or (iv) a Person that derives
any of its assets or operating income from investments in or transactions with a
Sanctioned Person.
"Sanction(s)" means any economic or financial sanction or trade embargo
administered or enforced by the United States government or any agency or
instrumentality thereof (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty's Treasury or other relevant
sanctions authority, in each case, solely to the extent applicable to the Credit
Parties or any of their Subsidiaries.
"Specified Party" has the meaning given to such term in Section 5.16.
"Stated Maturity Date" means October 5, 2018, as the same may be extended in
accordance with Section 2.19.
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
"Subsidiary" means, with respect to Borrower, Guarantor, Parent or any Credit
Party, as applicable (for the purposes of this definition, the "parent"), at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held by parent, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent.
"Subsidiary Borrower" means each Pool Property Owner together with any entity,
that is owned directly or indirectly by Lead Borrower, with a direct or indirect
ownership interest in a Pool Property Owner (unless otherwise waived by
Administrative Agent), including, without limitation, those listed on Schedule
SB hereto, as such schedule may be amended from time to time.
"Swap Obligation" means, any Hedging Obligation that constitutes a "swap" within
the meaning of section 1a(47) of the Commodity Exchange Act.
"Tangible Net Worth" means, as of any date of calculation the sum of (a) Total
Asset Value as of such date minus (b) all liabilities (including identified
contingent and indirect liabilities, without duplication) of the Borrower,
Guarantor, and their Subsidiaries as of such date, all as determined in
accordance with GAAP (unless otherwise indicated herein). The term "liabilities"
shall include, without limitation, (i) Indebtedness secured by liens on property
of any applicable Person with respect to which Tangible Net Worth is being
computed whether or not such Person is liable for the payment thereof, (ii)
deferred liabilities and (iii) Capital Lease Obligations. Tangible Net Worth
shall be calculated on a consolidated basis in accordance with GAAP (unless
otherwise indicated herein).
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
"Title Instruments" means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Pool
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Pool Properties.
"Total Asset Value" means the sum of (without duplication) (a) the aggregate
Value of all of Borrower's, Guarantor's and their direct and indirect
subsidiaries' Real Property, plus (b) the amount of any cash and cash
equivalents, excluding tenant security and other restricted deposits, of the
Borrower and its Subsidiaries. For any non-wholly owned Real Properties, Total
Asset Value shall be adjusted for Borrower's and Guarantor's Equity Percentage
of such non-wholly owned direct or indirect subsidiaries.
"Total Commitment" means the sum of the Commitments of the Lenders, as in effect
from time to time. On the Effective Date, the Total Commitment equals
$30,000,000.
"Total Pool Value" means, as of any date of calculation the sum of the Pool
Value of each Pool Property on such date.
"Transactions" means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.
"Type," when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
"Unused Fee" shall have the meaning set forth in Section 2.11(a).
"Usage" means, from time to time, the aggregate Loans of each Lender.
"Value" means:
(a) For each Pool Property, the Pool Value of such Pool Property;
(b) For each operating Real Property which is not a Pool Property, the lesser of
(i) undepreciated cost basis of such Real Property and (ii) the Appraised Value
of such Real Property; provided that if no Appraisal is available for such Real
Property, the Value thereof shall be the undepreciated cost basis; or
(c) For Assets Under Development, (a) prior to twelve months after completion,
the undepreciated cost basis thereof, and (b) thereafter, the lesser of (i)
undepreciated cost basis of such Real Property and (ii) the Appraised Value
(determined after completion) of such Real Property; provided that if no such
Appraisal has been obtained after completion, the Value of such Real Property
shall be the undepreciated cost basis.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02 Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a "Eurodollar Loan").  Borrowings also may be classified and referred to
by Type (e.g., a "Eurodollar Borrowing").
SECTION 1.03 Terms Generally. 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
"include," "includes," and "including" shall be deemed to be followed by the
phrase "without limitation."  The word "will" shall be construed to have the
same meaning and effect as the word "shall".  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person's successors and assigns, (c) the words
"herein," "hereof," and "hereunder," and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04 Accounting Terms; GAAP. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time and shall be determined, as to the Parent and its Subsidiaries, on
a consolidated basis; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until  such notice shall have been withdrawn or such provision  amended in
accordance herewith.
SECTION 1.05 Joint and Several Liability; Lead Borrowers as Agents.
(a)
With respect to the definition of "Borrower", except where the context otherwise
provides, (i) any representations contained herein of Borrower shall be
applicable to each Person comprising the Borrower, (ii) any affirmative
covenants contained herein shall be deemed to be covenants of each Person
comprising the Borrower and shall require performance by all Persons comprising
the Borrowers, (iii) any negative covenants contained herein shall be deemed to
be covenants of each Person comprising the Borrower, and shall be breached if
any Person comprising the Borrower fails to comply therewith, (iv) the
occurrence of any Event of Default with respect to any Person comprising the
Borrower shall be deemed to be an Event of Default hereunder, and (v) any
Obligations of Borrower shall be deemed to include any Obligations of the
Persons comprising the Borrower, or any Obligations of any one of them.

(b)
With respect to the definition of "Guarantor", except where the context
otherwise provides, (i) any representations contained herein of Guarantor shall
be applicable to each Person comprising the Guarantor, (ii) any affirmative
covenants contained herein applicable to Guarantor shall be deemed to be
covenants of each Person comprising the Guarantor and shall require performance
by all Persons comprising the Guarantors, (iii) any negative covenants contained
herein applicable to Guarantor shall be deemed to be covenants of each Person
comprising the Guarantor, and shall be breached if any Person comprising the
Guarantor fails to comply therewith, (iv) the occurrence of any Event of Default
applicable to Guarantor with respect to any Person comprising the Guarantor
shall be deemed to be an Event of Default hereunder, and (v) any Obligations of
Guarantor shall be deemed to include any Obligations of the Persons comprising
the Guarantors, or any Obligations of any one of them.

(c)
Administrative Agent and/or any Lender may deal with any Person comprising the
Borrower hereunder as if it were the sole obligor, without impairing in any way
the liability of any other Person comprising the Borrower.  Without limiting the
generality of that right, the Administrative Agent (on behalf of Lenders) may in
particular (and without limitation) waive defaults by any Person comprising the
Borrower hereunder, or extend or compromise the liability of any such Person
without the consent of the other undersigned Borrowers hereunder.  Each Person
comprising the Borrower hereunder agrees that any release which may be given to
any Borrower shall not release any other Borrower from its Obligation hereunder,
and each such Person comprising the Borrower hereby waives any right to assert
against the Administrative Agent and/or any Lender any defense (legal or
equitable), set off, counterclaim, or claims which any such Person individually
may now or any time hereafter have against any other Borrower.

(d)
For the purpose of implementing the joint borrower provisions of this Agreement
and the other Loan Documents, each Credit Party hereby irrevocably appoints the
Lead Borrowers as its agents and attorneys-in-fact for the purpose of requesting
and obtaining Borrowings hereunder, including delivery of any Borrowing Request
or Interest Election Request, and the Borrower shall be obligated to the
Administrative Agent and the Lenders on account of Borrowings so made as if made
directly by the Lenders to such Person.  Further, each Credit Party hereby
irrevocably appoints the Lead Borrowers as its agents and attorneys-in-fact for
all other purposes under the Loan Documents, including the giving and receiving
of notices and other communications and the giving of consents or approvals
pursuant to the terms hereof.  Any request by the Borrower for a Borrowing shall
in all events be deemed and construed as a request for such Borrowing by all
Persons comprising Borrower hereunder.

(e)
Each Borrower recognizes that credit available to it under the Loan is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers.  Consequently, each Borrower,
jointly and severally, hereby assumes and agrees fully, faithfully, and
punctually to discharge all Indebtedness and other Obligations of all of the
other Persons comprising the Borrower.

(f)
The proceeds of each loan and advance provided under the Loan which is requested
by the Lead Borrowers shall be advanced as and when otherwise provided herein or
as otherwise indicated by the Lead Borrowers.  The Lead Borrowers shall cause
the transfer of the proceeds thereof to the Borrower(s) on whose behalf such
loan and advance was obtained.  Neither the Administrative Agent nor any Lender
shall have any obligation to see to the application of such proceeds.

(g)
It is understood and agreed that the handling of this credit facility on a joint
borrowing basis as set forth in this Agreement is solely as an accommodation to
the Credit Parties and at their request.  Accordingly, the Administrative Agent
and the Lenders are entitled to rely, and shall be exonerated from any liability
for relying upon, any Borrowing Request, Interest Election Request, or any other
request or communication made by a purported officer of any Borrower without the
need for any consent or other authorization of any other Borrower and upon any
information or certificate provided on behalf of any Borrower by a purported
officer of such Borrower, and any such request or other action shall be fully
binding on each Borrower as if made by it.

ARTICLE II 


The Credits
SECTION 2.01 Commitments. 
Subject to the terms and conditions set forth herein, each Lender agrees to make
revolving loans (each, a "Loan") to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender's Credit Exposure exceeding such Lender's Commitment, or (ii) the
aggregate Credit Exposure of the Lenders  exceeding the Maximum Loan Available
Amount; provided however, that no Lender shall be obligated to make a Loan in
excess of such Lender's Applicable Percentage of the difference between (A) the
Maximum Loan Available Amount and (B) the Credit Exposure.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans.
SECTION 2.02 Loans and Borrowings.
(a)
Each Loan shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their respective Commitments.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required.

(b)
Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c)
At the commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.

(d)
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings. 
 
To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, Boston, Massachusetts time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, Boston, Massachusetts time, one Business Day before the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit E
attached hereto and hereby made a part hereof and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
 
(i)
the aggregate amount of the requested Borrowing;

(ii)
the date of such Borrowing, which shall be a Business Day;

(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)
in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
"Interest Period"; and

(v)
the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration, in the case of a Eurodollar Borrowing.  Promptly following receipt of
a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.
SECTION 2.04 RESERVED.
SECTION 2.05 RESERVED.
SECTION 2.06 Funding of Borrowings.
(a)
Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, Boston,
Massachusetts time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Boston, Massachusetts, or wire transferred to
such other account or in such manner as may be designated by the Borrower in the
applicable Borrowing Request.  The failure of any Lender to advance the proceeds
of its Applicable Percentage of any Borrowing required to be advanced hereunder
shall not relieve any other Lender of its obligation to advance the proceeds of
its Applicable Percentage of any Borrowing required to be advanced hereunder.

(b)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.  If Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(c)
Each Lender may:  (a) designate its principal office or a branch, subsidiary or
Affiliate of such Lender as its lending office (and the office to whose accounts
payments are to be credited) for any Eurodollar Loan; (b) designate its
principal office or a branch, subsidiary or Affiliate as its lending office (and
the office to whose accounts payments are to be credited) for any ABR Loan and
(c) change its lending office from time to time by notice to Administrative
Agent and Borrower.  In such event, such Lender shall continue to hold the Note,
if any, evidencing its loans for the benefit and account of such branch,
subsidiary or Affiliate.  Each Lender shall be entitled to fund all or any
portion of its Commitment in any manner it deems appropriate, consistent with
the provisions of this Section 2.06, but for the purposes of this Credit
Agreement such Lender shall, regardless of such Lender's actual means of
funding, be deemed to have funded its Commitment in accordance with the interest
option selected from time to time by the Borrower for such Borrowing period.

SECTION 2.07 Interest Elections.
(a)
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)
To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of a
Borrowing Request (with proper election made for an interest rate election only)
and signed by the Borrower.

(c)
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender's
portion of each resulting Borrowing.

(e)
If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08 Termination, Reduction and Increase of Commitments.
(a)
Unless previously terminated by the Administrative Agent or Borrower in
accordance with this Agreement, the Commitments shall terminate on the Maturity
Date.

(b)
The Borrower may only reduce the Commitments with the prior written consent of
the Administrative Agent and all of the Lenders in the following circumstances:
the Borrower may from time to time reduce the Commitments, provided that each
reduction in the Commitments shall be in an amount that is at least $5,000,000
and an integral multiple of $5,000,000, and the Commitments may not be reduced
to less than $15,000,000 unless the Commitments are reduced to zero and
terminated.  The Borrower shall not reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.10, the total Credit Exposure would exceed the Maximum Loan Available Amount. 
After any reduction in the Commitments, the Borrower's option to increase the
Commitments provided in Section 2.08(d) shall terminate.

(c)
The Borrower shall notify the Administrative Agent of any election to reduce the
Commitments under Section 2.08(b) at least three (3) Business Days prior to the
effective date of such reduction, specifying such election and the effective
date thereof.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable.  Any reduction of
the Commitments shall be permanent.  Each reduction in the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments. 
A reduction in the outstanding principal balance shall not constitute a
reduction in the Commitments without the notice required above being delivered
to Administrative Agent as set forth above.

(d)
Provided no Default or Event of Default shall then be in existence, the Borrower
shall have the right, on one or more occasions, to elect to increase the Total
Commitments; provided, however, that (i) the amount of each such increase shall
not be less than Ten Million Dollars ($10,000,000) or in increments of Ten
Million Dollars ($10,000,000) in excess thereof, and (ii) the aggregate amount
of all such increases shall not cause the Total Commitments to exceed One
Hundred Million Dollars ($100,000,000).  Such right may be exercised by the
Borrower by written notice to the Administrative Agent, which election shall
designate the requested increase in the Total Commitments.  At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders), and each Lender shall endeavor
to respond as promptly as possible within such time period.  Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment (which decision shall be in its sole discretion) and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.  Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders'
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld, conditioned or delayed), the
Borrower may also invite additional lenders approved by the Administrative Agent
(provided that no approval of the Administrative Agent shall be required if such
new lender is an Affiliate of a Lender or an Approved Fund) to become Lenders
pursuant to a joinder agreement (each a "Lender Joinder Agreement") in form and
substance reasonably satisfactory to the Administrative Agent and its counsel. 
If the Total Commitment is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
"Increase Effective Date") and the final allocation of each Lender's increased
Commitments.  The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such increase (with such increase being
pro rata among existing Lenders choosing to increase their Commitments) and the
Increase Effective Date.  As a condition precedent to such increase, the
Borrower shall deliver to the Administrative Agent a certificate of the Borrower
dated as of the Increase Effective Date signed by an Authorized Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article 3 and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.08(d), the
representations and warranties contained in Section 3.04 shall be deemed to
refer to the most recent statements furnished to the Administrative Agent, and
(B) no Default or Event of Default exists.  Existing Lenders may, as necessary,
receive a prepayment of amounts of the Loan outstanding on the Increase
Effective Date to the extent necessary to keep the outstanding Loan ratable with
any revised Applicable Percentages arising from any non-ratable increase in the
Commitments under this Section, which prepayment shall be accomplished by the
pro rata funding required of the Lender(s) issuing new or increased Commitments.

SECTION 2.09 Repayment of Loans; Evidence of Debt.
(a)
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Loan on
the Maturity Date.  At the request of each Lender, the Loans made by such Lender
shall be evidenced by a Note payable to such Lender in the amount of such
Lender's Commitment.  Without limitation to the foregoing, if any Borrowing
remains outstanding for more than one hundred eighty (180) days, the Borrower
will, at the request of the Administrative Agent comply with the provisions of
Section 5.18.

(b)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)
The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.

(d)
The entries made in the accounts maintained pursuant to paragraph (c) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

SECTION 2.10 Prepayment of Loans.
(a)
The Borrower shall have the right at any time and from time to time to prepay,
without penalty, any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section, and subject to Section 2.15, if
applicable.

(b)
The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Boston, Massachusetts time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Boston, Massachusetts
time, one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid.  Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof.   Each partial prepayment of any Borrowing
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000.  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

(c)
In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.

(d)
Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans.  Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.

(e)
If at any time the total Credit Exposure of the Lenders exceeds the then
effective Maximum Loan Available Amount, the Borrower shall prepay the Loans in
an amount equal to such excess within one (1) Business Day after such
occurrence, with any such payment being applied to the outstanding Loans.

SECTION 2.11 Fees.
(a)
The Borrower agrees to pay to the Administrative Agent for the account of each
Lender an unused fee (the "Unused Fee"), which shall accrue during the period
from and including the date of this Agreement to, but excluding, the Termination
Date, (a) at 0.30% per annum on the daily unused amount of the Commitment of
such Lender if Usage is less than 50% of such Lender's Commitment, and (b) at
0.25% per annum on the daily unused amount of the Commitment of such Lender if
Usage is greater than or equal to 50% of such Lender's Commitment.  Unused Fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any Unused Fees
accrued as of the date on which the Commitments terminate shall be payable on
demand.  All Unused Fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day) and shall be based on the then existing
Commitments of the Lenders.

(b)
The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in any fee
letter executed by the Borrower in connection with the transactions contemplated
hereby.

(c)
All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Unused Fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

(d)
In the event that the Maturity Date is extended in accordance with the terms of
Section 2.19, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender an extension fee equal to 0.25% of the Total Commitments
of the Lenders on the first effective day of the extension.

SECTION 2.12 Interest.
(a)
The Loans comprising each ABR Borrowing shall bear interest at the lesser of (x)
the Alternate Base Rate plus the Applicable Rate, or (y) the Maximum Rate.

(b)
The Loans comprising each Eurodollar Borrowing shall bear interest at the lesser
of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

(c)
Notwithstanding the foregoing, (A) if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
equal to the lesser of 10% per annum or the Maximum Rate; and (B) after the
occurrence of any Event of Default, at the option of the Administrative Agent,
or if the Administrative Agent is directed in writing by the Required Lenders to
do so, the Loans shall bear interest at a rate per annum equal to the lesser of
(x) 3% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.12, or (y) the Maximum Rate (each
interest rate described in (A) or (B) above, as applicable, the "Default Rate").

(d)
Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans, upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e)
All interest hereunder shall be computed on the basis of a year of 360 days and
twelve (12) 30-day months, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. 
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b)
the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION 2.14 Increased Costs.
(a)
If any Change in Law shall:

(i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii)
subject any Lender to any tax of any kind whatsoever with respect to this Credit
Agreement or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.16 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or

(iii)
impose on any Lender or the London interbank market any other condition (other
than one relating to Excluded Taxes) affecting this Agreement or Eurodollar
Loans made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
(b)
If any Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender's
capital or on the capital of such Lender's holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender, to a level below
that which such Lender or such Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's policies and the
policies of such Lender's holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered.

(c)
A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender's right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.15 Break Funding Payments. 
In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b)), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.16 Taxes.
(a)
Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b)
In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)


(i)
The Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii)
Each Lender shall, and does hereby, indemnify the Borrower and Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against (x) any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the reasonable
fees, charges and out-of-pocket disbursements of any counsel for the Borrower or
Administrative Agent) attributable to such Lender, including but not limited to
any and all Taxes and related amounts incurred by or asserted against Borrower
or Administrative Agent by any Governmental Authority as a result of the failure
by such Lender, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender, to the
Borrower or the Administrative Agent pursuant to subsection (e), and (y) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Borrower or Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefore or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender,
under this Credit Agreement or any other Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to Administrative Agent under this clause (ii).  The agreements in this
clause (ii) shall survive the resignation and/or replacement of Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

(d)
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)
Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.  If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (e), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 1:00 p.m., Boston, Massachusetts time, on
the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its main offices in
Cleveland, Ohio, except that payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03 shall be made directly to the Persons entitled thereto.  If the
Administrative Agent receives a payment for the account of a Lender prior to
1:00 p.m., Boston, Massachusetts time, such payment must be delivered to the
Lender on the same day and if it is not so delivered due to the fault of the
Administrative Agent, the Administrative Agent shall pay to the Lender entitled
to the payment interest thereon for each day after payment should have been
received by the Lender pursuant hereto until the Lender receives payment, at the
Federal Funds Effective Rate.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

(b)
If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)
If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered,  such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e)
If any Lender shall fail to make any payment required to be made by it pursuant
to 2.06(b) or 2.17(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
(a)
Each Lender will notify the Borrower of any event occurring after the date of
this Agreement which will entitle such Person to compensation pursuant to
Sections 2.14 and 2.16 as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation, provided that such Person
shall not be liable for the failure to provide such notice.  If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any such Person or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to avoid or minimize the amounts payable, including, without
limitation, the designation of a different lending office for funding or booking
its Loans hereunder or the assignment of its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)
If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19 Extension.
(a)
So long as no Event of Default or Default shall be in existence on the date on
which notice is given in accordance with the following clause (i) and on the
then current Stated Maturity Date, Borrower may extend the Stated Maturity Date
to October 5, 2019, upon satisfaction of the following: (i) delivery of a
written request to Administrative Agent at least sixty (60) days, but no more
than one hundred twenty (120) days, prior to the Maturity Date then in effect;
(ii) payment to Administrative Agent for the benefit of the Lenders of the
extension fee set forth in SECTION 2.11(d), which fee shall be payable on or
before the then applicable Maturity Date; and (iii) payment by Borrower of all
fees and expenses to Administrative Agent and the Lenders to the extent then
due.  Such extension shall be evidenced by delivery of written confirmation of
the same by Administrative Agent to Borrower, but Administrative Agent's failure
to timely deliver the notice shall not affect Borrower's right to extend so long
as the conditions contained herein are satisfied.

(b)
If the Maturity Date is extended, all of the other terms and conditions of this
Agreement and the other Loan Documents (including interest payment dates) shall
remain in full force and effect and unmodified, except as expressly provided for
herein.  The extension of the Stated Maturity Date is subject to the
satisfaction of each of the following additional conditions:

(i)
The representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
extension request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);

(ii)
no Default or Event of Default has occurred and is continuing on the date on
which the Borrower gives the Administrative Agent the extension request or on
the first day of the extension;

(iii)
the Borrower shall be in compliance with all of the financial covenants set
forth in Section 5.02 hereof both on the date on which the extension request is
given to the Administrative Agent and on the first day of the extension;

(iv)
the Borrower shall have paid to the Administrative Agent all amounts then due
and payable to any of the Lenders and the Administrative Agent under the Loan
Documents, including the extension fee described in Section 2.11(d) hereof;

(v)
the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys' fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;

(vi)
the Borrower shall execute and deliver to Administrative Agent such other
documents, financial statements, instruments, certificates, opinions of counsel,
reports, or amendments to the Loan Documents as the Administrative Agent shall
reasonably request regarding the Credit Parties as shall be necessary to effect
such extension; and

(vii)
a written agreement evidencing the extension is signed by the Administrative
Agent, the Credit Parties and any other Person to be charged with compliance
therewith, which agreement such parties agree to execute if the extension
conditions set forth above have been satisfied.

SECTION 2.20 Defaulting Lenders.
(a)
Adjustments.  Notwithstanding anything to the contrary contained in this Credit
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)
Waivers and Amendments.  That Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Credit Agreement shall be
restricted as set forth in Section 9.02.

(ii)
Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to ARTICLE VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by Administrative Agent; third, if so determined
by Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Credit Agreement; fourth, to the payment of any
amounts owing to the non-Defaulting Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of that Defaulting Lender's breach of its obligations under
this Credit Agreement; fifth, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Credit Agreement; and sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if:
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share; and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)
Certain Fees.  A Defaulting Lender shall not be entitled to receive any Unused
Fee pursuant to Section 2.11 for any period during which such Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).

(b)
Defaulting Lender Cure.  If the Borrower and Administrative Agent agree in
writing in their reasonable discretion that a Defaulting Lender has taken such
action that it should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Defaulting Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Defaulting Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no cessation in status as
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising during the period that such Lender was a Defaulting Lender.

SECTION 2.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. 
 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

ARTICLE III 


Representations and Warranties
The Borrower represents and warrants to the Lenders and the Administrative Agent
that:
SECTION 3.01 Organization; Powers. 
Each Parent is a real estate investment trust duly organized and validly
existing under the laws of the State of Maryland.  Real Estate Holdings is a
limited liability company duly organized and validly existing under the laws of
the State of Nevada.  REIT II OP is a limited partnership duly organized and
validly existing under the laws of the State of Delaware.  Each other Credit
Party is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization.  Each Credit Party has the requisite power
and authority to own its properties and assets and to carry on its business as
now conducted, and is qualified to do business in each jurisdiction where the
nature of the business conducted or the property owned or leased requires such
qualification or where the failure to be so qualified to do business would have
a Material Adverse Effect.
SECTION 3.02 Authorization; Enforceability. 
The Transactions are within the corporate, partnership or limited liability
company powers (as applicable) of the respective Credit Parties and have been
duly authorized by all necessary corporate, partnership or limited liability
company action.  This Agreement and the Loan Documents have been duly executed
and delivered by each Credit Party which is a party thereto and constitute the
legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03 Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect or which shall be
completed at the appropriate time for such filings under applicable securities
laws, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Credit Party or any of the
Borrower's Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Credit Party or any of the Borrower's Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by any Credit Party or any of the Borrower's Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of any Credit
Party or any of the Borrower's Subsidiaries, except for the benefit of
Administrative Agent on behalf of the Lenders as contemplated herein.
SECTION 3.04 Financial Condition; No Material Adverse Change.
(a)
Borrower has delivered to Administrative Agent, to the extent available, the
most recently available copies of the financial statements and reports described
in Section 5.01 hereof.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parents and their consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, except as provided therein.

(b)
Since December 31, 2015, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05 Properties.
(a)
Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all Pool Properties
owned by it and its other real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b)
Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
patents and other intellectual property material to the Borrower's business, and
the use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(c)
All components of all improvements included within the Real Property owned or
leased, as lessee, by any Credit Party, including, without limitation, the roofs
and structural elements thereof and the heating, ventilation, air conditioning,
plumbing, electrical, mechanical, sewer, waste water, storm water, paving and
parking equipment, systems and facilities included therein, are in good working
order and repair, subject to such exceptions which are not reasonably likely to
have, in the aggregate, a Material Adverse Effect.  All water, gas, electrical,
steam, compressed air, telecommunication, sanitary and storm sewage lines and
systems and other similar systems serving the Real Property owned or leased by
any Credit Party are installed and operating and are sufficient to enable the
Real Property to continue to be used and operated in the manner currently being
used and operated, and no Credit Party has any knowledge of any factor or
condition that reasonably could be expected to result in the termination or
material impairment of the furnishing thereof, subject to such exceptions which
are not likely to have, in the aggregate, a Material Adverse Effect.  No
improvement or portion thereof is dependent for its access, operation or utility
on any land, building or other improvement not included in the Real Property
owned or leased by the Borrower or its Subsidiaries, other than for access or
utilities provided pursuant to a recorded easement or other right of way
establishing the right of such access or utilities subject to such exceptions
which would not be reasonably expected to have, in the aggregate, a Material
Adverse Effect.

(d)
To each Credit Party's knowledge, all franchises, licenses, authorizations,
rights of use, governmental approvals and permits (including all certificates of
occupancy and building permits) required to have been issued by Governmental
Authority to enable all Real Property owned or leased by Borrower or any of its
Subsidiaries to be operated as then being operated have been lawfully issued and
are in full force and effect, other than those which the failure to obtain in
the aggregate could not be reasonably expected to have a Material Adverse
Effect.  No Credit Party is in violation of the terms or conditions of any such
franchises, licenses, authorizations, rights of use, governmental approvals and
permits, which violation would reasonably be expected to have a Material Adverse
Effect.

(e)
None of the Credit Parties has received any notice or has any knowledge, of any
pending, threatened or contemplated condemnation proceeding affecting any Real
Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof, or any proposed termination or impairment of any parking (except as
contemplated in any approved expansion approved by Administrative Agent), at any
such owned or leased Real Property or of any sale or other disposition of any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof in lieu of condemnation, which in the aggregate, are reasonably likely
to have a Material Adverse Effect.

(f)
Except for events or conditions not reasonably likely to have, in the aggregate,
a Material Adverse Effect, (i) no portion of any Real Property owned or leased
by Borrower or any of its Subsidiaries has suffered any material damage by fire
or other casualty loss which has not heretofore been completely repaired and
restored to its condition prior to such casualty, and (ii) no portion of any
Real Property owned or leased by Borrower or any of its Subsidiaries is located
in a special flood hazard area as designated by any federal Government
Authorities or any area identified by the insurance industry or other experts
acceptable to the Administrative Agent as an area that is a high probable
earthquake or seismic area, except as set forth on Schedule 3.05(f).

(g)
There are no Persons operating or managing any Pool Property other than the
Borrower and the Management Company pursuant to (i) the management agreements
delivered to Administrative Agent as of the Effective Date, and (ii) such other
management agreements in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 3.06 Intellectual Property. 
To the knowledge of each Credit Party, such Credit Party owns, or is licensed to
use, all patents and other intellectual property material to its business, and
the use thereof by such Credit Party does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  To the knowledge of each Credit Party, there are no material slogans or
other advertising devices, projects, processes, methods, substances, parts or
components, or other material now employed, or now contemplated to be employed,
by any Credit Party with respect to the operation of any Real Property, and no
claim or litigation regarding any slogan or advertising device, project,
process, method, substance, part or component or other material employed, or now
contemplated to be employed by any Credit Party, is pending or threatened, the
outcome of which could reasonably be expected to have a Material Adverse Effect.
SECTION 3.07 Litigation and Environmental Matters.
(a)
Except as set forth in Schedule 3.07 attached hereto, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Credit Party or any of the Borrower's Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b)
Except as disclosed in the environmental reports delivered to the Administrative
Agent (which the Administrative Agent shall promptly deliver to the Lenders) 
obtained with respect to a Real Property and with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:

(i)
to the knowledge of the Credit Parties, all Real Property leased or owned by
Borrower or any of its Subsidiaries is free from contamination by any Hazardous
Material, except to the extent such contamination could not reasonably be
expected to cause a Material Adverse Effect;

(ii)
to the knowledge of the Credit Parties, the operations of Borrower and its
Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;

(iii)
neither the Borrower nor any of its Subsidiaries have known liabilities with
respect to Hazardous Materials and, to the knowledge of each Credit Party, no
facts or circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;

(iv)
To the best of the Borrower's knowledge, (A) the Borrower and its Subsidiaries
and all Real Property owned or leased by Borrower or its Subsidiaries have all
Environmental Permits necessary for the operations at such Real Property and are
in compliance with such Environmental Permits; (B) there are no legal
proceedings pending nor, to the knowledge of any Credit Party, threatened to
revoke, or alleging the violation of, such Environmental Permits; and (C) none
of the Credit Parties have received any notice from any source to the effect
that there is lacking any Environmental Permit required in connection with the
current use or operation of any such properties, in each case, except to the
extent the nonobtainment or loss of an Environmental Permit could not reasonably
be expected to have a Material Adverse Effect;

(v)
neither the Real Property currently leased or owned by Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Credit Party, (x) any predecessor of
any Credit Party, nor (y) any of Credit Parties' Real Property owned or leased
in the past, nor (z) any owner of Real Property leased or operated by Borrower
or any of its Subsidiaries, are subject to any outstanding written order or
contract, including Environmental Liens, with any Governmental Authority or
other Person, or to any federal, state, local, foreign or territorial
investigation of which a Credit Party has been given notice respecting (A)
Environmental Laws, (B) Remedial Action, (C) any Environmental Claim; or (D) the
Release or threatened Release of any Hazardous Material, in each case, except to
the extent such written order, contract or investigation could not reasonably be
expected to have a Material Adverse Effect;

(vi)
none of the Credit Parties are subject to any pending legal proceeding alleging
the violation of any Environmental Law nor, to the knowledge of each Credit
Party, are any such proceedings threatened, in either case, except to the extent
any such proceedings could not reasonably be expected to have a Material Adverse
Effect;

(vii)
neither the Borrower nor any of its Subsidiaries nor, to the knowledge of each
Credit Party, any predecessor of any Credit Party, nor to the knowledge of each
Credit Party, any owner of Real Property leased by Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;

(viii)
none of the operations of the Borrower or any of its Subsidiaries or, to the
knowledge of each Credit Party, of any owner of premises currently leased by 
Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws;

(ix)
to the knowledge of the Credit Parties, there is not now, nor has there been in
the past (except, in all cases, to the extent the existence thereof could not
reasonably be expected to have a Material Adverse Effect), on, in or under any
Real Property leased or owned by Borrower or any of its Subsidiaries, or any of
their predecessors (A) any underground storage tanks or surface tanks, dikes or
impoundments (other than for surface water); (B) any friable asbestos-containing
materials; (C) any polychlorinated biphenyls; or (D) any radioactive substances
other than naturally occurring radioactive material; and

(x)
(i) The Real Property of the Borrower and its Subsidiares is not and will not be
used for the handling, processing, storage or disposal of Hazardous Materials
except in compliance with applicable Environmental Laws; (ii) in the course of
any business activities conducted by the Borrower and its Subsidiaries, no
Hazardous Materials have been generated or are being used on such Real Property
except in the ordinary course of such Person's business and in compliance with
applicable Environmental Laws; (iii) to the Borrower's knowledge, there has been
no past or present Release or threatened Release of Hazardous Materials on,
upon, into or from any of such Real Property, which Release could reasonably be
expected to have a Material Adverse Effect; (iv) to the Borrower's knowledge,
there have been no Releases on, upon, from or into any real property in the
vicinity of any such Real Property which, through soil or groundwater
contamination, have come to be located on the Borrower's or its Subsidiaries'
Real Property; and (v) to the Borrower's actual knowledge, any Hazardous
Materials that have been generated on the Borrower's or its Subsidiaries' Real
Property have been transported off‑site in accordance with all applicable
Environmental Laws.

SECTION 3.08 Compliance with Laws and Agreements. 
Each of the Credit Parties is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or to its
knowledge, its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
SECTION 3.09 Investment and Holding Company Status. 
Neither any of the Credit Parties nor any of the Borrower's Subsidiaries is
(a) an "investment company" as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a "holding company" as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.
SECTION 3.10 Taxes. 
Each Credit Party and each of the Borrower's Subsidiaries has timely filed or
caused to be filed all income and other material Tax returns and reports
required to have been filed in any jurisdiction (taking into account any
available extensions for which such Credit Party have filed and (to the extent
applicable) which have been granted) and has paid or caused to be paid all
income and other material Taxes, assessments, fees, and other governmental
charges required to have been paid by it, except such Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves.
SECTION 3.11 ERISA. 
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The Borrower does not have any Plans as of the date hereof.  As to any
future Plan the present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) will not exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) will not exceed the fair market value
of the assets of all such underfunded Plans.
SECTION 3.12 Disclosure. 
The Borrower has disclosed or made available to the Lenders all agreements,
instruments and corporate or other restrictions to which it, any other Credit
Party, or any of its Subsidiaries is subject, and all other matters known to it,
that, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  None of the reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
SECTION 3.13 Insurance. 
Borrower shall maintain (or cause its Subsidiaries (or tenants)) to maintain
insurance (on a replacement cost basis) with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by any
Legal Requirement. Such insurance shall, in any event, include terrorism
coverage, but solely to the extent that such coverage is available on
commercially reasonable terms (including price).  Borrower has provided to
Administrative Agent an insurance schedule which accurately sets forth, in all
material respects, as of the Effective Date, all insurance policies and programs
currently in effect with respect to the assets and business of Borrower and its
Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof and (v) the expiration date thereof, with Administrative Agent,
for the benefit of the Lenders, being named as mortgagee, additional insured and
loss payee, as applicable, with respect to Mortgaged Properties.  Such insurance
policies and programs (or such other similar policies as are permitted pursuant
to Section 5.06) are currently in full force and effect, and, together with
payment by the insured of scheduled deductible payments, are in amounts
sufficient to cover the replacement value of the respective assets of the
Borrower and its Subsidiaries.
SECTION 3.14 Margin Regulations .
The Borrower is not engaged, nor will engage, in the business of purchasing or
carrying margin stock or extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board),
and no proceeds of any Loan will be used to purchase or carry any margin stock.
SECTION 3.15 Subsidiaries; REIT Qualification. 
As of the Effective Date, each of the Parents has only the Subsidiaries listed
on Schedule 3.15 attached hereto.
SECTION 3.16 OFAC. 
None of the Borrower, any of the other Credit Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower is (or will be) (i) a
Sanctioned Person, (ii) located, organized or resident in a Designated
Jurisdiction or (iii) to the best of the Borrower's knowledge, without any
independent inquiry, is or has been (within the previous five (5) years) engaged
in any transaction with any Sanctioned Person or any Person who is located,
organized or resident in any Designated Jurisdiction to the extent that such
transactions would violate Sanctions. None of the proceeds from any Loan will be
used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.
SECTION 3.17 Solvency. 
As of the Effective Date and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, including all Loans
made or to be made hereunder, no Credit Party is insolvent on a balance sheet
basis such that the sum of such Person's assets exceeds the sum of such Person's
liabilities, each Credit Party is able to pay its debts as they become due, and
each Credit Party has sufficient capital to carry on its business.
SECTION 3.18 Brokers. 
No Credit Party nor any of its Subsidiaries has engaged or otherwise dealt with
any broker, finder or similar entity in connection with this Agreement or the
Loans contemplated hereunder, other than Joseph Merrill Capital.
ARTICLE IV 


Conditions
SECTION 4.01 Effective Date.
The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)
The Administrative Agent (or its counsel) shall have received from each Credit
Party either (i) a counterpart of this Agreement and all other Loan Documents to
which it is party signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of each such Loan Document
other than the Notes) that such party has signed a counterpart of the Loan
Documents, together with copies of all Loan Documents.

(b)
The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower and the Guarantor, and such other counsel as
the Administrative Agent may approve, covering such matters relating to the
Credit Parties, the Loan Documents or the Transactions as the Required Lenders
shall reasonably request.  The Borrower hereby requests such counsel to deliver
such opinion.

(c)
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement (including each Credit Party's compliance with
Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(d)
The Administrative Agent shall have received searches of Uniform Commercial Code
("UCC") filings (or their equivalent) together with such other customary lien,
litigation and bankruptcy searches as the Administrative Agent may require.

(e)
The Administrative Agent shall have received a Compliance Certificate and
Borrowing Base Certificate, signed by a Financial Officer of Borrower, in form
and substance satisfactory to the Administrative Agent.

(f)
The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(g)
The Administrative Agent shall have received copies of all other Loan Documents
(including the Pledge Agreement) and all other documents and certificates with
respect to the Pledged Membership Interests as Administrative Agent may require.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02 Each Credit Event. 
The obligation of each Lender (as applicable) to make a Loan on the occasion of
any Borrowing is subject to the satisfaction of the following conditions:
(a)
The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which, case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02(a), the representations and warranties contained in Section 3.04
shall be deemed to refer to the most recent financial statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.01.

(b)
At the time of and immediately after giving effect to such Borrowing, no Default
shall have occurred and be continuing.

(c)
The Borrower shall have complied with Section 2.03.

(d)
The Administrative Agent shall have received a Borrowing Base Certificate signed
by a Financial Officer of Borrower.

(e)
Administrative Agent shall have received the documents set forth in Section
5.13(b) with respect to each Pool Property included in the calculation of the
Borrowing Base Availability.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V 


Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements; Ratings Change and Other Information. 
The Borrower will furnish to the Administrative Agent and each Lender:
(a)
within 120 days after the end of each fiscal year of the Parents, each Parent's
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, together
with all notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by RBSM LLP or other
independent public accountants of recognized national standing and in good
standing with the Public Company Accounting Oversight Board (without a "going
concern" or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of each Parents and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)
within 60 days after the end of each fiscal quarter of each fiscal year of the
Parents, (i) each Parent's consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
such Parent on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments, and (ii) operating
statements for each Pool Property in form and substance reasonably satisfactory
to the Administrative Agent;

(c)
concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of each Parent (the
"Compliance Certificate") in the form of Exhibit B attached hereto and a
borrowing base certificate of a Financial Officer of the Lead Borrowers (the
"Borrowing Base Certificate") in the form of Exhibit G attached hereto;

(d)
promptly after the same become publicly available for Forms 10-K and 10-Q
described below (unless available publicly), and upon written request for items
other than Forms 10-K and 10-Q described below, copies of all periodic and other
reports, proxy statements and other materials filed by any Parent, the Borrower
or any Subsidiary with the Securities and Exchange Commission (including
registration statements and reports on Form 10-K, 10-Q and 8-K (or their
equivalents)), or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Parent or the Borrower to its shareholders generally, as the
case may be;

(e)
promptly upon becoming aware thereof, notice of the breach, nonperformance,
cancellation or failure to renew by any party under any Material Contract; and

(f)
promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary of the Borrower, the Pool Properties, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

SECTION 5.02 Financial Tests. 
The Parents and the Borrower shall comply or cause compliance with the following
covenants, on a consolidated basis in accordance with GAAP, tested as of the
close of each calendar quarter:
(a)
The Consolidated Leverage Ratio shall not exceed fifty five percent (55%) at any
time;

(b)
The Fixed Charge Coverage Ratio shall not be less than (i) commencing as the
fiscal quarter ending December 31, 2016 and through the fiscal quarter ending
June 30, 2018, 1.25:1.00, or (ii) commencing as of the quarter ending September
30, 2018 and thereafter, 1.50:1.00;

(c)
Tangible Net Worth shall not be less than (i) $108,017,100.00, plus (B) ninety
percent (90%) of the net proceeds (gross proceeds less reasonable and customary
costs of sale and issuance paid to Persons not Affiliates of any Credit Party,
less, to the extent reasonably approved by the Administrative Agent in
connection with such issuance, commissions paid to Affiliates, due diligence
fees, and operational and organizational costs and expenses) received by the
Parents or the Borrower at any time from the issuance of stock (whether common,
preferred or otherwise) of any Parent or the Borrower after the date of this
Agreement;

(d)
The Parent and Borrower shall at all times maintain a minimum Liquidity of not
less than $2,000,000; and

(e)
Unhedged Variable Rate Debt shall not exceed 30% of the aggregate Indebtedness
of the Parents and their Subsidiaries at any time.

SECTION 5.03 Notices of Material Events. 
The Borrower will furnish to the Administrative Agent and each Lender written
notice of the following promptly after it becomes aware of same (unless specific
time is set forth below):
(a)
the occurrence of any Default, which notice shall describe such occurrence with
reasonable specificity and shall state that such notice is a "notice of
default";

(b)
within five (5) Business Days after the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c)
within ten (10) days of any judgment not covered by insurance, whether final or
otherwise, against Borrower, any other Credit Party, or any Subsidiary thereof
that, alone or together with any other judgment, is in an amount in excess of
$2,500,000;

(d)
within five (5) Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $2,500,000.00;

(e)
within three (3) Business Days after becoming aware of (i) any known Release, or
threat of Release, of any Hazardous Materials in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Credit
Party or Subsidiary thereof reports in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any written
inquiry, proceeding, or investigation, including a written notice from any
agency of potential environmental liability, of any federal, state or local
environmental agency or board, that in the case of either clauses (i) – (iii)
above involves any Pool Property or could otherwise reasonably be expected to
have a Material Adverse Effect; and

(f)
any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.04 Existence; Conduct of Business. 
Each Credit Party will, and will cause each of its Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.02.
SECTION 5.05 Payment of Obligations. 
The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.06 Maintenance of Properties; Insurance.
(a)
The Borrower will, and will cause each of its Subsidiaries or tenants, as
applicable, to, (i) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as required pursuant
to Section 3.13.

(b)
The Borrower and each Credit Party will pay and discharge all taxes,
assessments, maintenance charges, permit fees, impact fees, development fees,
capital repair charges, utility reservations and standby fees and all other
similar impositions of every kind and character charged, levied, assessed or
imposed against any interest in any of the Pool Property owned by it, as they
become payable and before they become delinquent, as well as all claims for
labor, materials or supplies, that if unpaid might by law become a lien or
charge upon any of its property or other Liens affecting any of the Pool
Properties or other property such Person.  The Borrower shall furnish receipts
evidencing proof of such payment to the Administrative Agent promptly after
payment and before delinquency.

(c)
The Borrower shall maintain the following insurance coverages for each of the
Pool Properties:

(i)
An all-risk policy of permanent property insurance insuring the Pool Property
against all risks of any kind or character except those permitted by the
Administrative Agent in writing to be excluded from coverage thereunder.

(ii)
A boiler and machinery insurance policy covering loss or damage to all portions
of the Pool Property comprised of air-conditioning and heating systems, other
pressure vessels, machinery, boilers or high pressure piping.

(iii)
An all-risk policy of insurance covering loss of earnings and/or rents from the
Pool Property in the event that the Pool Property is not available for use or
occupancy due to casualty, damage or destruction required to be covered by the
policies of insurance described in (i) and (ii) above.

(iv)
Commercial general liability, auto liability, umbrella or excess liability and
worker's compensation insurance against claims for bodily injury, death or
property damage occurring on, in or about the Pool Property in an amount and
containing terms acceptable to the Administrative Agent.

(v)
Pollution liability insurance with a maximum policy limit of no less than
$10,000,000.00 and otherwise containing terms acceptable to the Administrative
Agent and in legal form satisfactory to counsel for the Administrative Agent.

(vi)
Such other insurance against other insurable hazards, risks or casualties which
at the time are commonly insured against in the case of owners and premises
similarly situated, due regard being given to the financial condition of the
Borrower, the height and type of the Pool Property, its construction, location,
use and occupancy.

(vii)
All required insurance will be written on forms acceptable to the Administrative
Agent and by companies having a Best's Insurance Guide Rating of not less than A
or A+ (subject to the requirements of any Lease in place as of the date a
Borrower acquires a Mortgaged Property) and which are otherwise acceptable to
the Administrative Agent, and, with respect to Mortgaged Properties, such
insurance (other than third party liability insurance) shall be written or
endorsed so that all losses are payable to the Administrative Agent, as
Administrative Agent for the Lenders.  The original policies evidencing such
insurance with respect to any Mortgaged Properties shall be delivered by the
Borrower to the Administrative Agent and held by the Administrative Agent,
unless Administrative Agent expressly consents to accept insurance certificates
instead.  Each such policy shall expressly prohibit cancellation or modification
of insurance without thirty (30) days' written notice to the Administrative
Agent.  The Borrower agrees to furnish (only to the extent available in the
event such premiums are paid directly by tenants) due proof of payment of the
premiums for all such insurance to Administrative Agent promptly after each such
payment is made and in any case at least fifteen (15) days before payment
becomes delinquent.

(d)
Except as may be required under the terms of any Approved Lease, all proceeds of
insurance with respect to any Mortgaged Properties shall be paid to
Administrative Agent and, at Administrative Agent's option, be applied to
Borrower's Obligations or released, in whole or in part, to pay for the actual
cost of repair, restoration, rebuilding or replacement (collectively, "Cost To
Repair").  If the Cost To Repair does not exceed twenty percent (20%) of the
Pool Value of the subject Mortgaged Property, provided no Event of Default is
then in existence, Administrative Agent shall release so much of the insurance
proceeds as may be required to pay for the actual Cost to Repair in accordance
with and subject to the provisions of Section 5.06(e) below.

(e)
If Administrative Agent elects or is required to release insurance proceeds with
respect to Mortgaged Properties, Administrative Agent may impose (subject to the
requirements of any Approved Lease), reasonable conditions on such release which
shall include, but not be limited to, the following:

(i)
Prior written approval by Administrative Agent, which approval shall not be
unreasonably withheld or delayed of plans, specifications, cost estimates,
contracts and bonds for the restoration or repair of the loss or damage;

(ii)
Waivers of lien, architect's certificates, contractor's sworn statements and
other evidence of costs, payments and completion as Administrative Agent may
reasonably require;

(iii)
If the Cost To Repair does not exceed $500,000.00, the funds to pay therefor
shall be released to Borrower. Otherwise, funds shall be released upon final
completion of the Repair Work, unless Borrower requests earlier funding, in
which event partial monthly disbursements equal to 90% of the value of the work
completed shall be made prior to final completion of the repair, restoration or
replacement and the balance of the disbursements shall be made upon full
completion and the receipt by Administrative Agent of satisfactory evidence of
payment and release of all liens;

(iv)
Determination by Administrative Agent that the undisbursed balance of such
proceeds on deposit with Administrative Agent, together with additional funds
deposited for the purpose, shall be at least sufficient to pay for the remaining
Cost To Repair, free and clear of all liens and claims for lien;

(v)
All work to comply with the standards, quality of construction and Legal
Requirements applicable to the original construction of the Mortgaged Property;

(vi)
in Administrative Agent's good faith judgment the Repair Work is likely to be
completed at least three (3) months prior to the Maturity Date; and

(vii)
each tenant of the Mortgaged Property which might otherwise have a right to
terminate its lease on account of such casualty shall have waived its right to
so terminate conditioned only upon the repair work being completed within a
reasonable period of time acceptable to Administrative Agent or such period as
is expressly provided in the applicable leases, whichever is longer, so long as
the period does not exceed the period for which rent loss insurance is
available.

(f)
Subject to the requirements of any Approved Lease, if there is any condemnation
for public use of a Mortgaged Property or of any Collateral, the awards on
account thereof shall be paid to Administrative Agent and shall be applied to
Borrower's Obligations, or at Administrative Agent's discretion, released to
Borrower.  If, in the case of a partial taking or a temporary taking, in the
sole judgment of Administrative Agent the effect of such taking is such that
there has not been a material and adverse impairment of the viability of the
Mortgaged Property or the value of the Collateral, so long as no Default exists
Administrative Agent shall release awards on account of such taking to Borrower
if such awards are sufficient (or amounts sufficient are otherwise made
available) to repair or restore the Administrative Property to a condition
reasonably satisfactory to Administrative Agent subject to the requirements of
Section 5.06(e).

SECTION 5.07 Books and Records; Inspection Rights.
(a)
The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.

(b)
The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice and subject to rights of tenants, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.08 Compliance with Laws, Charter Documents, etc.
 
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
(i) all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.09 Use of Proceeds. 
The proceeds of the Loans will be used to finance or refinance, on a bridge
basis, the acquisition of Real Property by the Borrower and its Subsidiaries. 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for financing, funding or completing the hostile acquisition of
publicly traded Persons or for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations U and X.
SECTION 5.10 Fiscal Year. 
Borrower shall maintain as its fiscal year the twelve (12) month period ending
on December 31 of each year.
SECTION 5.11 Environmental Matters.
(a)
Borrower shall comply and shall cause each of its Subsidiaries and each Real
Property owned or leased by such parties to comply in all material respects with
all applicable Environmental Laws currently or hereafter in effect, except to
the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.

(b)
If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower's expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.

(c)
Borrower shall, and shall cause each of its Subsidiaries to, take such Remedial
Action or other action as required by Environmental Law or any Governmental
Authority.

(d)
If the Borrower or any Credit Party fails to timely take, or to diligently and
expeditiously proceed to complete in a timely fashion, any action described in
this Section, the Administrative Agent may, after notice to the Borrower, with
the consent of the Required Lenders, make advances or payments toward the
performance or satisfaction of the same, but shall in no event be under any
obligation to do so.  All sums so advanced or paid by the Administrative Agent
(including reasonable counsel and consultant and investigation and laboratory
fees and expenses, and fines or other penalty payments) and all sums advanced or
paid in connection with any judicial or administrative investigation or
proceeding relating thereto, will become due and payable from the Borrower ten
(10) Business Days after demand, and shall bear interest at the rate for past
due interest provided in Section 2.12(c) from the date any such sums are so
advanced or paid by the Administrative Agent until the date any such sums are
repaid by the Borrower.  Promptly upon request, the Borrower (or the subject
Credit Party) will execute and deliver such instruments as the Administrative
Agent may deem reasonably necessary to permit the Administrative Agent to take
any such action, and as the Administrative Agent may require to secure all sums
so advanced or paid by the Administrative Agent.  If a Lien is filed against any
Pool Property by any Governmental Authority resulting from the need to expend or
the actual expending of monies arising from an action or omission, whether
intentional or unintentional, of the Borrower or for which the Borrower is
responsible, resulting in the Releasing of any Hazardous Material into the
waters or onto land located within or without the State where the Pool Property
is located, then the Borrower will, within thirty (30) days from the date that
the Borrower is first given notice that such Lien has been placed against the
Pool Property (or within such shorter period of time as may be specified by the
Administrative Agent if such Governmental Authority has commenced steps to cause
the Pool Property to be sold pursuant to such Lien), either (i) pay the claim
and remove the Lien, or (ii) furnish a cash deposit, bond or such other security
with respect thereto as is satisfactory in all respects to the Administrative
Agent and is sufficient to effect a complete discharge of such Lien on the Pool
Property.

SECTION 5.12 Appraisals. 
 
The Administrative Agent may, for the purpose of determining the current
Appraised Value of the Pool Properties, obtain new Appraisals or an update to
existing Appraisals with respect to such property, or any of them, as the
Administrative Agent shall determine, at any time while an Event of Default
shall be in existence.  The reasonable expense of such Appraisals and/or updates
performed pursuant to this Section 5.12 shall be borne by the Borrower and
payable to Administrative Agent within ten (10) days of demand; provided that
the Administrative Agent may obtain additional Appraisals or updates to existing
Appraisals in its sole discretion and at the Lenders' expense. The Credit
Parties shall cooperate with the Administrative Agent in connection with all
such Appraisals, including, without limitation, providing the appraiser and
other related consultants with reasonable access to the applicable Pool
Properties for such purposes.
 
SECTION 5.13 Pool Properties.
 
(a)
Removal of Individual Property as a Pool Property.  From time to time during the
term of this Agreement following (i) Borrower's written request ("Release
Request") and (ii) satisfaction of the Release Conditions, the Administrative
Agent shall, in each case to the extent applicable, release the subject Pool
Property from the calculation of the Borrowing Base Availability (and such
Individual Property shall then cease to be a Pool Property) and release the
subject Subsidiary Borrower which has no other ownership interest in any of the
remaining Pool Properties, from further payment and performance of the Loans;
provided, however, any such release by the Administrative Agent shall not be
deemed to terminate or release such Pool Property Owner from any obligation or
liability under any Loan Document which specifically by its terms survives the
said release or the payment in full of the Obligations.  The "Release
Conditions" are the following:

(i)
Borrowing Base Compliance.  The Borrower has delivered a Borrowing Base
Certificate reflecting that, after giving effect to the release of the Pool
Property and any related prepayment of the Loans pursuant to Section 2.10(e),
the total Credit Exposure will be less than or equal to the Maximum Loan
Available Amount.

(ii)
No Default Upon Release.  No Default shall exist under this Agreement or the
other Loan Documents after giving effect to the release of the Pool Property,
except for any Default which is cured or remedied by the removal of such
Individual Property from being a Pool Property.

(iii)
No Default Prior to Release.  No Event of Default shall exist under this
Agreement or the other Loan Documents at the time of the Release Request or
after giving effect to the release of the Pool Property, except for any Event of
Default which is cured or remedied by the removal of such Individual Property
from being a Pool Property.

(iv)
Payment of Fees.  The Borrower shall pay or reimburse the Administrative Agent
for all reasonable legal fees and expenses and other reasonable costs and
expenses incurred by Administrative Agent in connection with the release.

Any failure of any removal and release requested by the Borrower to meet all of
the Release Conditions shall be deemed a rejection of the proposed Release
Request and, subject to the other terms and conditions hereof as to whether any
Individual Property is a Pool Property, such Pool Property shall remain a Pool
Property hereunder.
Provided that no Default or Event of Default has occurred and is continuing,
upon the release of a Pool Property as set forth above, Administrative Agent
will, at the Borrower's sole cost and expense, release from the liens and
security interests of the Loan Documents the Pledged Membership Interest of such
Pool Property Owner (to the extent it has no other ownership interest in any of
the remaining Pool Properties) pledged hereunder and, if such released Pool
Property is a Mortgaged Property, such Mortgaged Property; provided any amounts
due under Section 2.10 arising from such release are paid in accordance with the
terms thereof.
(b)
Additional Pool Property.  From time to time during the term of this Agreement,
following the Borrower's written request ("Additional Borrowing Base Request"),
the Administrative Agent shall initially accept one or more Individual
Properties as Pool Properties upon the satisfaction of the following conditions,
in a manner reasonably acceptable to the Administrative Agent:

(i)
The Borrower shall have obtained Preliminary Approval for the addition of such
Individual Property.

(ii)
The Borrower (or applicable Credit Party) shall have satisfied all of
requirements set forth in the definition of Pool Property as to such Individual
Property.

(iii)
The Borrower shall have delivered to the Administrative Agent a Borrowing Base
Certificate and Compliance Certificate evidencing compliance with Section 5.02
after giving effect to such addition.

(iv)
The Borrower shall have delivered to the Administrative Agent a certification
that the Property is free of any material environmental, structural,
architectural, mechanical or title defects and otherwise meets all the
requirements of a Pool Property.

(v)
The owner of the Pool Property must have joined in, and assumed all obligations
of a "Subsidiary Borrower" under the Loan Documents, all in form and substance
satisfactory to the Administrative Agent, including, without limitation, (a)
entering into a Joinder Agreement in the form attached hereto as Exhibit F
executed by such owner and delivered to the Administrative Agent, and (b) such
owner delivering such organizational documents, directors' or comparable
resolutions, secretary's, incumbency and like certificates, opinions of counsel,
such information about such owner as the Administrative Agent may reasonably
request (including the information required under Section 9.14 and other
customary "know your customer" requirements) to conduct its customary background
and internal compliance due diligence, the results of which shall be
satisfactory to the Administrative Agent, and other documents as required by the
Administrative Agent in connection with such joinder provided the same are
consistent with the terms of this Agreement.

(vi)
the Borrower (and any other applicable Subsidiary) shall have entered into a
Pledge Agreement in form and substance satisfactory to Administrative Agent with
respect to the Borrower's 100% ownership interests in the owner of such Pool
Property and such other collateral documents and certificates with respect to
the ownership interests in connection with such joinder as required by and in
form and substance satisfactory to Administrative Agent.

(vii)
Borrower shall have delivered to the Administrative Agent with respect to such
Individual Property (a) descriptive information of the Real Property and
operating statements, (b) an Appraisal with respect to such Individual Property,
(c) an Environmental Assessment, property condition assessment, probable maximum
loss studies and reliance letter (for properties in a seismic zone), and a flood
determination with respect thereto, (d) certificates of insurance as to the
insurance maintained by such Credit Party on such Individual Property (including
flood insurance if necessary) from the insurer or an independent insurance
broker dated as of the date of determination, identifying insurers, types of
insurance, insurance limits, and policy terms, and (e) such other due diligence
information as the Administrative Agent may reasonably require with respect
thereto.

(viii)
The Borrower shall pay or reimburse the Administrative Agent for all reasonable
legal fees and expenses and other costs and expenses incurred by Administrative
Agent in connection with the additional Pool Property.

(ix)
The Administrative Agent shall give the Borrower prompt written notice of its
determination with respect to the admission or rejection of any Individual
Property as a Pool Property.  To the extent that an Individual Property does not
meet the requirements to qualify as a Pool Property, as defined, the Borrower
may nevertheless request that such Individual Property be included as a Pool
Property and the Required Lenders may, in their sole and absolute discretion,
agree to the acceptance of such Individual Property as an additional Pool
Property.

SECTION 5.14 Further Assurances. 
 
At any time upon the request of the Administrative Agent, Borrower will (or will
cause each Credit Party to), promptly and at its expense, execute, acknowledge
and deliver such further documents and perform such other acts and things as the
Administrative Agent may reasonably request to evidence the Loans made hereunder
and interest thereon in accordance with the terms of this Agreement.
 
SECTION 5.15 Parent Covenants.
 
Each Parent will:
 
(a)
maintain management and Control of each Lead Borrower and each Subsidiary
Borrower;

(b)
conduct substantially all of its operations through the Lead Borrowers and one
or more of their Subsidiaries; and

(c)
comply with all Legal Requirements to maintain, and, will at all times elect,
qualify as and maintain, its status as a real estate investment trust under
Section 856(c)(i) of the Code.

SECTION 5.16 ECP. 
 
Each Credit Party that is a Qualified ECP Party at the time that the Agreement
becomes effective with respect to any Hedging Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Credit Party that is not then an "eligible contract participant" under the
Commodity Exchange Act (a "Specified Party") to honor all of its obligations
under the Agreement in respect of Hedging Obligations (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Party's obligations and undertakings under this
Section 5.16 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Party under this Section 5.16 shall remain in
full force and effect until the Loans have been repaid in full.  Each Qualified
ECP Party intends this Section 5.16 to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a "keepwell,
support, or other agreement" for the benefit of, each Specified Party for all
purposes of the Commodity Exchange Act.
 
SECTION 5.17 Maintenance of Accounts. 
 
The Borrower shall, and shall cause its Subsidiaries, to maintain their
depository and operating accounts, including their corporate- and property-level
deposit accounts, with KeyBank.
 
SECTION 5.18 Additional Collateral. 
 
If any Borrowing used to finance the acquisition of any Real Property that
constitutes, or was or is intended to constitute, a Pool Property remains
unpaid  for  one hundred eighty (180) days after funding thereof, then, no later
than sixty (60) days after written request from the Administrative Agent (or
such later date as the Administrative Agent may consent, in its sole
discretion), the Borrower shall, at its sole cost and expense, execute and
deliver to the Administrative Agent all Real Estate Collateral Documents with
respect to such Pool Property, all of which instruments, documents or agreements
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and thereafter such Pool Property shall be a Mortgaged Property and
constitute Collateral to secure the Obligations.  In connection with the
addition of any such Real Property as a Mortgaged Property, the Administrative
Agent shall be entitled to obtain, at the Borrower's sole cost and expense, an
updated Appraisal for such Real Property prepared by a qualified appraiser
directly engaged by Administrative Agent in compliance with all applicable
federal and state laws and regulations dealing with appraisals or valuations of
real property.
ARTICLE VI 


Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01 Liens. 
The Borrower will not create, incur, assume or permit to exist any Lien on any
Pool Property or any direct or indirect Equity Interest in any Pool Property
Owner now owned or hereafter acquired by the Borrower, the Parents or any
Subsidiaries thereof, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except Permitted
Encumbrances.
SECTION 6.02 Fundamental Changes; Asset Sales. 
No Credit Party will, nor will it permit any Subsidiary to:
(a)
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets or all or substantially all of the stock of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge into,
or consolidate with, a Lead Borrower in a transaction in which such Lead
Borrower is the surviving entity, (ii) to the extent no Default or Event of
Default is then existing or shall result therefrom, a Parent may merge into, or
consolidate with, the other Parent in a transaction in which the Parent that is
the surviving entity of such merger expressly assumes the obligations of the
other Parent (a "Permitted Parent Merger"), (iii) any Person not a Credit Party
may merge into, or consolidate with, any Subsidiary in a transaction in which
the surviving entity is a Subsidiary, (iv) any Subsidiary not a Credit Party may
sell, transfer, lease or otherwise dispose of its assets to the Borrower or to
another Subsidiary, (v) any Subsidiary not a Credit Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (vi) any Subsidiary which is a Credit Party may
merge into (or consolidate with) or liquidate or dissolve into, any other
Subsidiary which is a Credit Party, and (vii) any Subsidiary which is a Credit
Party may sell, transfer, lease or otherwise dispose of its assets to Borrower
or to any other Subsidiary which is a Credit Party; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.03;

(b)
engage to any material extent in any business other than the ownership,
development, operation and management of parking properties and businesses
reasonably related thereto, except as allowed by Section 6.03, without the prior
written consent of the Lenders; or

(c)
sell, transfer or otherwise dispose of, or refinance, any Pool Property other
than pursuant to a bona fide arm's length sale or refinancing transaction that
results in the release of such Pool Property in accordance with Section 5.13(a).

SECTION 6.03 Investments, Loans, Advances and Acquisitions. 
 
The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness (subject to Section 6.09 below) or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
 
(a)
Permitted Investments;

(b)
Real Property operated primarily as parking properties;

(c)
Real Property other than parking properties or properties intended to be
developed or redeveloped into parking properties and loans with respect thereto
so long as the aggregate amount of such investments described in this clause (c)
does not exceed fifteen percent (15%) of the Total Asset Value after giving
effect to such investments;

(d)
undeveloped land (not currently used for parking), so long as the aggregate
Value of such land does not exceed five percent (5%) of Total Asset Value, after
giving effect to such investments;

(e)
Assets Under Development, so long as the aggregate Value thereof does not exceed
fifteen percent (15%) of the Total Asset Value after giving effect to such
investments;

(f)
investments in non-wholly owned direct and indirect subsidiaries with so long as
the aggregate amount of such investments described in this clause (f) does not
exceed twenty percent (20%) of the Total Asset Value after giving effect to such
investments (for the purposes of this clause (f) non-wholly owned shall mean
less than a 90% ownership interest);

(g)
investments consisting of loans or advances in the regular course of business to
a property developer to pay for development or re-development costs of parking
properties subject to the terms of a purchase and sale or similar agreement
executed by a Credit Party and such property developer, pursuant to which such
Credit Party has agreed to acquire such parking property from such property
developer upon completion of construction, so long as the aggregate Value of
such loans and advances does not exceed twenty percent (20%) of Total Asset
Value, after giving effect to such investments; and

(h)
mergers, consolidations and other transactions permitted under Section 6.02, so
long as same do not cause the Borrower to be in violation of any provision of
this Section 6.03.

Provided (i) the aggregate total value of Investments described in subsections
(c) through (g) will not exceed twenty five percent (25%) of Total Asset Value
on a consolidated basis, and (ii) any violation of the foregoing limitations
shall not constitute an Event of Default but shall result in the exclusion of
the excess value of any Investment in excess of any of the foregoing limitations
from the calculation of Total Asset Value.
SECTION 6.04 Hedging Agreements. 
The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.
SECTION 6.05 Restricted Payments. 
The Parents will not, and will not permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, during any calendar
month, any Restricted Payment, except that any of the following Restricted
Payments are permitted: (a) provided no Default or Event of Default is then in
existence, Restricted Payments by the Parents required to comply with Section
5.15(c), (b) provided no Default or Event of Default is then in existence,
Restricted Payments made by a Parent to its respective equity holders, and (c)
Restricted Payments declared and paid ratably by Subsidiaries to a Lead Borrower
with respect to their capital stock or equity interest.
SECTION 6.06 Transactions with Affiliates. 
The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm's-length basis from
unrelated third parties (with in independent MAI appraisal delivered by a
qualified third party appraiser being conclusive to establish compliance with
this requirement), (b) transactions in connection with asset or property
managers and investment managers that are Affiliates of the Credit Parties on
market terms, (c) transactions between or among the Borrower and its wholly
owned Subsidiaries not involving any other Affiliate, (d) a Permitted Parent
Merger, and (e) any Restricted Payment permitted by Section 6.05.
SECTION 6.07 Parent Negative Covenants. 
No Parent will (a) own any assets other than the ownership interests of a Lead
Borrower and other assets with no more than $10,000,000.00 in value; (b) give or
allow any Lien on the ownership interests of a Borrower; or (c) engage to any
material extent in any business other than the ownership, development, operation
and management of parking properties and businesses reasonably related thereto.
SECTION 6.08 Restrictive Agreements. 
The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower to create, incur or permit to exist any Lien upon any
Pool Property or the Equity Interests in a Borrower, or (b) the ability of any
Subsidiary Borrower to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to a Lead
Borrower or any other Subsidiary Borrower or to Guarantee Indebtedness of the
other Borrowers; provided that (i) the foregoing shall not apply to restrictions
and conditions imposed by law or by this Agreement or as otherwise approved by
the Administrative Agent, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary Borrower pending such sale, provided such restrictions and conditions
apply only to the Subsidiary Borrower that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Liens permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.
SECTION 6.09 Indebtedness. 
No Credit Party shall, without the prior written consent of the Administrative
Agent, create, incur, assume, guarantee or be or remain liable, contingently or
otherwise with respect to any Indebtedness on a recourse or non-recourse basis,
except: (a) Indebtedness under this Agreement; (b) Indebtedness under any
Hedging Obligations, (c) Indebtedness of any Parent whose recourse is solely for
so-called "bad-boy" acts, including without limitation, (i) failure to account
for a tenant's security deposits, if any, for rent or any other payment
collected by a borrower from a tenant under the lease or another licensee, all
in accordance with the provisions of any applicable loan documents, (ii) fraud
or a material misrepresentation made by the Borrower or Guarantor, or the
holders of beneficial or ownership interests in the Borrower or Guarantor, in
connection with the financing evidenced by the applicable loan documents; (iii)
any attempt by  Borrower or Guarantor to divert or otherwise cause to be
diverted any amounts payable to the applicable lender in accordance with the
applicable loan documents; (iv) the misappropriation or misapplication of any
insurance proceeds or condemnation awards relating to the Real Property; (v)
voluntary or involuntary bankruptcy by Borrower or Guarantor; (vi) any
environmental matter(s) affecting any Real Property which is introduced or
caused by Borrower or Guarantor or any holder of a beneficial or ownership
interest in Borrower or Guarantor; and (vii) waste; or (d) Indebtedness for
trade payables and operating expenses incurred in the ordinary course of
business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services, (e) Indebtedness of the Borrower in respect of taxes, assessments,
governmental charges or levies and claims for labor, materials and supplies to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 5.05, (f) Indebtedness in respect of
judgments only to the extent, for the period and for an amount not resulting in
an Event of Default; and (g) Indebtedness that is recourse to the Lead Borrower
and Parents not to exceed, in the aggregate, ten percent (10%) of the Total
Asset Value.
SECTION 6.10 Management Fees. 
At any time that any Default or Event of Default exists under this Agreement or
any other Loan Document, then in any of such event(s), no Credit Party may pay
any management, property, asset or similar fees to any other Credit Party or to
any Subsidiary or Affiliate thereof, including, without limitation, MVP Capital
Partners, LLC, or any of its Affiliates.  All such parties shall execute
subordination agreements in form and substance acceptable to the Administrative
Agent with respect to such fees.  Without the prior written consent of
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, no Credit Party will amend, modify or waive any material
provisions of a management or advisory agreement with an Affiliate of a Credit
Party or enter into a new management or advisory agreement with any Affiliate of
a Credit Party.  Borrower shall give Administrative Agent thirty (30) days
written notice prior to terminating the Advisory Agreement or otherwise
terminating its relationship with MVP Realty Advisors, LLC.
SECTION 6.11 Leases.
(a)
No Credit Party will, nor will it permit any of its Subsidiaries to, lease or
sublease all or any portion of any Pool Property except pursuant to an Approved
Lease.  Without the prior written consent in each instance of Administrative
Agent: (i) no existing Lease of the parking space at any Pool Property or of
other rentable space at any Pool Property that generates more than 25% of the
gross revenue of such Pool Property (each such Lease, a "Major Lease") shall be
terminated, (ii) no such existing Major Lease shall be modified or amended, and
(iii) no new Major Lease shall be entered into.  Administrative Agent and each
of the Lenders shall be provided with a full and complete copy of each proposed
Major Lease and any amendment or modification thereof.  Any Lease, or
modification or amendment thereof, which has been so approved by Administrative
Agent, and any lease, or modification or amendment of lease which does not
require Administrative Agent's approval under this Section, shall be an
"Approved Lease".

(b)
Any request by Borrower for an approval with respect to leasing matters shall be
accompanied, at a minimum, by the following: (i) the proposed Lease or amendment
or modification thereof complete with all applicable schedules and exhibits;
(ii) a complete copy of any proposed guaranty; (iii) if available, comprehensive
financial information with respect to the proposed tenant, sub-tenant or
assignee and, if applicable, the proposed guarantor (as to new leases or
amendments or modifications to existing leases involving material economic
changes, and as to proposed sub-lets or assignments); (iv) a brief written
summary of the proposed permitted uses and a discussion of how such uses relate
to other tenancies then existing at the Property; (v) an executive summary of
the terms and conditions of the proposed Lease, sub-Lease or assignment, and, if
applicable, the proposed guaranty; and (vi) an executive summary of the facts
and conditions relating to any proposed termination of Lease.

(c)
The Administrative Agent shall act on requests from Borrower for any approval
under Section 6.11(a) in a commercially reasonable manner and shall use
commercially reasonable efforts to respond to any such request within ten (10)
Business Days following Administrative Agent's or Lenders' receipt thereof. 
Administrative Agent's response may consist of an approval or disapproval of the
request, or a conditional approval thereof subject to specified conditions, or a
request for further data or information, or any combination thereof.  In order
to expedite the processing of requests for such approvals, Borrower agrees to
provide Administrative Agent and each of the Lenders with as much advance
information as is possible in a commercially reasonable manner in advance of
Borrower's formal request for an approval.

SECTION 6.12 Amendment to Organizational Documents. 
 
Without the prior written consent of Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed, no Credit Party will
amend, modify or waive any rights under its certificate of incorporation, bylaws
or other organizational documents in any manner, except: (a) modifications
necessary to clarify existing provisions of such organizational documents; (b)
modifications which would not have a Material Adverse Effect, and (c)
modifications in connection with mergers, consolidations, investments and other
transactions not otherwise prohibited by the other provisions of this Agreement.
 
SECTION 6.13 Sanctions. 
 
No Credit Party shall permit the proceeds of any Loan:   (a) to be lent,
contributed or otherwise made available to fund any activity or business in any
Designated Jurisdiction; (b) to fund any activity or business of any Sanctioned
Person or any Person located, organized, formed, incorporated or residing in any
Designated Jurisdiction or who is the subject of any Sanctions; or (c) in any
other manner that will result in any material violation by any Person (including
any Lender or Administrative Agent) of any Sanctions.
ARTICLE VII 


Events of Default
SECTION 7.01 Events of Default. 
If any of the following events ("Events of Default") shall occur:
(a)
the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)
any Credit Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of over three
Business Days (such three Business Day period commencing after written notice
from the Administrative Agent as to any such fee);

(c)
any representation or warranty made or deemed made by or on behalf of any Credit
Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)
the Borrower or any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Article V or VI other than Sections 5.04,
5.05, 5.06, 5.07(a), 5.08, and 5.11;

(e)
any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over 30 days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender) and if
such default is not curable within thirty (30) days and the Credit Party is
diligently pursuing cure of same, the cure period may be extended for 30 days
(for a total of 60 days after the original notice from the Administrative Agent)
upon written request from the Borrower to the Administrative Agent;

(f)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (in each instance, other than by the Lender(s) (i) liquidation,
reorganization or other relief in respect of any Credit Party or any Subsidiary
of the Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
any Subsidiary of the Borrower or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(g)
any Credit Party or any Subsidiary of the Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (f) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(h)
any Credit Party or any Subsidiary of the Borrower shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(i)
one or more (i) judgments for the payment of money in an aggregate amount in
excess of $1,000,000 or (ii) non-monetary final judgments against any Credit or
Subsidiary that have, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, shall be rendered against any
Credit Party, any Subsidiary of the Borrower or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of such Person to
enforce any such judgment;

(j)
an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000;

(k)
the Guaranty of the Loan by the Guarantor shall for any reason terminate or
cease to be in full force and effect;

(l)
any Credit Party shall default under any Material Contract and such default
shall continue unremedied for a period of over 30 days after notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) and if such default is not curable within thirty (30)
days and the Credit Party is diligently pursuing cure of same, the cure period
may be extended for 30 days (for a total of 60 days after the original notice
from the Administrative Agent) upon written request from the Borrower to the
Administrative Agent, provided further such cure period shall terminate in the
event any such Material Contract shall be terminated as a result of such
default;

(m)
any Credit Party shall (or shall attempt to) disavow, revoke or terminate any
Loan Document to which it is a party or shall otherwise challenge or contest in
any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of any Loan Document;

(n)
any provision of any Loan Document with respect to the Collateral shall for any
reason cease to be valid and binding on, enforceable against, any Credit Party
resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby;

(o)
a Change in Control shall occur; or

(p)
the Borrower, Guarantor or any Subsidiary thereof defaults under any recourse or
non-recourse Indebtedness.

Then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
SECTION 7.02 Performance by Administrative Agent. 
Should any Credit Party fail to perform any covenant, duty, or agreement
contained herein or in any of the Loan Documents, and such failure continues
beyond any applicable cure period, Administrative Agent may, but shall not be
obligated to, perform or attempt to perform such covenant, duty, or agreement on
behalf of such Person.  In such event, each Credit Party shall, at the request
of Administrative Agent promptly pay any amount expended by Administrative Agent
in such performance or attempted performance to Administrative Agent at
Administrative Agent's office, together with interest thereon at the Default
Rate from the date of such request until paid.  Notwithstanding the foregoing,
it is expressly understood that neither Administrative Agent nor Lenders assume
any liability or responsibility for the performance of any duties of any Credit
Party, or any related Person hereunder or under any of the Loan Documents or
other control over the management and affairs of any Credit Party, or any
related Person, nor by any such action shall Administrative Agent or Lenders be
deemed to create a partnership arrangement with any Credit Party or any related
Person.
ARTICLE VIII 


The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.  In the event of conflicting instructions or notices given to the
Borrower by the Administrative Agent and any Lender, the Borrower is hereby
directed and shall rely conclusively on the instruction or notice given by the
Administrative Agent.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default (other than a payment Default) unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.   The Administrative Agent
agrees that, in fulfilling its duties hereunder, it will use the same standard
of care it utilizes in servicing loans for its own account.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower, and may be removed by the Required
Lenders in the event of the Administrative Agent's gross negligence or willful
misconduct.  Upon any such resignation or removal, the Required Lenders shall
have the right, with the approval of Borrower (provided no Default has occurred
and is continuing), which approval shall not be unreasonably withheld, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation or is removed,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a Lender, or a bank with an office
in New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent for its own behalf
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.  The Administrative Agent shall cooperate with any successor
Administrative Agent in fulfilling its duties hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.  Administrative Agent agrees to
provide the Lenders with copies of all material documents and certificates
received by the Administrative Agent from Borrower in connection with the Loans.
ARTICLE IX 


Miscellaneous
SECTION 9.01 Notices. 
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(a)
if to the Borrower, to

 
8880 W. Sunset Road, Suite 200
Las Vegas, NV 89148
Attention:  Daniel B. Stubbs
Telephone No.: (702) 938-2282
Fax No.: (702) 938-2281
E-mail: danny@mvpreits.com
With a copy to:
Craig D. Burr, Esq.
8880 W. Sunset Road Suite 210
Las Vegas, NV 89148
Attention:  Craig D. Burr
Telephone No.: (702) 566-8424
Fax No.: (702) 657- 8649
E-mail: craig@craigburr.com
Ira Levine, Esq.
8880 W. Sunset Road Suite 210
Las Vegas, NV 89148
Attention:  Ira Levine
Telephone No.:(702) 673-1608
Fax No.: (702) 735-2198
E-mail: ilevine@lgelaw.com


(b)
if to the Administrative Agent, to

KeyBank, National Association
225 Franklin Street, Boston, Massachusetts
Attention:  Christopher T. Neil,
Telephone No.: (617) 385-6202
Fax No.: (617) 385-6293);
E-mail: christopher_t_neil@keybank.com


With a copy to:
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts  02108
Attn: Kevin J. Lyons, Esquire
Telephone No.: 617-880-3433
Fax No.: 617-692-3433
E-mail: klyons@riemerlaw.com
(c)
if to any other Lender, to it at its address (or telecopy number) set forth on
the signature pages of this Agreement, or as provided to Borrower in writing by
the Administrative Agent or the Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.
Documents and notices required to be delivered to the Lenders pursuant to this
Agreement may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which such documents are posted on
Borrower's behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent).  Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.  Notwithstanding the
foregoing, no document shall be deemed to have been electronically delivered to
the Administrative Agent or to any Lender unless such Internet or intranet
website is set up to automatically deliver notice of postings thereon to the
email address(es) that the Administrative Agent or such Lender may specify.
Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders materials and/or information provided by or on behalf of Borrower
and the other Credit Parties hereunder (collectively, "Borrower Materials") by
posting Borrower Materials on IntraLinks or another similar electronic system
(the "Platform") and (b) certain of the Lenders (each, a "Public Lender") may
have personnel who do not wish to receive material non-public information with
respect to Parent, Borrower or their Affiliates, or the respective Equity
Interests of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons' Equity Interests. 
The Parents and Borrower hereby agree that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Parents and Borrower shall be deemed to have authorized
Administrative Agent, Lead Arrangers, and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Parent or Borrower or their Equity Interests for purposes of United States
Federal and state securities laws (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Side
Information;" and (z) Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Side Information.  Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the "Private Side Information" or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender's compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
"Public Side Information" portion of the Platform and that may contain material
non-public information with respect to Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.
THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE."  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall
Administrative Agent or any of its Related Parties (collectively, the "Agent
Parties") have any liability to Borrower, any Lender, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrower's or Administrative Agent's
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to Borrower,
any Lender, or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages) resulting
therefrom. Similarly, each Lender acknowledges that the Credit Parties do not
control the posting to, or operation of, the Platform.  Accordingly, the
obligation of any Credit Parties under this Article are solely to identify and
properly mark materials as "PUBLIC" where applicable.
SECTION 9.02 Waivers; Amendments.
(a)
No failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)
Neither this Agreement nor any provision hereof may be waived, amended or
modified, nor may any Event of Default be waived  except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase or reduce
(except in accordance with Section 2.08(b)) the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of "Required
Lenders", or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) release any Credit Party from its obligations under the Loan
Documents or, release of any Collateral, except as specifically provided for
herein, without the written consent of each Lender, (vii) subordinate the Loans
or any Collateral without the written consent of each Lender, (viii) waive or
modify any conditions of extending the Loans set forth in Section 2.20 without
the written consent of each Lender affected thereby, or (ix) consent to the
Collateral securing any other Indebtedness without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent without the prior
written consent of the Administrative Agent.

(c)
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(d)
Notwithstanding any provision of this Agreement to the contrary none of the
Lenders or the Borrower will be required to execute assumption or amendment
documents to add a Person as a Subsidiary Borrower.  If Real Property assets are
added to the Pool Properties in accordance with this Agreement and the Pool
Property Owner (and/or any other Subsidiary required to become a Subsidiary
Borrower pursuant to the definition thereof) is not already a Subsidiary
Borrower, then (i) such Pool Property Owner and/or other Subsidiary shall be
added as a Subsidiary Borrower as required by Section 5.13 pursuant to a Joinder
Agreement in the form attached hereto as Exhibit F executed by such owner and
delivered to the Administrative Agent, and (ii) the ownership interests in such
Pool Property Owner shall be pledged by Borrower as required by Section 5.13.

(e)
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above:  (1) each Lender is entitled to vote
as such Lender sees fit on any reorganization plan that affects the Loans, and
each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersede the unanimous consent provisions set forth herein; and
(2) the Required Lenders may consent to allow a Loan Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding. 
Administrative Agent may, after consultation with Borrower, agree to the
modification of any term of this Credit Agreement or any other Loan Document to
correct any printing, stenographic or clerical errors or omissions that are
inconsistent with the terms hereof.

(f)
If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.
(a)
The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during  any waivers, workout, restructuring or negotiations in respect of such
Loans.

(b)
The Borrower shall indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of law in a final
non-appealable judgment, or the failure of the Indemnitee to make advances
pursuant to its Commitment in breach of its obligations hereunder.

(c)
To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d)
To the extent permitted by applicable law, the Borrower and each other Credit
Party shall not assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e)
All amounts due under this Section shall be payable not later than ten days
after written demand therefor.

SECTION 9.04 Successors and Assigns.
 
(a)
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)
(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (other than to a natural Person, any Credit
Party or any Affiliate or Subsidiary of any Credit Party) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A)  the Lead Borrowers, provided that (i) no consent of the Lead Borrowers
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if a Default has occurred and is continuing, any other
assignee, and (ii) such consent shall be deemed granted unless the Lead
Borrowers object within five (5) Business Days of a receipt of written notice of
the proposed assignment; and
(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.
Provided, no consent of the Lead Borrowers or the Administrative Agent shall be
required in connection with any assignment to an entity acquiring, or merging
with, a Lender.
(ii)  Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Lead Borrowers and the Administrative Agent otherwise consent, provided that no
such consent of the Lead Borrowers shall be required if a Default has occurred
and is continuing and such consent shall not be unreasonably withheld;
(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;
(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and
(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term "Approved Fund" has the
following meaning:
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)
Any Lender may, without the consent of the Borrower or the Administrative Agent,
sell participations to one or more banks or other entities (a "Participant") in
all or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (d) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that, except in the case of a
Participant asserting any right of set-off pursuant to Section 9.08, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan, or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)
A Participant shall not be entitled to receive any greater payment under Section
2.14 or 2.16 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.16(e) as though it were a
Lender.

(e)
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. 
 
All covenants, agreements, representations and warranties made by the Borrower
and each other Credit Party herein and in the certificates or other instruments 
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated.  The provisions of Sections
2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.
 
(a)
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

(b)
This Agreement and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

(c)
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

(d)
Each Person constituting the general partner of Borrower shall be bound jointly
and severally with one another to make, keep, observe and perform the
representations, warranties, covenants, agreements, obligations and liabilities
imposed by this Agreement and the other Loan Documents upon the "Borrower."

(e)
The Borrower agrees that it shall never be entitled to be subrogated to any of
the Administrative Agent's or any Lender's rights against any Credit Party or
other Person or any collateral or offset rights held by the Administrative Agent
or the Lenders for payment of the Loans until the full and final payment of the
Loans and all other obligations incurred under the Loan Documents and final
termination of the Lenders' obligations, if any, to make further advances under
this Agreement or to provide any other financial accommodations to any Credit
Party.

SECTION 9.07 Severability. 
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 9.08 Right of Setoff. 
 If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized, upon the prior consent of the
Administrative Agent or the Required Lenders,  at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits of Borrower (general or special, time or demand, provisional or final,
but excluding any funds held by the Borrower on behalf of tenants or other third
parties) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the Borrower after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a)
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

Notwithstanding the foregoing choice of law:
(i)
matters relating to the creation, perfection, priority and enforcement of the
liens on and security interests in a Mortgaged Property or other assets situated
in another jurisdiction(s), including by way of illustration, but not in
limitation, actions for foreclosure, for injunctive relief, or for the
appointment of a receiver, shall be governed by the laws of such state;

(ii)
Administrative Agent shall comply with applicable law in such state to the
extent required by the law of such jurisdiction(s) in connection with the
foreclosure of the security interests and liens created under the Mortgages or
exercising any rights with respect to the Real Property directly, and the other
Loan Documents with respect to the Real Property or other assets situated in
another jurisdiction; and

(iii)
provisions of Federal law and the law of such other jurisdiction(s) shall apply
in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Real Property as such terms are used in this Loan
Agreement, the Environmental Indemnity and the other Loan Documents.

(b)
The Borrower and each other Credit Party hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
state and federal courts in Boston, Massachusetts and in New York, New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c)
The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. 
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11 Headings. 
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
SECTION 9.12 Confidentiality. 
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent  required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Borrower, (h)  to any Person
in connection with any Hedging Agreement, (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower, or (j) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender's or its Affiliates' investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates. 
For the purposes of this Section, "Information" means all information received
from any Credit Party relating to the Credit Party or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by any Credit Party; provided
that, in the case of information received from any Credit Party after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13 Interest Rate Limitation. 
 
If at any time there exists a maximum rate of interest which may be contracted
for, charged, taken, received or reserved by the Lenders in accordance with
applicable law (the "Maximum Rate"), then notwithstanding anything herein to the
contrary, at any time the interest applicable to any Loan, together with all
fees, charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the "Charges"), shall exceed such Maximum Rate,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been paid in
respect of such Loan but were not payable as result of the operation of this
Section shall be cumulated and the interest and Charges payable to the Lenders
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by the Lenders.  If, for any reason whatsoever, the Charges paid
or received on the Loans produces a rate which exceeds the Maximum Rate, the
Lenders shall credit against the principal of the Loans (or, if such
indebtedness shall have been paid in full, shall refund to the payor of such
Charges) such portion of said Charges as shall be necessary to cause the
interest paid on the Loans to produce a rate equal to the Maximum Rate.  All
sums paid or agreed to be paid to the holders of the Loans for the use,
forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement.  The provisions of this Section
shall control all agreements, whether now or hereafter existing and whether
written or oral, between the parties hereto.  Without notice to the Borrower or
any other person or entity, the Maximum Rate, if any, shall automatically
fluctuate upward and downward as and in the amount by which such maximum
nonusurious rate of interest permitted by applicable law fluctuates.
 
SECTION 9.14 USA PATRIOT Act. 
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower and each other Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act.
 
SECTION 9.15 Fiduciary Duty/No Conflicts.
 
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the "Lenders"), may have economic interests that
conflict with those of the Credit Parties, their stockholders and/or their
affiliates.  Each Credit Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other.  The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm's-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (y) each Lender is acting hereunder solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person.  Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Credit Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Credit Party, in connection with such transaction or the process leading
thereto in its capacity as a Lender.


[Signature Pages Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.


LEAD BORROWERS:
 
MVP REAL ESTATE HOLDINGS, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title:  Manager
 
 
 
MVP REIT II OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By: MVP REIT II, INC., a Maryland corporation, its General Partner
 
By: ________________________
Name: Michael Shustek
Title:  Chief Executive Officer






--------------------------------------------------------------------------------

SUBSIDIARY BORROWERS:
 
MVP MILWAUKEE WELLS LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP DENVER 1935 SHERMAN, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP DENVER SHERMAN, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP MILWAUKEE ARENA LOT, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP ST. LOUIS WASHINGTON, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP ST. PAUL HOLIDAY GARAGE, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
WHITE FRONT GARAGE PARTNERS, LLC,
a Tennessee limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
CHAPMAN PROPERTIES, LLC,
a Tennessee limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 






--------------------------------------------------------------------------------

Each Parent joins in the execution of this Agreement to evidence its agreement
to the provisions of Sections 5.01, 5.15, 6.05 and 6.07 of this Agreement.
 
MVP REIT, INC.,
a Maryland corporation




By: 
Name: Michael Shustek
Title:   Chief Executive Officer




MVP REIT II, INC.,
a Maryland corporation




By: 
Name: Michael Shustek
Title:   Chief Executive Officer





































--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT




KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By:  
Name: Christopher T. Neil
Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01
Name
Commitment
Applicable Percentage
KEYBANK, NATIONAL ASSOCIATION
$30,000,000.00
%100.00
     
TOTAL
$30,000,000.00
%100.00






--------------------------------------------------------------------------------

SCHEDULE 2.01
REAL ESTATE COLLATERAL DOCUMENTS
With respect to each Pool Property to be added to the Collateral as a Mortgaged
Property, each of the following:
a) Security Documents.  Such security documents relating to such Real Property
as the Administrative Agent shall reasonably and customarily require, duly
executed and delivered by the respective parties thereto.  Without limiting the
foregoing, executed, acknowledged, and/or sworn to, as required, counterparts of
a Mortgage and an Assignment of Leases and Rents, in each case, delivered to a
Title Company and released for recordation in the official records of the city
or county in which such Real Property is located, an Assignment of Contracts and
UCC-1 financing statements which shall have been furnished for filing in all
filing offices that Administrative Agent may reasonably require;
b) Enforceability Opinion.  The favorable legal opinion of counsel to such
Credit Party, from counsel reasonably acceptable to the Administrative Agent and
qualified to practice in the State in which such Real Property is located,
addressed to the Lenders and the Administrative Agent covering the
enforceability of such Security Documents and such other matters as the
Administrative Agent shall reasonably request.
c) Perfection of Liens.  Evidence reasonably satisfactory to the Administrative
Agent that the Security Documents are effective to create in favor of the
Administrative Agent a legal, valid and enforceable first lien or security title
and security interest in such Real Property and that all filings, recordings,
deliveries of instruments and other actions necessary or desirable to protect
and preserve such liens or security title or security interests have been duly
effected.
d) Survey and Taxes.  The Survey of such Real Property, together with the
Surveyor Certification sufficient in all cases to delete the standard survey
exception from the applicable Title Policy, and evidence of payment of all real
estate taxes, assessments and municipal charges on such Real Property.
e) Title Insurance; Title Exception Documents.  The Title Policy (or "marked"
commitment/pro forma policy for a Title Policy) covering such Real Property,
including all endorsements thereto, issued in favor of the Administrative Agent
by a title insurance company satisfactory to the Administrative Agent and
insuring that title to the Real Property is vested in Borrower, free and clear
of any Lien, objection, exception or requirement, and that the applicable Deed
of Trust or Mortgage creates a valid first and prior lien on such Real Property,
subject only to the Permitted Encumbrances and such other exceptions as may be
approved in writing by the Administrative Agent, and together with proof of
payment of all fees and premiums for such policy, and true and accurate copies
of all documents listed as exceptions under such policy.
f) UCC Certification.  A certification from the Title Insurance Company, records
search firm, or counsel satisfactory to the Administrative Agent that a search
of the appropriate public records disclosed no conditional sales contracts,
security agreements, chattel mortgages, financing statements or title retention
agreements which affect any property, rights or interests of such Borrower that
are or are intended to be subject to the security interest, security title,
assignments, and mortgage liens created by the security documents relating to
such Real Property except to the extent that the same are discharged and
removed.
g) Estoppel Certificates.  Estoppel certificates from Tenants of such Real
Property and any applicable ground lessor, as reasonably required by
Administrative Agent, such certificates to be dated not more than thirty (30)
days prior to the date such Real Property becomes Collateral, each such estoppel
certificate to be in form and substance reasonably satisfactory to the
Administrative Agent.
h) Certificates of Insurance.  Each of (i) a current certificate of insurance as
to the insurance maintained by such Credit Party on such Real Property
(including flood insurance if necessary) from the insurer or an independent
insurance broker dated as of the date of determination, identifying insurers,
types of insurance, insurance limits, and policy terms; (ii) certified copies of
all policies evidencing such insurance (or certificates therefor signed by the
insurer or an agent authorized to bind the insurer); and (iii) such further
information and certificates from such Credit Party, its insurers and insurance
brokers as the Administrative Agent may reasonably request, all of which shall
be in compliance with the requirements of this Agreement.
i) Property Condition Report.  A property condition report, together with any
seismic probable maximum loss assessment (if applicable) to the extent
customarily required for properties in such location, with appropriate reliance
letters if such reports or not addressed to the Administrative Agent, from a
firm or firms of professional engineers or architects selected by Borrowers and
reasonably acceptable to Administrative Agent (the "Inspector") reasonably
satisfactory in form and content to the Administrative Agent, dated not more
than one hundred sixty (60)  days prior to Closing Date, addressing such matters
as the Administrative Agent may reasonably require.
j) Hazardous Substance Assessments.  A hazardous waste site assessment report
addressed to the Administrative Agent (or the subject of a reliance letter
addressed to, and in a form reasonably satisfactory to, the Administrative
Agent) concerning Hazardous Substances and asbestos on such Real Property dated
or updated not more than sixty (60) days prior to the Closing Date, from the
Environmental Engineer, such report to contain no qualifications except those
that are acceptable to the Administrative Agent in its reasonable discretion and
to otherwise be in form and substance reasonably satisfactory to the
Administrative Agent in its reasonable discretion.
k) Zoning and Land Use Compliance.  Such evidence regarding zoning and land use
compliance as the Administrative Agent may reasonably request.
l) Permits/Certificate of Occupancy.  A copy of the certificate(s) of occupancy
issued for such parcel of Real Property and all other applicable permits and
licenses permitting the use and occupancy of the improvements thereon (or a copy
of the certificates of occupancy issued for such parcel of Real Property and
evidence satisfactory to the Administrative Agent that any previously issued
certificate(s) of occupancy and permits/licenses are not required to be reissued
to such Credit Party).
m) Environmental Disclosure.  Such evidence regarding compliance with Section
3.07 as Administrative Agent may reasonably require.
n) SNDA. A subordination, non-disturbance of possession and attornment agreement
in form, content and manner of execution acceptable to the Administrative Agent
from each tenant under any lease with respect to such Real Property, and, from
time to time, an estoppel certificate in form and manner of execution acceptable
to Administrative Agent.
o) Environmental Indemnity.  An Environmental Indemnity by the Borrower and
Guarantor in the form of Exhibit J to the Credit Agreement.
p) Additional Documents.  Such other customary agreements, documents,
certificates, reports or assurances as the Administrative Agent may reasonably
require.





--------------------------------------------------------------------------------

SCHEDULE 3.05(F)
CASUALTY; DESIGNATED HAZARD AREAS




1.
Existing Casualty:



[None as of Closing]


2.
Earthquake or Seismic Area:



[None as of Closing]


2. Flood Hazard Area:


[None as of Closing]





--------------------------------------------------------------------------------

SCHEDULE 3.07
LITIGATION
None.



--------------------------------------------------------------------------------

SCHEDULE 3.15
LIST OF ALL SUBSIDIARIES
[TO BE FINALIZED]


Parent Entity
Subsidiary
State of Formation
Ownership %
MVP REIT II, Inc.
MVP REIT II Holdings, LLC
Delaware
100%
MVP REIT II, Inc.
MVP REIT II Operating Partnership, LP
Delaware
100%
MVP REIT, Inc.
MVP Real Estate Holdings, LLC
Nevada
100%
MVP REIT, Inc.
MVP Denver Sherman, LLC
Nevada
100%
MVP REIT, Inc.
MVP Denver 1935 Sherman, LLC
Nevada
76%
MVP REIT II, Inc.
MVP Denver 1935 Sherman, LLC
Nevada
24%
MVP REIT II, Inc.
MVP St. Paul Holiday Garage, LLC
Delaware
100%
MVP REIT, Inc.
MVP Milwaukee Wells LLC
Nevada
100%
MVP REIT II, Inc.
MVP St. Louis Washington, LLC
Delaware
100%
MVP REIT, Inc.
MVP Milwaukee Arena Lot, LLC
Delaware
100%
MVP REIT, Inc
White Front Garage Partners, LLC
Tennessee
20%
MVP REIT, Inc
Chapman Properties, LLC
Tennessee
20%
MVP REIT, Inc
MVP Acquisitions, LLC
Delaware
20%
MVP REIT II, Inc
White Front Garage Partners, LLC
Tennessee
80%
MVP REIT II, Inc
Chapman Properties, LLC
Tennessee
80%
MVP REIT II, Inc
MVP Acquisitions, LLC
Delaware
80%
[others?]
     








--------------------------------------------------------------------------------

SCHEDULE 5.13
POOL PROPERTIES
234 W. KELLOGG BLVD., ST. PAUL, MN
1124 NORTH OLD WORLD 3RD ST., MILWAUKEE, WI
735 & 749 N. 2ND ST., 746-752 N. OLD WORLD 3RD ST., 215 W. WELLS ST., MILWAUKEE,
WI
1101 WASHINGTON AVE., ST. LOUIS, MO
1963 SHERMAN AVE. A/K/A 1963 SHERMAN ST., DENVER, CO
1935 SHERMAN ST. A/K/A 1935 SHERMAN AVE., DENVER, CO
207 2ND AVE., NASHVILLE, TN

 



--------------------------------------------------------------------------------

SCHEDULE SB
SUBSIDIARY BORROWERS
MVP MILWAUKEE WELLS LLC, a Nevada limited liability company
MVP DENVER 1935 SHERMAN, LLC, a Nevada limited liability company
MVP DENVER SHERMAN, LLC, a Nevada limited liability company
MVP MILWAUKEE ARENA LOT, LLC, a Delaware limited liability company
MVP ST. LOUIS WASHINGTON, LLC, a Delaware limited liability company
MVP ST. PAUL HOLIDAY GARAGE, LLC, a Delaware limited liability company
WHITE FRONT GARAGE PARTNERS, LLC, a Tennessee limited liability company
CHAPMAN PROPERTIES, LLC, a Tennessee limited liability company






--------------------------------------------------------------------------------

CREDIT AGREEMENT
EXHIBIT A
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the "Credit Agreement"), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of its Commitment and
outstanding Loans and a corresponding interest in and to all other rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) related thereto and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest").  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Effective Date as if Assignee were an original Lender under and signatory to
the Credit Agreement, which obligations shall include, but shall not be limited
to, the obligation to make Loans to the Borrower with respect to the Assigned
Interest and to indemnify the Administrative Agent as provided therein (such
obligations, together with all other obligations set forth in the Credit
Agreement and the other Loan Documents are hereinafter collectively referred to
as the "Assigned Obligations").  Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.


1. Assignor: ______________________________


2. Assignee: ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]



3.  Borrower:  MVP Real Estate Holdings, LLC, MVP REIT II Operating Partnership,
LP, and certain of their Subsidiaries




4.  Administrative Agent:  KeyBank, National Association, as the administrative
agent under the Credit Agreement




5.  Credit Agreement:  The Credit Agreement dated as of [___], 2016, among MVP
Real Estate Holdings, LLC, MVP REIT II Operating Partnership, LP, and certain of
their Subsidiaries, as borrowers, the Lenders parties thereto, KeyBank, National
Association, as Administrative Agent



6. Assigned Interest:


Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/ Loans Assigned
Applicable Percentage
Percentage
Assigned of Commitment/Loans2
Amount of Outstanding Loans Assigned
$_____
$_____
_____%
_____%
$_____
$_____
$_____
_____%
_____%
$_____
$_____
$_____
_____%
_____%
$_____



In consideration of the assignment made pursuant to this Assignment and
Assumption, Assignee agrees to pay to Assignor on the Effective Date, an amount
equal to the "Amount of Outstanding Loans Assigned" set forth in the table
above.



Effective Date: ______________________, 20____ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By: 
   Title: 


ASSIGNEE


[NAME OF ASSIGNEE]




By: 
   Title: 


[Consented to and]3 Accepted:


[KeyBank, National Association], as
  Administrative Agent




By: 
  Title: 




[Consented to:]4


[NAME OF RELEVANT PARTY]




By: 
  Title: 



--------------------------------------------------------------------------------

1 Select as applicable.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers as
are reasonably incidental thereto pursuant to the terms of the Loan Documents;
and (c) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.  All payments to
Assignee under the Credit Agreement shall be made as provided in the Credit
Agreement in accordance with the separate instructions delivered to
Administrative Agent.
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

--------------------------------------------------------------------------------

CREDIT AGREEMENT


EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE



           
Key Bank, National Association,
           
as Administrative Agent
               
225 Franklin Street
                 
Boston, MA  02110
                                       
Attn:  Mr. Christopher Neil
                                     
RE: MVP Real Estate Holdings, LLC, MVP REIT II Operating Partnership, LP, and
certain of their Subsidiaries
 
Compliance Certificate for _________________________ through
__________________________
       
 
 
Dear Ladies and Gentlemen:
                         
This Compliance Certificate is made with reference to that certain Credit
Agreement dated as of [___], 2016 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among MVP Real Estate
Holdings, LLC, MVP REIT II Operating Partnership, LP, and certain of their
Subsidiaries, as borrowers (collectively, the "Borrower"), the financial
institutions party thereto, as lenders, and KeyBank, National Association, as
Administrative Agent.  All capitalized terms used in this Compliance Certificate
(including any attachments hereto) and not otherwise defined in this Compliance
Certificate shall have the meanings set forth for such terms in the Credit
Agreement.  All Section references herein shall refer to the Credit Agreement.
                               
I hereby certify that I am the Chief Financial Officer of MVP Real Estate
Holdings, LLC and MVP REIT II Operating Partnership, LP, and that I make this
Certificate on behalf of the Borrower.  I further represent and certify on
behalf of the Borrower as follows as of the date of this Compliance Certificate:
       
 
1.  Pursuant to the Credit Agreement, the Credit Parties are furnishing to you
herewith (or have most recently furnished to you) the consolidated financial
statements of each Parent for the most recently available [fiscal
quarter][fiscal year] (the "Reporting Period").  Such financial statements have
been prepared in accordance with GAAP and present fairly the consolidated
financial position in all material respects of each Parent and its Subsidiaries
at the date thereof and the results of its operations for the periods covered
thereby.
       
2.  I have reviewed the terms of the Loan Documents and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and consolidated and consolidating financial condition of the
Borrower and its Subsidiaries, during the Reporting Period covered by the
financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not disclosed the existence during or
at the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by the Borrower with respect
thereto.)
                               
3.  Neither the Borrower, Guarantor or any Subsidiary thereof has defaulted
under any recourse Indebtedness under which it is obligated.
 
   
4.  All referenced dollar amounts in this certificate are stated in thousands
unless otherwise noted.
                           
5.  Attached hereto as Schedule A-1 is a list of the Real Property that
comprises the Pool Properties and the Pool Value, and Schedule A-2 is a list of
the Real Property assets that were identified as being a Pool Property in the
last Compliance Certificate and that are no longer qualified to be a Pool
Property as of the last day of the Reporting Period.
                               
6.  Attached hereto as Schedule B-1 is a detailed calculation of Interest
Expense for the Reporting Period and Schedule B-2 is a detailed calculation of
Interest Expense, principal paid and due and payable on Indebtedness, and cash
dividends payable on the Guarantor's preferred stock for the Reporting Period,
which amounts aggregated:
                                   
Schedule B-1
$
           
Schedule B-2
$
                               
7.  Attached hereto as Schedule C is a detailed calculation of Adjusted EBITDA
for the Reporting Period, which amount was:
                                   
Adjusted EBITDA
 
$
                               

--------------------------------------------------------------------------------



As of the last day of the Reporting Period:
                                                                               
 
1.
Fixed Charge Coverage Ratio Calculation (commencing 12/31/16):
                                                                 
( a )
EBITDA
       
$
                             
( b )
 
Principal paid and due
   
$
                             
( c )
 
Interest Expense
   
$
                             
( d )
 
Cash Dividends on Preferred Stock
   
$
                             
( e )
 
Aggregate of (b) plus (c) plus (d)
   
$
                             
( f )
 
Fixed Charge Coverage Ratio ((a) divided by (e))
                                                       
Covenant:
1.25:1.00 (from quarter ending 12/31/16 until quarter ending 6/30/18)
                                       
1.5:1.00 (from quarter ending 9/30/18)
                                                                               
   
2.
Tangible Net Worth ("TNW"):
                                                                     
( a )
Total Asset Value
       
$
                           
( b )
All Liabilities  (including contingent and indirect liabilities
   
$
                             
( c )
Tangible Net Worth ((a) minus (b))
   
$
                             
 
Required Tangible Net Worth
                                     
(i)
$108,017,100.00 plus
                                     
(ii)
90% of Common or Preferred Equity Issuances plus
                                       
Total Required Tangible Net Worth ((i) plus (ii))
     
$
                                                         
Covenant: Current TNW must exceed required TNW
                                                                         
3.
Consolidated Leverage Ratio Calculation:
                                                         
( a )
Indebtedness (Borrower and Parents)
         
$
         
( b )
Total Asset Value
                               
(i)
For Pool Properties, the lesser of (x) purchase price and (y) Appraised Value;
plus
   
$
                     
(ii)
For each non-Pool Property, the lesser of (x) undepreciated cost basis and (y)
Appraised Value; plus
   
$
                     
(iii)
Assets under Development prior to twelve months after completion, undepreciated
cost basis; plus
   
$
                     
(iv)
Assets under Development after twelve months after completion, the lesser of (x)
undepreciated cost basis and (y) Appraised Value; plus
   
$
                       
(v)
Cash and cash equivalents
   
$
                     
(vi) Less the excess value of any Investment in excess of any of the limitations
set forth in Section 6.03 (attached detailed calculation from 5 below))
   
$
                                                   
TOTAL ASSET VALUE
   
$
                                                 
( c )
Consolidated Leverage Ratio ((a) divided by (b))
   
%
                                                               
Covenant: less than fifty five percent (55%)
                                                                   
4.
Varying Interest Rate Calculation (commencing 3/31/18):
                                                                   
( a )
Unhedged Indebtedness with a varying interest rate
       
$
                 
( b )
Indebtedness
                             
( c )
 
( a ) to ( b )
     
%
                                               
Covenant:
 
<30%
                                                                   
5.
Permitted Investment Limitations:
                   
( a )
Undeveloped Land - Value
$
                     
(not in excess of five percent (5%) of Total Asset Value)
                         
Compliance:  Y/N
                     
( b )
Assets Under Development – Value
$
                     
(not in excess of fifteen percent (15%) of Total Asset Value)
                         
Compliance:  Y/N
                     
( c )
Investments in non-wholly owned (<90%) Subsidiaries – Value
$
                     
(not in excess of twenty percent (20%) of Total Asset Value)
                         
Compliance:  Y/N
                     
( d )
Investments in non-parking assets and loans – Value
$
                     
(not in excess of fifteen percent (15%) of Total Asset Value
                         
Compliance: Y/N
                     
( e )
Aggregate of Investments described in Sections (a)-(d) above
$
                     
(not in excess of twenty-five percent (25%) of Total Asset Value)
                         
Compliance: Y/N
                                                   
Calculation of excess value to be excluded based on the foregoing limitations
from Total Asset Value
                                                             
6.     Recourse Indebtedness
                   
        The recourse Indebtedness of Parents and Lead Borrowers does not, in the
aggregate,
        exceed 10% of Total Asset Value.
                   










--------------------------------------------------------------------------------

This Compliance Certificate has been executed and delivered as of the date set
forth above.


MVP REAL ESTATE HOLDINGS, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
MVP REIT II OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By: MVP REIT II, INC., a Maryland corporation, its General Partner
 
By: ________________________
Name: Michael Shustek
Title: Chief Executive Officer
 




--------------------------------------------------------------------------------

SCHEDULE A TO COMPLIANCE CERTIFICATE


POOL PROPERTIES





--------------------------------------------------------------------------------

SCHEDULE B TO COMPLIANCE CERTIFICATE


INTEREST EXPENSE



--------------------------------------------------------------------------------

SCHEDULE C TO COMPLIANCE CERTIFICATE


EBITDA



--------------------------------------------------------------------------------

CREDIT AGREEMENT


EXHIBIT C


FORM OF GUARANTY


THIS GUARANTY dated as of October 5, 2016, executed and delivered by each of the
undersigned, whether one or more, (individually and collectively, jointly and
severally, "Guarantor", which term specifically includes each Person that
hereafter executes a Joinder Agreement pursuant to which such Person agrees to
become party to this Guaranty and assume the obligations of a Guarantor
hereunder), in favor of (a)  KEYBANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the "Agent") for the Lenders under that certain Credit
Agreement dated as of even date herewith, by and among MVP Real Estate Holdings,
LLC, MVP REIT II Operating Partnership, LP, and certain of their Subsidiaries,
as borrowers (the "Borrower"), the financial institutions party thereto and
their assignees in accordance therewith (the "Lenders"), and the Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms, the "Credit Agreement") and (b) the Lenders.
WHEREAS, Borrower, the Agent and certain Lenders party thereto entered into that
certain Credit Agreement dated as of October 5, 2016 (the "Credit Agreement");
WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, the Borrower and Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;
WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower's obligations to the Agent and the Lenders
on the terms and conditions contained herein; and
WHEREAS, Guarantor's execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:
Section 1.  Guaranty.   Guarantor hereby absolutely and unconditionally, jointly
and severally,  guaranties the due and punctual payment and performance of all
of the following when due (collectively referred to as the "Obligations"): (a)
all indebtedness and obligations owing by the Borrower to any of the Lenders or
the Agent under or in connection with the Credit Agreement and any other Loan
Document, including without limitation, the repayment of all principal of the
Loans made by the Lenders to the Borrower under the Credit Agreement and the
payment of all interest, fees, charges, reasonable attorneys' fees and other
amounts payable to any Lender or the Agent thereunder or in connection therewith
(including any Hedging Agreement); (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (c) all
expenses, including, without limitation, reasonable attorneys' fees and
disbursements, that are incurred by the Lenders or the Agent in the enforcement
of any of the foregoing or any obligation of such Guarantor hereunder. 
Notwithstanding anything in this Guaranty to the contrary, the obligations
guaranteed under this Guaranty shall not include any Excluded Swap Obligations.
Section 2. Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of Guarantor for its own
account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, Guarantor hereby
waives the right of such Guarantor to require any holder of the Obligations to
take action against the Borrower as provided by any legal requirement of any
Governmental Authority.
Section 3. Guaranty Absolute.  Guarantor guarantees that the Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of Guarantor under this Guaranty
shall be absolute and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than the full and final payment and performance of
the Obligations), including, without limitation, the following (whether or not
such Guarantor consents thereto or has notice thereof):
(a) (i) any change in the amount, interest rate or due date or other term of any
of the Obligations; (ii) any change in the time, place or manner of payment of
all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any  Obligations or any assignment or transfer of any of
the foregoing;
(c) any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
(d) any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;
(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;
(f) any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;
(g) any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor's subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;
(h) any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor hereunder.
The value of the consideration received and to be received by each Guarantor is
reasonably worth at least as much as the liability and obligation of each
Guarantor incurred or arising under the Loan Documents.  Each Guarantor has
determined that such liability and obligation may reasonably be expected to
substantially benefit each Guarantor directly or indirectly.  Each Guarantor has
had full and complete access to the underlying papers relating to the Loans and
all of the Loan Documents, has reviewed them and is fully aware of the meaning
and effect of their contents.  Each Guarantor is fully informed of all
circumstances which bear upon the risks of executing this Guaranty and which a
diligent inquiry would reveal.  Each Guarantor has adequate means to obtain from
each other Credit Party on a continuing basis information concerning such other
Credit Party's financial condition, and is not depending on the Administrative
Agent or the Lenders to provide such information, now or in the future.  Each
Guarantor agrees that neither the Administrative Agent nor any of the Lenders
shall have any obligation to advise or notify any Guarantor or to provide any
Guarantor with any data or information regarding any other Credit Party.
Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3  and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Obligations or the interest rate
that may accrue on any of the Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any Person liable in any manner for the payment
or collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor); and (f) apply any sum, by whomsoever paid or however
realized, to the Obligations in such order as the Lenders or the Agent shall
elect in accordance with the Credit Agreement.
Section 5.  Representations and Warranties.  Guarantor hereby makes to the Agent
and the Lenders all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full.
Section 6. Covenants.  Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.
Section 7. Waiver.  Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.
Section 8. Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.
Section 9.  Reinstatement of Obligations.  Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Agent and/or the Lenders upon the
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.
Section 10.  Subrogation.  Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and Guarantor hereby waives any
benefit of, and any right to participate in, any security or collateral given to
the Agent and the Lenders to secure payment or performance of any of the
Obligations.
Section 11.  Payments Free and Clear.  All sums payable by Guarantor hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
(as defined in the Credit Agreement) or Other Taxes (as defined in the Credit
Agreement); provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent or any Lender (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made; (ii) such Guarantor
shall make such deductions; and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority (as defined in the Credit
Agreement) in accordance with applicable law.
Section 12.  Set-off.  Guarantor hereby grants to Agent, on behalf of the
Lenders, a security interest in and lien on all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by Agent to or for the credit or the account of any Guarantor. 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final but excluding any funds held by the Borrower on behalf of tenants or
other third parties) at any time held and other obligations at any time owing by
such Lender to or for the credit or the account of any Guarantor against any of
and all the obligations of such Guarantor now or hereafter existing under this
Guaranty held by such Lender then due and payable.  Guarantor agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Note, whether or not acquired pursuant to the applicable
provisions of the Credit Agreement, may exercise rights of setoff or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of such Guarantor in the
amount of such participation.
Section 13.  Subordination.   Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the "Junior
Claims") shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.
Section 14. Avoidance Provisions.  It is the intent of Guarantor, the Agent and
the Lenders that in any Proceeding, such Guarantor's maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the "Bankruptcy Code") and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the "Avoidance Provisions." Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor nor any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.
Section 15.  Information.  Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.
Section 16. Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 17.   Jurisdiction; Venue; JURY WAIVER.
a) Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the state and federal courts in
Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Guaranty shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Guaranty or any other Loan Document against the Guarantor or its properties in
the courts of any jurisdiction.
b) Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in paragraph (a) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
c) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 18.  Loan Accounts.  The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon Guarantor as to the outstanding
amount of such Obligations and the amounts paid and payable with respect thereto
absent manifest error.  The failure of the Agent to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.
Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
Section 20.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person's respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor's successors
and assigns, upon whom this Guaranty also shall be binding.  The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor's
obligations hereunder.  Guarantor hereby consents to the delivery by the Agent
or any Lender to any assignee, transferee or participant of any financial or
other information regarding the Borrower or any Guarantor. Guarantor may not
assign or transfer its obligations hereunder to any Person.
Section 21.  Amendments.  This Guaranty may not be amended except as provided in
the Credit Agreement.
Section 22.  Payments.  All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.
SECTION 23. JOINT AND SEVERAL OBLIGATIONS.   THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS) IS
LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE OBLIGATIONS AND
UNDER OTHER LOAN DOCUMENTS.
Section 24.  Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement. 
Guarantor's address for notice is set forth below its signature hereto.
Section 25.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 26.  Keepwell.  Each Guarantor that is a Qualified ECP Party at the time
that this Guaranty becomes effective with respect to any Hedging Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor that is not then an "eligible contract participant"
under the Commodity Exchange Act (a "Specified Guarantor") to honor all of its
obligations under this Guaranty in respect of Hedging Obligations (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Party's obligations and
undertakings under this Section 26 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Party under this Section
shall remain in full force and effect until the Guarantied Obligations have been
indefeasibly paid and performed in full.  Each Qualified ECP Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a "keepwell, support, or other agreement"
for the benefit of, each Specified Guarantor for all purposes of the Commodity
Exchange Act.
Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
Section 28.  Definitions.
a) For the purposes of this Guaranty, "Proceeding" means any of the following:
(i) a voluntary or involuntary case concerning any Guarantor shall be commenced
under the Bankruptcy Code or any other applicable bankruptcy laws; (ii) a
custodian (as defined in the Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any applicable law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.
b) For the purposes of this Guaranty, (i) "Excluded Swap Obligation" means, with
respect to any guarantor of a Swap Obligation, including the grant of a security
interest to secure the guaranty of such Swap Obligation, any Swap Obligation if,
and to the extent that, such Swap Obligation is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty or grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Swap Obligation or security interest is or
becomes illegal, (ii) "Swap Obligation" means any Hedging  Obligation that
constitutes a "swap" within the meaning of section 1a(47) of the Commodity
Exchange Act, as amended from time to time, and (iii) "Commodity Exchange Act"
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute.
c) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.



--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.
GUARANTOR:
MVP REIT, INC.,
a Maryland corporation
By:________________________________________
Name:
Title:
MVP REIT II, INC.,
a Maryland corporation
By:________________________________________
Name:
Title:
Address for Notices:


8880 W. Sunset Road
Las Vegas, NV 89148
Attention:  Danny B. Stubbs
Fax No. (702) 938-2281
E-mail: danny@mvpreits.com


With a Copy to:


Craig D. Burr, Esq.
8880 W. Sunset Road Suite 210
Las Vegas, NV 89148
Attention:  Craig D. Burr
Telephone No.: (702) 566-8424
Fax No.: (702) 657- 8649
E-mail: craig@craigburr.com
Ira Levine, Esq.
8880 W. Sunset Road Suite 210
Las Vegas, NV 89148
Attention:  Ira Levine
Telephone No.:(702) 673-1608
Fax No.: (702) 735-2198
E-mail: ilevine@lgelaw.com





--------------------------------------------------------------------------------

CREDIT AGREEMENT
EXHIBIT D


FORM OF NOTE




$_________________ __________, 20__




FOR VALUE RECEIVED, MVP Real Estate Holdings, LLC and MVP REIT II Operating
Partnership, LP (the "Lead Borrowers") and the Subsidiary Borrowers set forth on
Exhibit A attached hereto and made a part hereof (collectively, the "Subsidiary
Borrowers"; the Subsidiary Borrowers together with the Lead Borrowers,
individually and collectively, jointly and severally, "Maker") promises to pay
without offset or counterclaim to the order of [insert name of Lender],
("Payee"), the principal amount equal to the lesser of (x)
__________________________ ($_____________) or (y) the outstanding amount
advanced by Payee as a Loan (or Loans) under the Credit Agreement (as
hereinafter defined), payable in accordance with the terms of the Credit
Agreement.
Maker also promises to pay interest on the unpaid principal amount of this Note
(this "Note") at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
October 5, 2016, among Maker, the Lenders named therein, and KeyBank National
Association, as Administrative Agent for itself and the Lenders (as hereafter
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement").  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Administrative Agent.
Subject to the terms and provisions of the Credit Agreement, amounts borrowed
may be repaid and reborrowed at any time prior to the termination of the
Availability Period.  No Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Credit Exposures to exceed the
total Maximum Loan Available Amount.
This Note is subject to (a) mandatory prepayment and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.  MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement.  Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.


[Signature Pages Follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.


MVP REAL ESTATE HOLDINGS, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
MVP REIT II OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By: MVP REIT II, INC., a Maryland corporation, its General Partner
 
By: ________________________
Name: Michael Shustek
Title: Chief Executive Officer
 
[SUBSIDIARY BORROWERS]
 






--------------------------------------------------------------------------------

CREDIT AGREEMENT
EXHIBIT E


[FORM OF] BORROWING REQUEST/INTEREST ELECTION REQUEST


[Date]


KeyBank, National Association
as Administrative Agent
225 Franklin Street, 18th floor
Boston, Massachusetts 02110


Attn:  Mr. Christopher Neil


Re: MVP Real Estate Holdings, LLC, MVP REIT II Operating Partnership, LP, et al.
Borrowing Request


Dear Ladies and Gentlemen:


This Borrowing Request is made with reference to that certain Credit Agreement
dated as of [__], 2016 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among MVP Real Estate Holdings, LLC, MVP REIT
II Operating Partnership, LP, and certain of their Subsidiaries, as borrowers
(the "Borrower"), the financial institutions party thereto, as lenders, and
KeyBank, National Association, as Administrative Agent.  All capitalized terms
used in this Borrowing Request (including any attachments hereto) and not
otherwise defined in this Borrowing Request shall have the meanings set forth
for such terms in the Credit Agreement.  All Section references herein shall
refer to the Credit Agreement.  This request is made by MVP Real Estate
Holdings, LLC and MVP REIT II Operating Partnership, LP on behalf of the
Borrower.
The Borrower hereby requests [check as applicable] □ a conversion of an existing
Loan as provided below and/or □ an advance under the Credit Agreement, in the
amount of $____________ [minimum of $1,000,000.00 and in multiples of
$100,000.00].


1. Total Commitment $__,000,000.00


2. Maximum Loan Available Amount $_____________


3. The amount outstanding under the
Loans $_____________


4. Available amount (lesser of 1 or 2, minus 3) $_____________


5. Less amount requested ($____________)


7. Amount remaining to be advanced $____________



8.  Account for funding:   



The advance or conversion is to be made as follows:
A. ABR Borrowing.



1. Amount of ABR Borrowing:$_____________




2. Date of ABR Borrowing_____________



B. Eurodollar Borrowing:



1. Amount of Eurodollar Borrowing:$_____________




2. Amount of conversion of existing

Loan to Eurodollar Borrowing: $_____________



3. Number of Eurodollar

Borrowing(s) now in effect: _____________
[cannot exceed five (5)]



4. Date of Eurodollar Rate Borrowing

or conversion: _____________



5. Interest Period:_____________




6. Expiration date of current Interest

Period as to this conversion: _____________


The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date).
No Default or Event of Default exists and is continuing on and as of such date.
 [Attached hereto is a Borrowing Base Certificate submitted in form of Exhibit G
to the Credit Agreement.]5
 [In connection with the Borrowing requested herein, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of Lenders that
on and as of the date of the Borrowing requested herein, except as disclosed in
writing on or before the date of this Notice of Continuation/Conversion, each
representation and warranty made by Borrower in Section 3 of the Credit
Agreement will be true and correct in all material respects both immediately
before such Borrowing and after giving effect to such Borrowing, with the same
force and effect as if made on and as of such date (except to the extent that
such representations and warranties specifically refer to any earlier date, in
which case they shall be true and correct as of such earlier date and except
that for the purposes of this Loan Notice, the representations and warranties
contained in Section 3.04 shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of Section
5.01).]
[Such Borrowing shall be used for purposes permitted by the Credit Agreement.]



--------------------------------------------------------------------------------

5 Bracketed paragraphs to be included only with respect to a Borrowing but not a
continuation or conversion of Loans.

--------------------------------------------------------------------------------

Borrower has performed and fulfilled each and every one of its obligations under
the Credit Agreement as of the date hereof [except as follows: _______________]


Very truly yours,


MVP REAL ESTATE HOLDINGS, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
MVP REIT II OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By: MVP REIT II, INC., a Maryland corporation, its General Partner
 
By: ________________________
Name: Michael Shustek
Title: Chief Executive Officer
 






--------------------------------------------------------------------------------

EXHIBIT F


JOINDER AGREEMENT


JOINDER AGREEMENT (the "Agreement"), dated as of__________, 20__, made by
____________________________ a ____________________ (the "New Borrower") in
favor of KEYBANK, NATIONAL ASSOCIATION, as administrative agent for the lenders
party to the Credit Agreement referred to below (in such capacity, together with
its successors in such capacity, the "Administrative Agent").
W I T N E S S E T H:
WHEREAS, MVP Real Estate Holdings, LLC, MVP REIT II Operating Partnership, LP,
and certain of their Subsidiaries, as borrowers (the "Borrower"), certain
lenders (the "Lenders"), and the Administrative Agent are parties to an Credit
Agreement dated as of October 5, 2016 (as amended, modified, restated, or
supplemented and in effect from time to time, the "Credit Agreement").
WHEREAS, the Credit Agreement requires that the owner of any Real Property
included as a Pool Property must join in and assume all obligations of a
"Subsidiary Borrower" under the Loan Documents, and the New Borrower is the
owner of Real Property to be accepted as a Pool Property.
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the New Borrower hereby agrees as follows:
1.  The New Borrower hereby becomes a party to the Loan Documents as a
Subsidiary Borrower thereunder with the same force and effect as if originally
named therein as a Subsidiary Borrower and, without limiting the generality of
the foregoing, hereby irrevocably, absolutely, and unconditionally assumes and
agrees to timely and faithfully pay and perform all of the obligations of a
Subsidiary Borrower under the Credit Agreement and the other Loan Documents.
2.  The New Borrower hereby represents and warrants that each of the
representations and warranties contained in Article III of the Credit Agreement
are also made by it and are true and correct in all material respects on and as
the date hereof (after giving effect to this Agreement) as if made on and as of
such date.  As of the Effective Date, all covenants and agreements in the Loan
Documents of the Credit Parties are true and correct with respect to the New
Borrower and no Default or Event of Default shall exist or might exist upon the
Effective Date in the event that the New Borrower becomes a Subsidiary Borrower.
3.  The New Borrower hereby agrees that, as of the Effective Date, the Credit
Agreement, the Notes, and the other Loan Documents heretofore delivered to the
Administrative Agent and the Lenders shall be a joint and several obligation of
the New Borrower to the same extent as if executed and delivered by New
Borrower, and upon request by Administrative Agent, will promptly become a party
to the Credit Agreement, the Notes, and the other Loan Documents to confirm such
obligation.
4.  New Borrower agrees to execute and deliver such other instruments and
documents and take such other action, as the Administrative Agent may reasonably
request, in connection with the transactions contemplated by this Joinder
Agreement.
3.  All capitalized terms not defined herein shall have the meaning ascribed to
them in the Credit Agreement.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
The effective date (the "Effective Date") of this Joinder Agreement is
_________________, 20__.
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
By: __________________________
Name: __________________________
Title: __________________________






ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
By: 


Its: 
[Printed Name and Title]

--------------------------------------------------------------------------------

EXHIBIT G


BORROWING BASE CERTIFICATE


To:  KeyBank National Association, as Administrative Agent
       225 Franklin Street, 18th Floor
       Boston, Massachusetts 02110
       Attention:  Christopher T. Neil


Re: Borrowing  Base Certificate


This Borrowing Base Certificate (the "Certificate") is furnished pursuant to
that certain Credit Agreement dated as of October 5, 2016, by and among MVP REAL
ESTATE HOLDINGS, LLC, MVP REIT II OPERATING PARTNERSHIP, LP, and certain of
their Subsidiaries, as borrowers (the "Borrower "), the Lenders party thereto,
KEYBANK NATIONAL ASSOCIATION, a national banking association, as lender and
administrative agent (the "Administrative Agent") for the Lenders, (such Credit
Agreement  as it may be amended, modified, supplemented, extended, renewed, or
restated from time to time, the "Credit Agreement").  Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
The Borrower hereby CERTIFIES to Administrative Agent and the Lenders as
follows:
The information set forth in Schedule 1 hereto is in all material respects true,
correct and complete, and has been prepared in accordance with the requirements
of the Credit Agreement.
The Pool Properties identified on, and the calculation of Borrowing Base
Availability shown on, Schedule 1 hereto comply with all applicable conditions,
terms, warranties, representations and covenants set forth in the Credit
Agreement.
To the extent this Certificate is being submitted in connection with the
requested addition of a new Pool Property, the Borrower hereby certifies that
such Property is free of any material environmental, structural, architectural,
mechanical or title defects.
As of the date hereof, the representations and warranties of the Borrower
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects.
As of the date hereof, no Default or Event of Default exists.
[remainder of page intentionally left blank]

--------------------------------------------------------------------------------

Very truly yours,


MVP REAL ESTATE HOLDINGS, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
MVP REIT II OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By: MVP REIT II, INC., a Maryland corporation, its General Partner
 
By: ________________________
Name: Michael Shustek
Title: Chief Executive Officer
 




--------------------------------------------------------------------------------

SCHEDULE 1


Availability equals the lesser of, determined separately for each Pool
Property6: (a) 55% of the Pool Value, (b) Credit Exposure such that the Pool
Debt Yield would equal 12%, and (c) the refinanceable loan amount for the Pool
Properties; Full calculations are more particularly detailed in Schedule 2
annexed hereto:


Borrowing Base Availability:
Name of Subsidiary Borrower
Location of Pool Property
Pool Value (lesser of purchase price and Appraised Value)
Net Operating Income
Credit Exposure at which Pool Debt Yield equals 12% (NOI/12%)
Availability (lesser of 55% of Pool Value, Credit Exposure for Debt Yield at
12%, and Refinanceable Amount)
                                               
TOTAL:
N/A
N/A
N/A
N/A
$








--------------------------------------------------------------------------------

6 Borrowing Base Availability for the Milwaukee Wells Asset to be adjusted as
described in the definition of Borrowing Base Availability (see Credit Agreement
Section 1.01 for definition)

--------------------------------------------------------------------------------

SCHEDULE 2


Detailed Calculations



--------------------------------------------------------------------------------



EXHIBIT H


FORM OF MORTGAGE




_____________________________________________________________________________________


THIS INSTRUMENT PREPARED BY AND
AFTER RECORDING RETURN TO:
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention:  Kevin J. Lyons, Esquire




Address of Property:  ________________________________
____________________________________________________________________________


[[OPEN-END] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
[FINANCING STATEMENT/FIXTURE FILING]]
MORTGAGOR: ________________________, LLC, a _________________





MORTGAGEE: KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Agent on behalf of itself and certain other Lenders

DATE: __________________, 2016
_____________________________________________________________________________


[ANY APPLICABLE STATE REQUIRED STATEMENTS/LEGENDS TO BE ADDED]
_____________________________________________________________________________

--------------------------------------------------------------------------------

[[OPEN-END] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
[FINANCING STATEMENT/FIXTURE FILING]]
 ([Property Address])
[this form is subject to revision as customary in the jurisdiction]
THIS [[OPEN-END] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND [FINANCING STATEMENT/FIXTURE FILING]] (this "Mortgage") is made as of
the____ day of _____________, 201_, by ________________, a ________________ (the
"Mortgagor"), having an address of 8880 W. Sunset Road, Suite 200, Las Vegas, NV
89148 in favor of KEYBANK NATIONAL ASSOCIATION, a national banking association,
as administrative agent under that certain Credit Agreement dated as of
__________________, 2016 (hereinafter, as same may be amended, restated,
renewed, replaced, or modified, the "Credit Agreement") among MVP Real Estate
Holdings, LLC, a Delaware limited liability company, and MVP REIT II Operating
Partnership, LP, a Delaware limited partnership (collectively, the "Lead
Borrower"), the Subsidiary Borrowers party thereto from time to time (the
Mortgagor, together with such other Subsidiary Borrowers and Lead Borrower,
singly and collectively, the "Borrower" or "Borrowers")," the Guarantors from
time to time party thereto, KeyBank National Association and the other lending
institutions which are or may become parties to the Credit Agreement as
"Lender(s)" (KeyBank National Association and the other lending institutions
which are or may become parties to the Credit Agreement are collectively
referred to as the "Lenders" and individually as a "Lender"), and KEYBANK
NATIONAL ASSOCIATION, as administrative agent for the ratable benefit of the
Lenders, having a place of business at 225 Franklin Street, Boston,
Massachusetts 02110 (hereinafter called "Mortgagee" or "Agent").
This Mortgage is granted pursuant to the terms, provisions and conditions of the
Credit Agreement, pursuant to which the Agent and the Lenders have extended to
the Borrowers a certain credit facility in the initial maximum principal amount
of up to THIRTY MILLION DOLLARS AND ZERO CENTS ($30,000,000.00), lawful money of
the United States, or so much thereof as may be outstanding from time to time,
as evidenced by those certain promissory notes (as the same may be amended,
restated or replaced from time to time, individually and collectively, the
"Note"), made payable by the Borrowers to the order of the respective Lenders,
bearing interest and being payable as set forth therein and in the Credit
Agreement; provided, however, Lenders' Commitments under the Credit Agreement
and the Note to make advances under the Loan, as therein provided, shall
initially be in the aggregate maximum amount of $30,000,000.00, but such maximum
amount may be increased up to an aggregate maximum principal amount of
$100,000,000.00 upon the satisfaction of certain terms and conditions described
in the Credit Agreement, and it is the intention of Mortgagor and Agent that
this Mortgage shall automatically secure the payment of the maximum principal
amount as an Obligation (as hereinafter defined) of Mortgagor secured hereunder.
The term "Mortgagor" and "Borrower(s)" shall include, wherever the context
permits, its successors and assigns.  The terms "Agent", "Lender(s)" or the
"Mortgagee" shall include, wherever the context permits, their respective
successors and assigns as the holders for the time being of this Mortgage, the
Note and other Obligations hereby secured.  Capitalized terms used herein which
are not otherwise specifically defined shall have the same meaning herein as in
the Credit Agreement.
The term "Mortgaged Property" shall mean and include all of the following
described property:
A. Real Estate.  The land more particularly described on Exhibit A which is
annexed hereto and made a part hereof ("Land") together with the improvements
and other structures now or hereafter situated thereon (such improvements and
other structures being sometimes collectively called the "Improvements")
commonly known as and numbered [Insert Property Address], together with all
rights, privileges, tenements, hereditaments, appurtenances, easements,
including, but not limited to, rights and easements for access and egress and
utility connections, and other rights now or hereafter appurtenant thereto
("Real Estate");
B. Fixtures.  All real estate fixtures or items which by agreement of the
parties may be deemed to be such fixtures, now or hereafter owned by Mortgagor,
or in which Mortgagor has or hereafter obtains an interest, and now or hereafter
located in or upon the Real Estate, or now or hereafter attached to, installed
in, or used in connection with any of the Real Estate, including, but not
limited to, any and all portable or sectional buildings, bathroom, plumbing,
heating, lighting, refrigerating, ventilating and air-conditioning apparatus and
equipment, garbage incinerators and receptacles, elevators and elevator
machinery, boilers, furnaces, stoves, tanks, motors, sprinkler and fire
detection and extinguishing systems, doorbell and alarm systems, window shades,
screens, awnings, screen doors, storm and other detachable windows and doors,
mantels, partitions, built-in cases, counters and other fixtures whether or not
included in the foregoing enumeration ("Fixtures");
C. Additional Appurtenances. All bridges, easements, rights of way, licenses,
privileges, hereditaments, permits and appurtenances hereafter belonging to or
inuring to the benefit of the Real Estate and all right, title and interest of
Mortgagor in and to the land lying within any street or roadway adjoining any of
the Real Estate and all right, title and interest of Mortgagor in and to any
vacated or hereafter vacated streets or roads adjoining any of the Real Estate
and any and all reversionary or remainder rights ("Additional Appurtenances");
D. Awards.  All of the right, title and interest of Mortgagor in and to any
award or awards heretofore made or hereafter to be made by any municipal,
county, state or federal authorities to the present or any subsequent owners of
any of the Real Estate or the Land, or the Improvements, or the Fixtures, or the
Additional Appurtenances, or the Leases or the Personal Property, including,
without limitation, any award or awards, or settlements or payments, or other
compensation hereafter made resulting from (x) condemnation proceedings or the
taking of the Real Estate, or the Land, or the Improvements, or the Fixtures, or
the Additional Appurtenances, or the Leases or the Personal Property, or any
part thereof, under the power of eminent domain, or (y) the alteration of grade
or the location or discontinuance of any street adjoining the Land or any
portion thereof, or (z) any other injury to or decrease in value of the
Mortgaged Property ("Awards");
E. Leases.  All leases, subleases or licenses now or hereafter entered into of
the Real Estate, or any portion thereof, and all rents, fees, charges, issues,
profits, revenues, earnings and royalties therefrom, and all right, title and
interest of Mortgagor thereunder, including, without limitation, purchase or
sale options, cash, letters of credit, or securities deposited thereunder to
secure performance by the tenants, licensees or occupants of their obligations
thereunder, whether such cash, letters of credit, or securities are to be held
until the expiration of the terms of such leases, licenses, subleases or
occupancy agreements or applied to one or more of the installments of rent, fees
or charges, coming due prior to the expiration of such terms including, without
limitation, the right to receive and collect the rents and other payments due,
fees or charges, thereunder ("Leases");
F. Purchase and Sale Agreements.  All purchase and sale agreements now or
hereafter entered into of the Real Estate, or any portion thereof, including,
without limitation, cash, letters of credit or securities deposited thereunder
to secure performance by the purchasers of their obligations thereunder
("Purchase and Sale Agreements"); and
G. Personal Property.  All tangible and intangible personal property now owned
or at any time hereafter acquired by Mortgagor of every nature and description,
and used in any way in connection with the Real Estate, the Fixtures, the
Additional Appurtenances, the Purchase and Sale Agreements or any other portion
of the Mortgaged Property, including, without limitation express or implied upon
the generality of the foregoing, all Equipment, Goods, Inventory, Fixtures,
Accounts, Instruments, Documents and General Intangibles (as each such
capitalized term is defined in the Uniform Commercial Code in effect in the
state where the Real Estate is situated (as amended from time to time, the
"UCC")) and further including, without any such limitation, the following
whether or not included in the foregoing: materials; supplies; furnishings;
chattel paper; money; bank accounts; security deposits; utility deposits; any
insurance or tax reserves deposited with Agent; any cash collateral deposited
with Agent; claims to rebates, refunds or abatements of real estate taxes or any
other taxes; contract rights; plans and specifications; licenses, permits,
approvals and other rights; the rights of Mortgagor under contracts with respect
to the Real Estate or any other portion of the Mortgaged Property; signs,
brochures, advertising, the name by which the Mortgaged Property is known and
any variation of the words thereof, and good will; copyrights, service marks,
and all goodwill associated therewith; and trademarks; all proceeds paid for any
damage or loss to all or any portion of the Real Estate, the Fixtures, the
Additional Appurtenances, any other Personal Property or any other portion of
the Mortgaged Property ("Insurance Proceeds"); all Awards; all Leases; all
Purchase and Sale Agreements, all books and records; and all proceeds, products,
additions, accessions, substitutions and replacements to any one or more of the
foregoing ("Personal Property").
[NOTE: Additional provisions will be included for any Ground Lease property]
The term "Obligations" shall mean and include:
A. The payment of the principal sum, interest at variable rates as may be
adjusted from time to time, charges and indebtedness evidenced by the Note
including any extensions, renewals, replacements, increases, modifications and
amendments thereof, which indebtedness will include any future advances made
from time to time from and after the date hereof;
B. The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by: (i) Mortgagor under and pursuant to this
Mortgage or (ii) the Borrowers under and pursuant to the Credit Agreement and
each of the other Loan Documents;
C. The payment of all costs, expenses, legal fees, including those incurred in
proceedings under 11 U.S.C. and liabilities incurred by Agent or any Lender in
connection with the enforcement of any of Agent's or any Lender's rights or
remedies under this Mortgage, the other Loan Documents, or any other instrument,
agreement or document which evidences or secures any other obligations or
collateral therefor, whether now in effect or hereafter executed; and
D. The payment, performance, discharge and satisfaction of all other liabilities
and obligations of Borrowers to Agent and/or any Lender, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
without limitation express or implied upon the generality of the foregoing, each
liability and obligation of Borrowers under any one or more of the Loan
Documents and any amendment, extension, modification, replacement or recasting
of any one or more of the instruments, agreements and documents referred to
herein or therein or executed in connection with the transactions contemplated
hereby or thereby including, without limitation, those arising in connection
with or on account of any Hedge Obligations (but excluding any Excluded Swap
Obligations).
GRANTING CLAUSE:
NOW, THEREFORE, IN CONSIDERATION OF TEN AND NO/100 DOLLARS ($10.00) AND OTHER
GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency whereof are hereby
acknowledged by Mortgagor, Mortgagor does hereby grant, bargain, sell, transfer,
assign, mortgage, warrant and convey unto Mortgagee, for the ratable benefit of
the Lenders, the Mortgaged Property, in order to secure the Obligations.  
[NOTE: local law granting provisions/conventions to be included]
TO HAVE AND TO HOLD said Mortgaged Property bargained and described, together
with all and singular the lands, tenements, privileges, water rights,
hereditaments and appurtenances thereto belonging or in anywise appertaining,
and the reversion and reversions, remainder and remainders, rents, issues and
profits thereof, and all of the estate, right, title, claim and demands
whatsoever of Mortgagor, either in law or in equity, of, in and to the
above-bargained Mortgaged Property in fee simple forever, as security for the
faithful performance of the Obligations secured hereby and as security for the
faithful performance of each and all of the covenants, agreements, terms and
conditions of this Mortgage and to secure payment to the Lenders of the
Obligations at the time and in the manner provided for its payment in the Loan
Documents.
PROVIDED ALWAYS, that this instrument is upon the express condition that, if the
Borrowers pay to Agent and the Lenders the principal sum mentioned in the Note
and the Credit Agreement, the interest thereon and all other sums payable by the
Borrowers to Agent as are secured hereby (including, without limitation, any
Hedge Obligations), in accordance with the provisions of the Note, the Credit
Agreement, and this Mortgage, at the times and in the manner specified, without
deduction, fraud or delay, and if the Borrowers perform and comply with all the
agreements, conditions, covenants, provisions and stipulations contained herein,
in the Credit Agreement and in the Note, then this Mortgage and the estate
hereby granted shall cease and become void and Agent shall provide and deliver
to Mortgagor a discharge of this Mortgage in proper form for recording.
Mortgagor hereby grants to Agent on behalf of the Lenders, a continuing security
interest in all of the Mortgaged Property in which a security interest may be
granted under the UCC including, without limitation, the Fixtures, the Personal
Property, and the Purchase and Sale Agreements together with all proceeds and
products, whether now or at any time hereafter acquired and whether or not used
in any way in connection with the development, construction, marketing or
operation of the Real Estate, or in connection with the Mortgaged Property, to
secure all Obligations.
[state specific fixture filing provisions may need to be added]
This instrument is intended to take effect as a [fixture filing/financing
statement] under the UCC.  For that purpose Mortgagor covenants that the name
and address set forth on Exhibit B of this Mortgage for the Mortgagor is the
Mortgagor's exact, correct, legal name and address.
Mortgagor hereby covenants, warrants, represents and agrees with Agent and the
Lenders, and their respective successors and assigns, that:
1.
Title.  Mortgagor has good record and marketable title to the Mortgaged Property
and has good right, full power and lawful authority to grant and convey the same
in the manner aforesaid; and that the Mortgaged Property is free and clear of
all encumbrances and exceptions, except for the schedule of exceptions, if any,
listed in the title insurance policy insuring Agent's interest in the Mortgaged
Property (the "Permitted Title Exceptions").  Mortgagor shall make any further
assurances of title that Agent may in good faith require including, without
limitation, such further instruments as may be requested by Agent to confirm the
assignment to Agent of all Awards.

2.
Performance of Obligations.  Mortgagor shall pay the indebtedness evidenced by
the Note and interest thereon as the same shall become due and payable, and pay
and perform and observe all of the obligations and conditions set forth in each
Note, this Mortgage, the Assignment of Leases and Rents, the Credit Agreement,
and each of the other Loan Documents or other agreements, if any, executed by
Mortgagor in connection with the Loan.

3.
Protection and Maintenance.  Mortgagor shall protect and maintain, or cause to
be maintained, in good, first class, and substantial order, repair and
tenantable condition at all times, consistent [with the construction of the
Improvements as of the date hereof –to be revised as necessary for property
under development], the buildings and structures now standing or hereafter
erected on the Mortgaged Property, and any additions and improvements thereto,
and all Personal Property now or hereafter situated therein, and the utility
services, the parking areas and access roads, and all building fixtures and
equipment and articles of personal property now or hereafter acquired by
Mortgagor and used in connection with the operation of the Mortgaged Property. 
Mortgagor shall promptly replace any of the aforesaid which may become lost,
destroyed or unsuitable for use with other property of similar character.

4.
Insurance Coverages.  Mortgagor shall insure (or cause to be insured) the
Mortgaged Property and the operation thereof with such coverages and in such
amounts as are required by the provisions of the Credit Agreement and shall at
all times keep such insurance in full force and effect and pay all premiums
therefor annually, in advance. The original of all such policies shall be
delivered to Agent as required by the Credit Agreement, and Mortgagor shall
deliver to the Agent a new policy or certified copy thereof as replacement for
an expiring policy required to be deposited pursuant to the Credit Agreement
with proof of payment of the premiums therefor.  Mortgagor hereby irrevocably
appoints Agent its true and lawful attorney-in-fact, with full power of
substitution, to assign any such policy in the event of the foreclosure of this
Mortgage or other transfer of title to the Mortgaged Property in extinguishment,
in whole or in part of the Obligations secured hereby.

5.
Insurance Proceeds.  The proceeds of any hazard insurance shall be applied in
accordance with the Credit Agreement relating to the application of insurance
proceeds, which provisions are expressly incorporated by reference herein. 
Notwithstanding anything in this Section 5 to the contrary, however, if the
insurer denies liability to Mortgagor, Mortgagor shall not be relieved of any
obligation under Section 3 of this Mortgage.

6.
Eminent Domain.  The Awards of damages on account of any condemnation for public
use of, or injury to, the Mortgaged Property shall be applied in accordance with
the Credit Agreement, which provisions are expressly incorporated by reference
herein.

7.
No Waste; Compliance with Law.  Mortgagor shall not commit or suffer any strip
or physical waste of the Mortgaged Property, or any portion thereof, or any
violation of any law, rule, regulation, ordinance, license or permit, or the
requirements of any licensing authority affecting the Mortgaged Property or any
business conducted thereon, and shall not commit or suffer any demolition,
removal or material alteration of any of the Mortgaged Property (except for the
replacement of Fixtures and Personal Property in the ordinary course of
business, so long as items of comparable value and quality are installed free
and clear of liens in favor of any other party), without the express prior
written consent of Agent in each instance which consent shall not be
unreasonably withheld, conditioned or delayed, and shall not violate nor suffer
the violation of the covenants and agreements, if any, of record against the
Mortgaged Property, and in all respects Mortgagor shall do all things necessary
to comply with, and keep in full force and effect all licenses, permits and
other governmental authorizations for the operation of the Mortgaged Property
for its intended purposes, including, without limitation express or implied, the
licenses, permits and authorizations referenced in the Credit Agreement.

8.
Environmental and Related Matters; Indemnification.  Mortgagor shall at all
times comply with all of the terms, conditions and provisions imposed on
Mortgagor under the Environmental Indemnity and indemnify, exonerate and save
harmless Agent, and each of the Lenders and any other indemnified parties
described in such environmental indemnity agreement.

9.
Payment of Taxes and Prevention of Liens.  Subject to the provisions of the
Credit Agreement, Mortgagor shall pay before delinquent or before any penalty
for nonpayment attaches thereto, all taxes, assessments and charges of every
nature and to whomever assessed that may now or hereafter be levied or assessed
upon the Mortgaged Property or any part thereof, or upon the rents, fees,
issues, income or profits thereof or upon the lien or estate hereby created,
whether any or all of said taxes, assessments or charges be levied directly or
indirectly or as excise taxes or as income taxes.  Mortgagor shall pay all sums
which, if unpaid, may result in the imposition of a lien on the Mortgaged
Property before such lien may attach (except that real estate taxes need not be
paid prior to the due date thereof) or which may result in conferring upon a
tenant of any part or all of the Mortgaged Property a right to recover such sums
as prepaid rent or fees.

10.
Due on Sale; No Other Encumbrances; No Transfer of Ownership Interests; Failure
to Comply with Permitted Title Exceptions.  Except as otherwise specifically
provided for in the Credit Agreement, or in this Mortgage, it shall be an Event
of Default under the Credit Agreement, a breach of the conditions of this
Mortgage and an event permitting Agent or any Lender to accelerate all
indebtedness secured hereby, if, without Agent's prior written consent in each
instance, which consent may be granted, withheld or conditionally granted in
Agent's sole discretion: (a) there is any sale, conveyance, transfer or, any
encumbrance of, or lien imposed upon all or any portion of the Mortgaged
Property; or (b) there is a failure to comply with the provisions of, or there
is a default under, any of the Permitted Title Exceptions unless the same is
cured within any applicable grace period provided for in the applicable
Permitted Title Exception.

11.
Agent's and Lenders' Rights.  If Mortgagor shall neglect or refuse: (a) to
maintain and keep in good repair the Mortgaged Property or any part thereof as
required by this Mortgage or the Credit Agreement, or (b) to maintain and pay
the premiums for insurance which may be required by this Mortgage or the Credit
Agreement, or (c) to pay and discharge all taxes of whatsoever nature,
assessments and charges of every nature and to whomever assessed, as required by
this Mortgage or the Credit Agreement, or (d) to pay the sums required to be
paid by this Mortgage or the Credit Agreement, or (e) to satisfy any other terms
or conditions of this Mortgage, or any instrument secured hereby, Agent may, at
its election in each instance, but without any obligation whatsoever to do so,
upon thirty (30) days' prior written notice (except (i) in the case of an
emergency where there is danger to person or property, or (ii) where required
insurance coverage would lapse, or (iii) if an Event of Default exists, in each
of which events no notice shall be required), cause such repairs or replacements
to be made, obtain such insurance or pay said taxes, assessments, charges, and
sums, incur and pay reasonable and documented amounts in protecting its rights
hereunder and the security hereby granted, pay any balance due under any
conditional agreement of sale (or lease) of any property included as a part of
the Mortgaged Property, and pay any amounts as Agent deems reasonably necessary
or appropriate to satisfy any term or condition of this Mortgage, which
Mortgagor shall have failed to satisfy, or to remedy any breach of such term or
condition, and any amounts or expenses so paid or incurred, together with
interest thereon from the date of payment by Agent or the Lenders at the default
rate of interest described in the Credit Agreement (the "Default Rate") shall be
immediately due and payable by Mortgagor to Agent and the Lenders and until paid
shall be secured hereby equally and ratably, and the same may be collected as
part of said principal debt in any suit hereon or upon any Note.  No payment by
Agent or the Lenders shall relieve Mortgagor from any default hereunder or
impair any right or remedy of Agent consequent thereon.

12.
Tax Reserve and Insurance Reserve.  Mortgagor shall, upon the request of Agent,
from time to time while an Event of Default is existing, pay to Agent on dates
upon which installments of interest are payable under the Credit Agreement, such
amount as Agent from time to time estimates as reasonably necessary to create
and maintain a reserve fund from which to pay before the same become due: (a)
all taxes, assessments, liens and similar charges on or against the Mortgaged
Property, and (b) all premiums for insurance policies which are required by the
Credit Agreement.  Such payments, if so requested, shall be invested in a
non-interest bearing account which shall be held by Agent as cash collateral. 
For so long as an Event of Default has occurred and is continuing, any part or
all of such reserve funds may be applied, at the option of Agent, to cure the
existing Event of Default and/or pay down any part of the indebtedness hereby
secured and/or pay to the taxing authority or the insurer the applicable real
estate taxes or insurance premiums then due on behalf of Mortgagor.  If no Event
of Default is existing, then all such reserve funds being held by Agent shall be
used or made available in a timely manner to pay applicable insurance premiums,
taxes, assessments, liens, and similar charges when due.  Payments from such
reserve fund for said purposes may be made by Agent at its sole but reasonable
discretion even though subsequent owners of the property described herein may
benefit thereby.  In refunding any part of said reserve fund, Agent may deal
with the record owner of such property at that time.

13.
Certain Expenses.  If any action or proceeding is commenced, including, without
limitation, an action to foreclose this Mortgage or to collect the debt hereby
secured, to which action or proceeding Agent or any Lender is made a party by
reason of the execution of this Mortgage, or by reason of any obligation which
it secures, or by reason of entry or any other action under this Mortgage, or if
in Agent's reasonable judgment it becomes necessary in connection with legal
proceedings or otherwise to defend or uphold the mortgage hereby granted or the
lien hereby created or any act taken to defend or uphold the mortgage hereby
granted or the lien hereby created or any act taken under this Mortgage, all
sums reasonably paid or incurred by Agent or any Lender for the expense of any
litigation or otherwise, in connection with any rights created by this Mortgage
or any other Loan Document, shall be paid by Mortgagor, or may at the option of
Agent, if not so paid, be added to the debt secured hereby and shall be secured
hereby equally and ratably and shall bear interest until paid at the Default
Rate.

14.
Regarding Leases.  Except as otherwise provided in the Credit Agreement,
Mortgagor shall not enter into any leases or occupancy agreements with respect
to the Mortgaged Property and shall not modify or amend any such leases or
occupancy agreements without Agent's prior written consent in each instance.  As
to all leases and occupancy agreements, Agent, at its option from time to time,
may require that all security deposits and similar funds or security provided by
a lessee or occupant be deposited with Agent, or with an escrow agent
satisfactory to Agent, subject to the rights of the lessee or occupant, but
otherwise subject to a security interest in favor of Agent.

15.
Declaration of Subordination.  At the option of Agent, which may be exercised at
any time or from time to time, by written notice to Mortgagor and to any
applicable tenant, this Mortgage shall become subject and subordinate, in whole
or in part (but not with respect to priority of entitlement to insurance
proceeds or condemnation proceeds), to any and all leases of all or any part of
the Mortgaged Property upon the execution by Agent and recording or filing
thereof, at any time hereafter in the appropriate official records of the
county/registry of deeds wherein the Mortgaged Property are situated of a
unilateral declaration to that effect.

16.
Assignment of Rents.  (i)  As further security for the repayment of the
Obligations, Mortgagor does hereby sell, assign and transfer to Agent, for the
benefit of the Lenders, all leases and any other agreements for the use, sale,
letting of, or occupancy of the Mortgaged Property or any portion thereof
(whether written or verbal), which may have been heretofore or may hereafter be
made or agreed to or which may be made or agreed to by Agent under the powers
herein granted, including without limitation sale contracts, leases, escrow and
other agreements and all rents, issues, deposits and profits now due and which
may hereinafter become due thereunder or by reason thereof, it being Mortgagor's
intention hereby to establish an absolute transfer and assignment of all such
leases, contracts, escrows and agreements pertaining thereto (such leases,
contracts, escrows and agreements being collectively referred to herein below as
"agreements" and any such individual lease, contract, escrow or other agreement
being referred to herein below as an "agreement"), and all the avails thereof,
to Agent, for the benefit of the Lenders.

Mortgagor does hereby irrevocably appoint Agent as its true and lawful
attorney-in-fact in its name and stead (with or without taking possession of the
Mortgaged Property) to rent, lease, let, or sell all or any portion of the
Mortgaged Property to any party or parties at such price and upon such term as
Agent in its sole and absolute discretion may determine, to exercise any and all
rights including rights of first refusal and options of any Mortgagor to
purchase and otherwise acquire title to all or any part of the Mortgaged
Property, and to collect all rents, issues, deposits, profits and avails now due
or that may hereafter become due under any and all of such agreements or other
tenancies now or hereafter existing on the Mortgaged Property, with the same
rights and powers and subject to the same immunities, exoneration of liability
and rights of recourse and indemnity as Agent would have upon taking possession
of the Mortgaged Property pursuant to the provisions set forth herein below.


This assignment confers upon Agent a power coupled with an interest and it
cannot be revoked by Mortgagor.


(ii) Mortgagor represents and agrees that without the prior written consent of
Agent, which consent shall not be unreasonably withheld, delayed or conditioned,
no rent for right of future possession will be paid by any person in possession
of any portion of the Mortgaged Property in excess of one installment thereof
paid in advance and that no payment of rents to become due for any portion of
the Mortgaged Property has been or will be waived, conceded, released, reduced,
discounted, or otherwise discharged or compromised by Mortgagor.  Mortgagor
waives any right of set-off against any person in possession of any portion of
the Mortgaged Property.  Mortgagor agrees that it will not assign any of such
rents, issues, profits, deposits or avails except as permitted in this Mortgage
or the other Loan Documents.


(iii) Mortgagor further agrees to assign and transfer to Agent, for the benefit
of the Lenders, all future leases and agreements pertaining to all or any
portion of the Mortgaged Property and to execute and deliver to Agent,
immediately upon demand of Agent, all such further assurances and assignments
pertaining to the Mortgaged Property as Agent may from time to time require.


(iv) Mortgagor shall, at its own cost: (a) at all times perform and observe in
all material respects all of the covenants, conditions and agreements of the
lessor under the terms of any or all leases or similar agreements affecting all
or any part of the Mortgaged Property; (b) at all times enforce and secure the
performance and observance of all of the material covenants, conditions and
agreements of the lessees under the terms of any or all of said leases or other
agreements; (c) appear in and defend any action or other proceeding arising out
of or in any manner connected with said leases and other agreements, and to pay
any and all reasonable out-of-pocket costs of Agent incurred by reason of or in
connection with said proceedings, including, without limitation, reasonable
attorneys' fees, expenses and court costs; and (d) promptly furnish Agent with
copies of any notices of default either sent or received by Mortgagor under the
terms of or pursuant to any of said leases or other agreements.


(v) ALTHOUGH IT IS THE INTENTION OF MORTGAGOR AND AGENT THAT THE ASSIGNMENT AND
OTHER RIGHTS AND POWERS, INCLUDING, WITHOUT LIMITATION, THE POWER OF ATTORNEY
APPOINTMENT, CONTAINED IN THIS SECTION 16 IS A PRESENT ASSIGNMENT, IT IS
EXPRESSLY UNDERSTOOD AND AGREED, ANYTHING HEREIN CONTAINED TO THE CONTRARY
NOTWITHSTANDING, THAT AGENT SHALL NOT EXERCISE ANY OF THE RIGHTS AND POWERS
CONFERRED UPON IT IN THIS SECTION 16 UNLESS AND UNTIL AN EVENT OF DEFAULT HAS
OCCURRED, AND IS CONTINUING.


(vi) Agent, in the exercise of the rights and powers conferred upon it herein,
shall have full power to use and apply the rents, issues, deposits, profits and
avails of the Mortgaged Property to the payment of or on account of the
following,


(a)
all expenses of managing the Mortgaged Property including, without being limited
thereto, the salaries, fees and wages of a managing agent and such other
employees as Agent may reasonably deem necessary or desirable, and all expenses
of operating and maintaining the Mortgaged Property, including, without being
limited thereto, all taxes, charges, claims, assessments, water rents, sewer
rents and other liens, and premiums for all insurance which Agent may deem
reasonably necessary or desirable, the payment or refund of security deposits,
or interest thereon, and the cost of all improvements, alterations, renovations,
repairs or replacements, and all expenses incident to taking and retaining
possession of the Mortgaged Property; and

(b)
all sums which Mortgagor is responsible to pay under this Mortgage, and the
principal sum, interest and indebtedness secured hereby, and all other
Obligations together with all costs and attorneys' fees, in such order of
priority as to any of the items mentioned in this clause (vi) as Agent in its
sole discretion may determine, any statute, law, custom, or use to the contrary
notwithstanding.

(vii) Mortgagor does further specifically authorize and instruct each and every
present and future lessee or purchaser of all or any portion of the Mortgaged
Property, upon the occurrence and continuance of an Event of Default, to pay all
unpaid rentals or deposits agreed upon in any lease or agreement pertaining to
the Mortgaged Property to Agent, for the benefit of the Lenders, upon receipt of
demand from Agent to pay the same without any further notice or authorization by
Mortgagor, and Mortgagor hereby waives any rights or claims it may have against
any lessee by reason of such payments to Agent.


(viii) Neither Agent nor any Lender shall be obligated to perform or discharge,
nor does Agent or any Lender hereby undertake to perform or discharge, any
obligation, duty or liability under any lease or agreement pertaining to the
Mortgaged Property, and Mortgagor shall and does hereby agree to indemnify and
hold Agent and the Lenders harmless from and against any and all liability, loss
and damage that Agent or any Lender may or might incur under any such lease or
agreement or under or by reason of the assignment thereof, as well as any and
all claims and demands whatsoever which may be asserted against Agent or any
Lender by reason of any alleged obligations or undertakings on Agent's or any
Lender's part to perform or discharge any of the terms, covenants or conditions
contained in such leases or agreements, except to the extent any of the
foregoing is caused by the gross negligence or omissions of Agent or any Lender
or any of their agents in the exercise of its rights and remedies.  Should Agent
or any Lender incur any such liability, loss or damage under any such lease or
agreement, or under or by reason of the assignment thereof, or in the defense of
any claims or demands relating thereto, Mortgagor shall reimburse Agent and such
Lender for the amount thereof (including, without limitation, reasonable
attorneys' fees, expenses and court costs) immediately upon demand.


(ix) Nothing herein contained shall be construed as making or constituting Agent
or any Lender a "mortgagee in possession" in the absence of the taking of actual
possession of the Mortgaged Property by Agent pursuant to the provisions set
forth herein.  In the exercise of the powers herein granted Agent, no liability
shall be asserted or enforced against Agent or any Lender, all such liability
being expressly waived and released by Mortgagor.


(x) Except as otherwise provided in the Credit Agreement, Mortgagor may not
enter into new leases or amend, modify, terminate or cancel any existing lease
or waive any rights thereunder, or accept a voluntary surrender of any lease,
without the prior written consent of Agent.


(xi) Without limitation of the provisions of this section or of the absolute
nature of the assignment of the rents, leases, issues, deposits and profits as
set forth hereinabove, Mortgagor and Agent agree that (a) this Mortgage shall
constitute a "security agreement" for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Mortgage extends to
property of Mortgagor acquired before the commencement of a case in bankruptcy
and to all amounts paid as rents, leases, issues, deposits and profits, and (c)
such security interest shall extend to all rents, leases, issues, deposits and
profits acquired by the estate after the commencement of any case in
bankruptcy.  Without limitation of the provisions of this section or of the
absolute nature of the assignment of the rents, leases, issues, deposits and
profits hereunder, to the extent Mortgagor (or Mortgagor's bankruptcy estate)
shall be deemed to hold any interest in any such rents, leases, issues, deposits
and profits after the commencement of a voluntary or involuntary bankruptcy
case, Mortgagor hereby acknowledges and agrees that all such rents, leases,
issues, deposits and profits are and shall be deemed to be "cash collateral"
under Section 363 of the Bankruptcy Code.  Mortgagor may not use the cash
collateral without the consent of Agent and/or an order of any bankruptcy court
pursuant to 11 U.S.C. 363(c)(2), and Mortgagor hereby waives any right it may
have to assert that such rents, leases, issues, deposits and profits do not
constitute cash collateral.  No consent by Agent to the use of cash collateral
by Mortgagor shall be deemed to constitute Agent's approval, as the case may be,
of the purpose for which such cash collateral was expended.
[ALR provisions may require changes customary to State]
17.
Security Agreement; UCC Filing. [May require changes customary to the State]

17.1
This Mortgage shall be deemed a "Security Agreement" as defined in the UCC, and
creates a security interest in favor of Agent, for the benefit of the Lenders,
in all Mortgaged Property including, without limitation, (a) all sums at any
time on deposit with Agent for the benefit of Mortgagor or held by Agent
(whether deposited by or on behalf of Mortgagor or anyone else) pursuant to any
of the provisions of this Mortgage or the other Loan Documents, and (b) with
respect to any property included in the granting clauses of this Mortgage, which
is or might be deemed to be "personal property", and all replacements of,
substitutions for, additions to and the proceeds thereof (hereinafter
collectively referred to as "Collateral"), and that a security interest in and
to the Collateral is hereby granted to Agent, for the benefit of the Lenders,
and the Collateral and all of Mortgagor's right, title and interest therein are
hereby assigned to Agent, for the benefit of the Lenders, all to secure payment
of the Obligations.

17.2
Mortgagor warrants that (a) Mortgagor's (that is, "Debtor's") name, identity or
organizational structure and principal place of business are as set forth in
Exhibit B attached hereto and by this reference made a part hereof; (b)
Mortgagor (that is, "Debtor") has been using or operating under said name,
identity or organizational structure without change for the time period set
forth in Exhibit B attached hereto and by this reference made a part hereof; and
(c) the location of all collateral constituting fixtures is upon the Land. 
Mortgagor covenants and agrees that Mortgagor will furnish Agent with notice of
any change in name, identity, organizational structure, or principal place of
business within thirty (30) days of the effective date of any such change and
Agent may file any financing statements or other instruments reasonably deemed
necessary by Agent to prevent any filed financing statement from becoming
misleading or losing its perfected status.  The information contained in this
Section 17 is provided in order that this Mortgage shall comply with the
requirements of the UCC for instruments to be filed as financing statements. 
The names of the "Debtor" and the "Secured Party", the identity or
organizational structure and residence or principal place of business of
"Debtor", and the time period for which "Debtor" has been using or operating
under said name and identity or organizational structure without change, are as
set forth in Schedule 1 of Exhibit B attached hereto and by this reference made
a part hereof; the mailing address of the "Secured Party" from which information
concerning the security interest may be obtained, and the mailing address of
"Debtor", are as set forth in Schedule 2 of said Exhibit B attached hereto; and
a statement indicating the types, or describing the items, of collateral is set
forth in this Mortgage.

17.3
Mortgagor upon Agent's written request shall promptly cause this Mortgage and
any required financing statements to be recorded and re-recorded, registered and
re-registered, filed and re-filed at such times and places as may be required by
law or reasonably deemed advisable by Agent to create, preserve or protect the
priority hereof and of any lien created hereby upon the Mortgaged Property or
any part thereof; and Mortgagor shall from time to time do and cause to be done
all such things as may be  required by Agent, or required by law, including all
things which may from time to time be necessary under the UCC fully to create,
preserve and protect the priority hereof and of any lien created hereby upon
said property.  Mortgagor hereby irrevocably appoints Agent, or any agent
designated by Agent, the true and lawful attorney-in-fact of Mortgagor, with
full power of substitution, to execute, acknowledge and deliver any such things
on behalf of Mortgagor which Mortgagor fails or refuses to do. In addition,
Mortgagor hereby irrevocably authorizes Agent at any time and from time to time
to file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable law, reasonably required by Agent to
establish or maintain the validity, perfection and priority of the security
interests granted in this Mortgage.  The foregoing authorization, which
constitutes an authenticated record, includes Mortgagor's irrevocable
authorization for Agent at any time and from time to time to file any initial
financing statements and amendments thereto that indicate the Collateral (a) as
"all assets" of Mortgagor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of the UCC
or the Uniform Commercial Code in the jurisdiction where the initial financing
statement or amendment is filed, or (b) as being of an equal or lesser scope or
with greater detail.

17.4
This Mortgage shall be effective as a financing statement filed as a fixture
filing with respect to all fixtures included within the Mortgaged Property and
is to be filed for record in the real estate records of each county where any
part of the Mortgaged Property (including such fixtures) is situated.  This
Mortgage shall also be effective as a financing statement with respect to any
other Mortgaged Property as to which a security interest may be perfected by the
filing of a financing statement and may be filed as such in any appropriate
filing or recording office.

18.
Right to Deal with Successor.  Agent may, without notice to any person, deal
with any successor in interest of Mortgagor herein regarding this Mortgage and
the debt hereby secured in all respects as it might deal with Mortgagor herein,
without in any way affecting the liability hereunder or upon the debt hereby
secured of any predecessor in interest of the person so dealt with; and no
foreclosure or sale of the Mortgaged Property hereby encumbered, nor any
forbearance on the part of Agent, nor any extension by Agent of the time for
payment of the debt hereby secured, shall operate to release, discharge, modify,
change or affect the original liability of any predecessor in interest of the
equity owner at the time of such sale, forbearance or extension.

19.
Acceleration of Debt; Foreclosure of Mortgage.  If there is a continuing Event
of Default under the Note or the Credit Agreement or if an event occurs and is
continuing which pursuant to the Note or the Credit Agreement entitles Agent to
accelerate the Loan (or otherwise results in the automatic acceleration of the
Loan), then, at the option of Agent, to the extent permitted by applicable law
(or to the extent automatically accelerated as expressly provided in the Credit
Agreement), the entire indebtedness hereby secured shall become immediately due
and payable without further notice.

20.
 Additional Rights of Agent.

20.1
Enter and Perform.  Mortgagor authorizes Agent, in addition to all other rights
granted by law or by this Mortgage, or by any of the other Loan Documents,
whenever and as long as any Event of Default hereunder or under the Credit
Agreement shall exist and remain uncured beyond the applicable grace period, if
any, and without notice beyond the notice, if any, required to be given by the
terms of the Note or the Credit Agreement, or upon the occurrence of an Event of
Default under the Credit Agreement, to enter and take possession of all or any
part of the Mortgaged Property and to use, lease, operate, manage and control
the same and conduct the business thereof, and perform lessor's obligations
under any lease, or Mortgagor's obligations under any other agreement affecting
all or any part of the Mortgaged Property, and collect the rents, profits and
all receipts of every nature therefrom as Agent shall deem best.

20.2
Appointment of Receiver.  After the occurrence and during the continuance of an
Event of Default, Agent may, at Agent's sole option, make application to a court
of competent jurisdiction for appointment of a receiver for all or any part of
the Mortgaged Property, as a matter of strict right and without notice to
Mortgagor, and Mortgagor does hereby irrevocably consent to such appointment,
waives any and all notices of and defenses to such appointment and agrees not to
oppose any application therefor by Agent, but nothing herein is construed to
deprive Agent of any other right, remedy or privilege Agent may now have under
the law to have a receiver appointed; provided that the appointment of such
receiver, trustee or other appointee by virtue of any court order, statute or
regulation shall not impair or in any manner prejudice the rights of Agent to
receive payment of all of the rents, issues, deposits and profits pursuant to
other terms and provisions set forth in this Mortgage.  Such appointment may be
made either before or after sale, without notice; without regard to the solvency
or insolvency, at the time of application for such receiver, of the person or
persons, if any, liable for the payment of the Obligations; without regard to
the value of the Mortgaged Property at such time and whether or not the same is
then occupied as a homestead; without bond being required of the applicant; and
Agent hereunder or any employee or agent thereof may be appointed as such
receiver.  Such receiver shall have all powers and duties prescribed by law,
including the power to take possession, control and care of the Mortgaged
Property and to collect all rents, issues, deposits, profits and avails thereof
during the pendency of such foreclosure suit and apply all funds received toward
the Obligations, and in the event of a sale and a deficiency where Mortgagor has
not waived its statutory rights of redemption, during the full statutory period
of redemption, as well as during any further times when Mortgagor or its
devisees, legatees, administrators, legal representatives, successors or
assigns, except for the intervention of such receiver, would be entitled to
collect such rents, issues, deposits, profits and avails, and shall have all
other powers that may be necessary or useful in such cases for the protection,
possession, control, management and operation of the Mortgaged Property during
the whole of any such period.  To the extent permitted by law, such receiver may
extend or modify any then existing leases and make new leases of the Mortgaged
Property or any part thereof, which extensions, modifications and new leases may
provide for terms to expire, or for options to lessees to extend or renew terms
to expire, beyond the Maturity Date, it being understood and agreed that any
such leases, and the options or other such provisions to be contained therein,
shall be binding upon Mortgagor and all persons whose interests in the Mortgaged
Property are subject to the lien hereof, and upon the purchaser or purchasers at
any such foreclosure sale, notwithstanding any redemption from sale, discharge
of indebtedness, satisfaction of foreclosure decree or issuance of certificate
of sale or deed to any purchaser.

20.3
Repairs and Improvements.  Upon every such entry, Agent may from time to time at
the expense of Mortgagor make all such repairs, replacements, alterations,
additions and improvements to the Mortgaged Property as Agent may deem necessary
or proper, but in no event shall Agent be obligated to do so, and may, but shall
not be obligated to, exercise all rights and powers of Mortgagor, either in the
name of Mortgagor, or otherwise as Agent shall determine.  Without limitation
express or implied upon the generality of the foregoing, Agent shall have the
right to do all things necessary or desirable in order to keep in full force and
effect all applicable licenses, permits and authorizations and any amendments
thereto.

20.4
Pay Costs and Expenses.  Upon such entry, Agent may, at its option, but without
any obligation to do so, do any one or more of the following: pay and incur all
expenses necessary or deemed by it appropriate for the holding and operating of
the Mortgaged Property, the conduct of any business thereon, the maintenance,
repair, replacement, alteration, addition and improvement of the Mortgaged
Property, including without limitation payments of taxes, assessments,
insurance, wages of employees connected with the Mortgaged Property or any
business conducted thereon, charges and reasonable compensation for services of
Agent, its attorneys and accountants and all other persons engaged or employed
in connection with the Mortgaged Property or of any business conducted thereon
and, in addition, Agent, at its option, may, but shall not be obligated to, make
payments or incur liability with respect to obligations arising prior to the
date it takes possession.

20.5
Add to Secured Indebtedness.  All obligations so paid or incurred by Agent shall
be reimbursed or paid for by Mortgagor upon demand and prior to the repayment
thereof shall be added to the debt secured hereby and shall bear interest at the
Default Rate, and shall be secured hereby equally and ratably.  Agent may also
reimburse itself therefor from the income or receipts of the Mortgaged Property
or any business conducted thereon, or from the sale of all or any portion of the
Mortgaged Property.  For so long as any Event of Default exists, Agent may also
apply toward any of the Obligations any tax or insurance reserve account,
deposit or any sum credited or due from Agent to Mortgagor without first
enforcing any other rights of Agent against Mortgagor or against any endorser or
guarantor of any of the Obligations or against the Mortgaged Property.

20.6
Attorney-In-Fact.  Mortgagor hereby irrevocably constitutes and appoints Agent,
or any agent designated by Agent, for so long as this Mortgage remains
undischarged of record, as attorney-in-fact of Mortgagor to, upon the occurrence
and continuance of an Event of Default, execute, acknowledge, seal and deliver
all instruments, agreements, deeds, certificates and other documents of every
nature and description in order to carry out or implement the exercise of
Agent's rights hereunder and under the other Loan Documents.

21.
Foreclosure and Other Remedies.  From and after the occurrence of and during the
continuance of an Event of Default, Agent may institute an action of
foreclosure, or take such other action at law or in equity for the enforcement
of this Mortgage and realization on the mortgage security or any other security
herein or elsewhere provided for, as the law may allow, and may proceed therein
to final judgment and execution for the entire unpaid balance of the
indebtedness secured hereby, with interest at the rate(s) stipulated in the
Credit Agreement, together with all other sums due in accordance with the
provisions of the Credit Agreement, including all sums which may be advanced
after the date of this Mortgage, all sums which may have been advanced by the
Agent for taxes, water or sewer rents, other lienable charges or claims,
insurance or repairs or maintenance of the Mortgaged Property after the date of
this Mortgage (including the period after the entry of any judgment in mortgage
foreclosure or other judgment entered pursuant to this Mortgage or the Credit
Agreement), and all costs of suit, including reasonable counsel fees.  From and
after the occurrence of and during the continuance of an Event of Default,
Mortgagor authorizes Agent at its option to foreclose this Mortgage subject to
the rights of any tenants of the Mortgaged Property, and the failure to make any
such tenants parties to any such foreclosure proceedings and to foreclose their
rights will not be asserted by Mortgagor as a defense to any proceedings
instituted by Agent to recover the indebtedness secured hereby or any deficiency
remaining unpaid after the foreclosure sale of the Mortgaged Property.  Agent
may sell the Mortgaged Property either as a whole or in separate parcels as
Agent may determine.  If the Mortgaged Property is sold as separate parcels,
Agent may direct the order in which the parcels are sold.  Agent may, from time
to time, postpone the sale of all or any portion of the Mortgaged Property by
public announcement in accordance with applicable law. Agent or any Lender may
be the purchaser at any foreclosure sale of the Mortgaged Property or any part
thereof.

[Note: Local law/customary state provisions regarding remedies will be included]
22.
Contest of Laws.  Mortgagor shall have the right to contest by appropriate legal
proceedings, but without cost or expense to Agent or any Lender, the validity of
any Legal Requirements affecting the Mortgaged Property subject to the
provisions of the Credit Agreement and any other Loan Document dealing with the
right to contest, but only if compliance may be so contested without: (a) the
imposition of any charge, lien or liability against the Mortgaged Property, (b)
the loss or suspension of any license, right or permit with respect to the
Mortgaged Property, and (c) causing any Default to exist under the Credit
Agreement or any other Loan Document.  Subject to the foregoing, Mortgagor may
postpone compliance therewith until the final determination of any such
proceedings, provided it shall be prosecuted with due diligence and dispatch,
and if any such lien or charge is incurred, Mortgagor may, nevertheless, make
the contest and delay compliance, provided Agent is furnished with security
satisfactory to Agent in its sole and absolute discretion against any loss or
injury by reason of such noncompliance or delay and provided further that the
same is and may be done without causing any Default to exist under the Credit
Agreement or any of the other Loan Documents.

23.
Notices.  Any demand, notice or request by either party to the other shall be
given in the manner provided therefor in the Credit Agreement.

24.
Agent/Lender Not Obligated; Cumulative Rights.  Nothing in this instrument shall
be construed as obligating Agent or any Lender to take any action or incur any
liability with respect to the Mortgaged Property or any business conducted
thereon, and all options given to Agent are for its benefit and shall and may be
exercised in such order and in such combination as Agent in its sole discretion
may from time to time decide.

25.
Severability.  In case any one or more of the provisions of this Mortgage are
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof. 
Each of the provisions of every such agreement, document or instrument shall be
enforceable by Agent to the fullest extent now or hereafter not prohibited by
applicable law.

26.
No Waiver.  No consent or waiver, express or implied, by Agent to or of any
Default or Event of Default by Mortgagor shall be construed as a consent or
waiver to or of any other Default or Event of Default at the same time or upon
any future occasion.

27.
Cross-Collateralization.  Mortgagor acknowledges that the Obligations are
secured by this Mortgage together with those certain other mortgages, deeds of
trust or deeds to secure debt given by certain of the other Borrowers, as
applicable, to or for the benefit of Mortgagee (whether one or more,
collectively, the "Other Security Instruments") encumbering the real and
personal property more particularly described in the Other Security Instruments
(such real and personal property, collectively, the "Other Properties"), all as
more specifically set forth in the Credit Agreement.  Upon the occurrence, and
during the continuance of, an Event of Default, Mortgagee shall have the right
to institute a proceeding or proceedings for the total or partial foreclosure of
this Mortgage and any or all of the Other Security Instruments whether by court
action, power of sale or otherwise, under any applicable provision of law, for
all of the Obligations and the lien and the security interest created by the
Other Security Instruments shall continue in full force and effect without loss
of priority as a lien and security interest securing the payment of that portion
of the Obligations then due and payable but still outstanding.  Mortgagor
acknowledges and agrees that the Mortgaged Property and the Other Properties are
located in one or more states and/or counties, and therefore Mortgagee shall be
permitted to enforce payment of the Obligations and the performance of any term,
covenant or condition of the Credit Agreement, the Note, this Mortgage, the Loan
Documents or the Other Security Instruments and exercise any and all rights and
remedies under the Credit Agreement, the Note, this Mortgage, the other Loan
Documents or the Other Security Instruments, as provided by law or at equity, by
one or more proceedings, whether contemporaneous, consecutive or both, to be
determined by Mortgagee, in its sole discretion, in any one or more of the
states or counties in which the Mortgaged Property or any of the Other
Properties are located.  Neither the acceptance of this Mortgage, the other Loan
Documents or the Other Security Instruments nor the enforcement thereof in any
one state or county, whether by court action, foreclosure, power of sale or
otherwise, shall prejudice or in any way limit or preclude enforcement by court
action, foreclosure, power of sale or otherwise, of the Credit Agreement, the
Note, this Mortgage, the other Loan Documents, or any Other Security Instruments
through one or more additional proceedings in that state or county or in any
other state or county.  Any and all sums received by Mortgagee or any Lender
under the Credit Agreement, the Note, this Mortgage and the other Loan Documents
shall be applied to the Obligations in such order and priority as Mortgagee
shall determine, in its sole discretion, without regard to any portion of the
Loans allocated to any Mortgaged Property or any of the Other Properties or the
appraised value of the Mortgaged Property or any of the Other Properties.

28.
Waivers by Mortgagor.  Mortgagor, to the fullest extent that Mortgagor may do
so, hereby: (a) agrees that Mortgagor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay or extension, or any redemption
after foreclosure sale, and waives and releases all rights of redemption after
foreclosure sale, valuation, appraisement, stay of execution, notice of election
to mature or declare due the debt secured hereby; and (b) waives all rights to a
marshalling of the assets of Mortgagor, including the Mortgaged Property, or to
a sale in inverse order of alienation in the event of a sale hereunder of the
Mortgaged Property, and agrees not to assert any right under any statute or rule
of law pertaining to the marshalling of assets, sale in inverse order of
alienation, or other matters whatever to defeat, reduce or affect the right of
Agent under the terms of this Mortgage or the Note to a sale of the Mortgaged
Property for the collection of the indebtedness evidenced by the Note without
any prior or different resort for collection, or the right of Agent to the
payment of such indebtedness out of the proceeds of sale of the Mortgaged
Property in preference to every other claimant whatever.

29.
Business Loan.  Mortgagor covenants, warrants and represents to Agent and the
Lenders (i) that the proceeds of the Note secured by this Mortgage will be used
for business or commercial purposes, none of the proceeds of the Loans secured
hereby shall be used for personal, family or household purposes, and that no
individual liable for the Loans resides or intends to reside in any portion of
the Mortgaged Property, and (ii) that the Loan evidenced by the Note is an
exempted transaction under the Truth In Lending Act, 15 U.S.C. §1601 et seq.

30.
Certification. The undersigned hereby certifies that Mortgagor is a duly
organized, validly existing limited liability company organized and in good
standing under the laws of the State of [State], and that the execution and
delivery hereof and of all of the other instruments executed in connection
herewith by Mortgagor has been duly authorized by all requisite organizational
actions of Mortgagor.

31.
Headings.  Headings and captions in this Mortgage are for convenience and
reference only and the words and phrases contained therein shall in no way be
held to explain, modify, amplify or aid in the interpretation, construction or
meaning of any of the provisions hereof.

32.
Time of Essence.  Time shall be of the essence of each and every provision of
this Mortgage.

33.
Adjustable Mortgage Loan Provision; Amount Secured.  The Note which this
Mortgage secures is an adjustable note on which the interest rate may be
adjusted from time to time in accordance with the terms and provisions set forth
in the Note.  Mortgagor acknowledges and agrees that this Mortgage secures the
entire principal amount of the Note and interest accrued thereon, regardless of
whether any or all of the proceeds thereof are disbursed on or after the date
hereof, and regardless of whether the outstanding principal is repaid in whole
or part or are future advances made at a later date, any and all litigation and
other expenses and any other amounts as provided herein or in any of the other
Loan Documents, including, without limitation, the payment of any and all loan
commissions, service charges, liquidated damages, expenses and advances due to
or paid or incurred by Agent or any Lender in connection with the Loan, all in
accordance with the Loan Documents.  It is agreed that this Mortgage secures a
revolving line of credit and any future advances made by Agent or the Lenders
for the benefit of Mortgagor from time to time under this Mortgage or the other
Loan Documents and whether or not such advances are obligatory or are made at
the option of Agent or the Lenders, made at any time from and after the date of
this Mortgage, and all interest accruing thereon, shall be equally secured by
this Mortgage and shall have the same priority as all amounts, if any, advanced
as of the date hereof and shall be subject to all of the terms and provisions of
this Mortgage.  This Mortgage shall be valid and have priority to the extent of
the full amount of the indebtedness secured hereby over all subsequent liens and
encumbrances, including statutory liens, excepting solely taxes and assessments
levied on the Mortgaged Property given priority by law.

34.
Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.

34.1
Substantial Relationship.  It is understood and agreed that all of the Loan
Documents were delivered in the State of New York, which State the parties agree
has a substantial relationship to the parties and to the underlying transactions
embodied by the Loan Documents.

34.2
Place of Delivery.  Mortgagor agrees to furnish to Agent at Agent's office in
Boston, Massachusetts all further instruments, certifications and documents to
be furnished hereunder.

34.3
Governing Law.  This Mortgage, except as otherwise provided in herein, and each
of the other Loan Documents shall in all respects be governed, construed,
applied and enforced in accordance with the laws of the State of New York
without regard to principles of conflicts of law as to all matters.

34.4
Exceptions.  Notwithstanding the foregoing choice of law:

1.
Matters relating to the creation, perfection, priority and enforcement of the
liens on and security interests in a Mortgaged Property or other assets situated
in another jurisdiction(s), including by way of illustration, but not in
limitation, non-judicial foreclosure and actions for foreclosure, for injunctive
relief, or for the appointment of a receiver, shall be governed by the laws of
the state in which the Mortgaged Property is located;

2.
Agent shall comply with applicable law of the state in which the Mortgaged
Property is located to the extent required by the law of such state in
connection with the foreclosure of the security interests and liens created
under this Mortgage and the other Loan Documents with respect to the Mortgaged
Property or other assets situated in the such state; and

3.
Provisions of Federal law and the law of the state in which the Mortgaged
Property is located shall apply in defining the terms Hazardous Materials,
Environmental Laws and Legal Requirements applicable to the Mortgaged Property
as such terms are used in the Credit Agreement, the Environmental Indemnity and
the other Loan Documents.

Nothing contained herein or any other provisions of the Loan Documents shall be
construed to provide that the substantive laws of the state in which the
Mortgaged Property is located shall apply to any parties' rights and obligations
under any of the Loan Documents, which, except as expressly provided in clauses
(1), (2) and (3) of this Section 34.4, are and shall continue to be governed by
the substantive law of the State of New York.  In addition, the fact that
portions of the Loan Documents may include provisions drafted to conform to the
law of the state in which the Mortgaged Property is located is not intended, nor
shall it be deemed, in any way, to derogate the parties' choice of law as set
forth or referred to in this Mortgage or in the other Loan Documents.  The
parties further agree that the Agent may enforce its rights under the Loan
Documents including, but not limited to, its rights to sue the Mortgagor or to
collect any outstanding indebtedness in accordance with applicable law. 
MORTGAGOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING CHOICE OF LAW
PROVISIONS SET FORTH HEREIN SERVED AS A MATERIAL INDUCEMENT FOR THE AGENT AND
THE LENDERS TO ENTER INTO THE LOAN EVIDENCED BY THE CREDIT AGREEMENT AND THE
NOTE.
35.
Consent to Jurisdiction.  Mortgagor hereby consents to personal jurisdiction in
any state or Federal court located in Boston, Massachusetts or New York, New
York.

36.
WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
MORTGAGE, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS MORTGAGE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

37.
Conflict.  Except as otherwise provided in Exhibit C, in the event of any
conflict between the terms of this Mortgage and the terms of the Credit
Agreement, the Credit Agreement shall control.

38.
Local Law Provisions.  See Exhibit C attached hereto and incorporated herein.



 [Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered as of the date first written above.


[Add witness(es) if applicable]
   

MORTGAGOR:


[________________________], a [____________________]






By: 
Name:
Title:


[State Specific Notary Block to be Inserted]

--------------------------------------------------------------------------------





EXHIBIT "A"


LEGAL DESCRIPTION









--------------------------------------------------------------------------------

EXHIBIT "B"
Schedule 1
(Description of "Debtor" and "Secured Party")
A. Debtor:

1. Name and Identity or Organizational Structure: _________________________

2. Principal place of business and chief executive office of Debtor in the State
of ______________ is: ______________________________________________.

3. Debtor has been using or operating under said name and identity or
organizational structure without change since ___________________.

B. Secured Party:  KEYBANK NATIONAL ASSOCIATION


*************************************************
Schedule 2
(Notice Mailing Addresses of "Debtor" and "Secured Party")
A. The mailing address of Debtor is:
_____________________
_____________________
_____________________
Attn: ________________


B. The mailing address of Secured Party is:
KeyBank National Association
800 Superior
Cleveland, Ohio 44114-1306
Attention:  Real Estate Capital Services



--------------------------------------------------------------------------------

EXHIBIT C
STATE SPECIFIC PROVISIONS
In the event of any conflict between the provisions of this Exhibit C and any
other provisions of this Mortgage or any other Loan Document, the provisions of
this Exhibit C shall control.
1.
[Insert provisions as applicable, including applicable state provisions required
to secure future advances]

2.
Conflict of Laws.  Agent on behalf of Lenders shall be entitled to all rights
and remedies that a mortgagee would have under [State] law or in equity during
the continuance of an Event of Default in addition to all rights and remedies it
may have hereunder.  Where any provision of this Mortgage is inconsistent with
any provision of [State] law regulating the creation, perfection or enforcement
of a lien or security interest in real or personal property, the provisions of
such [State] law, as amended from time to time, shall take precedence over the
provisions of this Mortgage, but shall not invalidate or render unenforceable
any other provisions of this Mortgage that can be construed in a manner
consistent with [State] law.  Should applicable [State] law confer any rights or
impose any duties inconsistent with or in addition to any of the provisions of
this Mortgage, the affected provisions of this Mortgage shall be considered
amended to conform to such applicable law, but all other provisions hereof shall
remain in full force and effect without modification.




--------------------------------------------------------------------------------





EXHIBIT I


FORM OF ASSIGNMENT OF LEASES AND RENTS














_____________________________________________________________________________________
Above Space Reserved for Recording)


THIS INSTRUMENT PREPARED BY AND
AFTER RECORDING
RETURN TO:


Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: Kevin J. Lyons, Esquire




Address of Property:  ____________________
_____________________________________________________________________________




ASSIGNMENT OF LEASES AND RENTS







ASSIGNOR: __________________________, a __________ limited liability company






ASSIGNEE: KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent
on behalf of itself and certain other Lenders













DATE:  ___________________, 2016
_____________________________________________________________________________

--------------------------------------------------------------------------------

ASSIGNMENT OF LEASES AND RENTS

1. ([Property Address])

2. [different terminology may need to be added as customary in the jurisdiction]

3.
This ASSIGNMENT OF LEASES AND RENTS (this "Assignment") is made as of
___________________, 2016, by ____________________________, a
_______________________ (hereinafter called "Assignor", and the term "Assignor"
shall include, wherever the context permits, its successors and assigns)  having
an address of 8880 W. Sunset Road, Suite 200, Las Vegas, NV 89148, in favor of
KEYBANK NATIONAL ASSOCIATION, a national banking association, having a place of
business at 225 Franklin Street, Boston, Massachusetts 02110, in its capacity as
Agent (as hereinafter defined) for the Lenders (as hereinafter defined) under
that certain Credit Agreement of even date herewith (hereinafter, as same may be
amended, restated, renewed, replaced, or modified, the "Credit Agreement") among
MVP Real Estate Holdings, LLC, a Delaware limited liability company, and MVP
REIT II Operating Partnership, LP, a Delaware limited partnership (collectively,
the "Lead Borrower"), Assignor, the Subsidiary Borrowers party thereto from time
to time (together with Assignor and Lead Borrower, collectively, the
"Borrower"), the Guarantors from time to time party thereto, KeyBank National
Association and the other lending institutions which are or may become parties
to the Credit Agreement as "Lender(s)" (KeyBank National Association and the
other lending institutions which become parties to the Credit Agreement are
collectively referred to as the "Lenders" and individually as the "Lender"), and
KeyBank National Association, as administrative agent (hereinafter, together
with any successors and assigns, the "Agent"), as the holder of this Assignment
and the Obligations secured hereby.

W I T N E S S E T H   T H A T:
2.
Grant of Assignment.  This Assignment is granted pursuant to the terms,
provisions and conditions of the Credit Agreement.  Capitalized terms used
herein which are not otherwise specifically defined shall have the same meaning
herein as in the Credit Agreement.  The term "Mortgage /Deed of Trust"1 shall
mean that certain [Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing/Deed of Trust, Security Agreement and Financing Statement]2 
dated as of the date hereof by Assignor for the benefit of Lender.

Assignor, for good and valuable consideration, receipt of which is hereby
acknowledged, hereby absolutely and unconditionally grants, transfers and
assigns to Agent and the Lenders, and grants to Agent and the Lenders a
continuing pledge of and security interest in, the entire present and future
interest of Assignor in, to and under: (a) all leases, subleases, ground or land
leases, licenses, rental agreements or other occupancy agreements to which
Assignor is a party and all amendments or addenda related thereto ("Leases") now
or hereafter in existence, with respect to all or any portion of the real
property located and known as [Property Address] ("Property"); (b) all rents,
fees (including service fees to be paid in connection with any Leases), income
and profits of any kind arising from such interests in the Leases or due under
such Leases and any renewals or extensions thereof for the use and occupation of
all or any portion of the Property; (c) all guaranties of and security for the
Leases; and (d) all proceeds of the foregoing.
Assignor is the owner of the Property.  A legal description of the Property is
annexed hereto as Exhibit A.
3.
Obligations Secured.  This Assignment is made for the purpose of securing the
Obligations as defined in the Mortgage/Deed of Trust.

4.
Warranties and Representations.  Assignor warrants and represents that it is and
shall be in the future the sole owner of the entire interests described in
Section 1 above and that no rent or fees reserved in the Leases is currently or
will be in the future otherwise assigned or anticipated, and that no rent or
fees for any period subsequent to the date of this Assignment has been or will
be collected more than one (1) month in advance of the time same shall become
due under the Lease except for security deposits and last month's rents or fees
taken in the usual course of business.

5.
Covenants.  Except as may be otherwise provided for or permitted by the Credit
Agreement, ASSIGNOR COVENANTS with Agent: (i) to at all times perform and
observe in all respects all of the covenants, conditions and agreements of the
lessor under the Leases and not to do or permit to be done anything to impair
the security thereof; (ii) not to collect any of the rent, fees, charges, income
and profits arising or accruing under the Leases or from the Property more than
one (1) month in advance of the time when the same shall become due under the
Lease; (iii) not to execute any other assignment of lessor's or licensor's
interest in the Leases or assignment of rents arising or accruing from the
Leases or from the Property; (iv) other than the Mortgage/Deed of Trust not to
subordinate any Lease to any mortgage or other encumbrance, or permit, consent
or agree to such subordination, without Agent's prior written consent in each
instance; (v) not to convey or transfer or suffer or permit a conveyance or
transfer of the premises demised by any Lease or of any interest therein so as
to affect directly or indirectly a merger of the estates and rights thereunder
or a termination or diminution of the obligations of any lessee thereunder; (vi)
not to cancel, surrender, or terminate any Lease or any guaranty thereof, or
release or reduce any security therefor, without the prior written consent of
the Agent, (vii) not to consent to any assignment of or subletting under any
Lease unless in accordance with its terms, without the prior written consent of
Agent, and (viii) at Agent's further request (and in confirmation of the
assignment and transfer already made herein of future Leases) to assign and
transfer to Agent any and all subsequent Leases upon all or any part of the
Property and to execute and deliver at the request of Agent all such further
assurances and assignments in the Property as Agent in good faith shall from
time to time reasonably require.

6.
Further Terms, Covenants and Conditions.  THIS ASSIGNMENT is made on the
following terms, covenants and conditions:

6.1
Prior to Default.  So long as (i) no uncured Event of Default exists and (ii) no
Default has occurred and is continuing uncured beyond the applicable notice and
grace period, if any, in the performance of any obligation, covenant or
agreement herein, or in the other Loan Documents, or in the Leases
(collectively, a "Continuing Default"): Assignor shall have the right and
license to manage and operate the Property and to collect at the time of, but
not more than one (1) month prior to, the date provided for the payment thereof
under such Lease (except for security deposits and last month's rents taken in
the usual course of business), all rents, fees, income and profits arising under
the Leases or from the premises described therein and, subject to the provisions
of the other Loan Documents, to retain, use and enjoy the same.

6.2
After Default.  At any time when a Continuing Default exists, Agent, without in
any way waiving such default, may at its option, without notice, and without
regard to the adequacy of the security for the Obligations secured hereby and by
the Mortgage/Deed of Trust revoke the right and license granted above to
Assignor and:

(i)
Authorize and direct the lessees or licensee named in any existing Leases or any
other or future lessees, licensees or occupants of the Property, upon receipt
from Agent of written notice to the effect that Agent is or the Lenders are then
the holder of the Notes, the Mortgage/Deed of Trust and this Assignment and that
a Continuing Default exists thereunder, to pay over to Agent all rents, fees,
income and profits arising or accruing under the Leases or from the Property and
to continue to do so until otherwise notified in writing by Agent.  Assignor
agrees that every lessee, licensee, and occupant shall have the right to rely
upon any such statement and request by Agent that lessee, licensee or occupant
shall pay such rents to Agent without any obligation or right to inquire as to
whether such Continuing Default actually exists notwithstanding any notice from
or claim of Assignor to the contrary and that Assignor shall have no right or
claim against lessees, licensees or occupants for any such rent so paid by
lessees, licensees or occupants to Agent after such notice to the lessee,
licensee or occupant by Agent;

(ii)
Either in person or by agent, with or without bringing any action or
proceedings, or by a receiver appointed by a court, take possession of the
Property and have, hold, manage, lease, license and operate the same on such
terms and for such period of time as Agent may reasonably deem proper and,
either with or without taking possession of the Property in its own name,
demand, sue for, or otherwise collect and receive, all rents, fees, income and
profits of the Property, including those past due and unpaid, with full power to
make from time to time all improvements, alterations, renovations, repairs and
replacements thereto or thereof as may be deemed proper by Agent; and

(iii)
Apply such rents, fees, income and profits to the payment of:

(a)
all expenses of managing the Property including, without being limited thereto,
the salaries, fees and wages of a managing agent and such other employees as
Agent may reasonably deem necessary or desirable, and all expenses of operating
and maintaining the Property, including, without being limited thereto, all
taxes, charges, claims, assessments, water rents, sewer rents and other liens,
and premiums for all insurance which Agent may deem reasonably necessary or
desirable, the payment or refund of security deposits, or interest thereon, and
the cost of all improvements, alterations, renovations, repairs or replacements,
and all expenses incident to taking and retaining possession of the Property;
and

(b)
all sums which Assignor is responsible to pay under the Mortgage/Deed of Trust,
and the principal sum, interest and indebtedness secured hereby and by the
Mortgage/Deed of Trust, and all other Obligations together with all reasonable
costs and attorneys' fees, in such order of priority as to any of the items
mentioned in this clause (iii) as Agent in its sole discretion may determine,
any statute, law, custom, or use to the contrary notwithstanding.

The exercise by Agent of the option granted it in this Section 5.2 and the
collection of the rents, fees, income and profits and the application thereof as
herein provided shall not be considered a waiver by Agent of any Default or
Event of Default under the other Loan Documents, or the Leases, or this
Assignment.
6.3
Continuing Effect.  Upon payment in full to Agent and the Lenders of the
principal sum, interest, indebtedness and other Obligations secured hereby and
by the Mortgage/Deed of Trust, this Assignment shall become null and be void and
of no effect, but the affidavit of any officer, agent, or attorney of Agent or
the Lenders made in good faith showing any part of said principal, interest,
indebtedness or other Obligations to remain unpaid or unsatisfied shall be and
constitute conclusive evidence of the validity, effectiveness and continuing
force of this Assignment and any person may, and is hereby authorized to, rely
thereon.  The discharge of record of the Mortgage/Deed of Trust dated as of even
date given by Assignor to Agent shall constitute a discharge of this Assignment
and a release of Agent's and the Lenders' interest in the Leases, rents and fees
assigned hereby and the reassignment thereof (without recourse to Agent or any
Lender) to Assignor and all those claiming of record by, through or under
Assignor without the need for further action by Assignor or Agent.

6.4
No Waiver; Concurrent Rights.  Nothing contained in this Assignment and no act
done or omitted by Agent pursuant to the powers and rights granted it hereunder
shall be deemed to be a waiver by Agent of its rights and remedies hereunder or
any one or more of the other Loan Documents, and this Assignment is made and
accepted without prejudice to any of the rights and remedies possessed by Agent
under the terms of any of the other Loan Documents.  The right of Agent to
collect said principal sums, interest and indebtedness and to enforce any other
security therefor held by it may be exercised by Agent either prior to,
simultaneously with, or subsequent to any action taken by it hereunder.

6.5
No Liability.  Neither Agent nor any Lender shall be liable for any loss
sustained by Assignor resulting from Agent's failure to let the Property after a
Continuing Default or from any other act or omission of Agent in managing the
Property after a Continuing Default unless such loss is caused by the gross
negligence or willful misconduct of Agent.  Agent shall not be obligated to
perform or discharge, nor does Agent hereby undertake to perform or discharge,
any obligation, duty or liability under the Leases, under any ground lease, or
under or by reason of this Assignment, and Assignor shall, and does hereby agree
to, indemnify Agent and each of the Lenders for, and to defend and hold Agent
and each of the Lenders harmless from, any and all liability, loss or damage
which may or might be incurred under or by reason of this Assignment and from
any and all claims and demands whatsoever which may be asserted against Agent or
any Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants or agreements contained in the
Leases or any ground lease.  Should Agent or any Lender incur any such liability
under the Leases or under or by reason of this Assignment, or in defense of any
such claims or demands, the amount thereof, including costs, expenses and
attorneys ' fees shall be secured hereby and by the Mortgage/Deed of Trust and
by the other collateral for the Obligations and Assignor shall reimburse Agent
and the Lenders therefor immediately upon demand and upon the failure of
Assignor so to do, Agent may, at its option, declare all sums secured hereby
immediately due and payable.  It is further understood that this Assignment
shall not operate to place responsibility for the control, care, management or
repair of said Property upon Agent, nor for the carrying out of any of the terms
and conditions of the Leases or any ground lease; nor shall it operate to make
Agent responsible or liable for any waste committed on the Property by tenants
or any other parties, or for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
said Property resulting in loss or injury or death to any tenant, licensee,
employee or stranger.  Notwithstanding the foregoing, Agent and the Lenders
shall not be indemnified for any liability, loss, or damage on account of, or
exculpated from acts of, their own gross negligence or willful misconduct.

6.6
Effect of Foreclosure Deed.  Unless Agent otherwise elects in the instance of a
Lease which is subordinate to the Mortgage/Deed of Trust and is thus terminated
by the foreclosure, upon the issuance of any deed or deeds pursuant to a
judicial or non-judicial foreclosure of the Mortgage/Deed of Trust, all right,
title and interest of Assignor in and to the Leases shall, by virtue of this
instrument and such deed or deeds, thereupon vest in and become the absolute
property of the grantee or grantees in such deed or deeds without any further
act or assignment by Assignor.  Assignor hereby irrevocably appoints Agent and
its successors and assigns as its agent and attorney in fact to execute all
instruments of assignment for further assurance in favor of such grantee or
grantees in such deed or deeds as may be necessary or desirable for such
purpose.

6.7
Upon Termination of Lease in Bankruptcy.  In the event any lessee under any of
the Leases should be the subject of any proceeding under Section 548 of the
Bankruptcy Code of 1978, as amended from time to time, or any other federal,
state or local statute which provides for the possible termination or rejection
of such Leases assigned hereby, Assignor covenants and agrees that, if any of
such Leases are so terminated or rejected, no settlement for damages shall be
made without the prior written consent of Agent, in each instance, and any check
in payment of damages for termination or rejection of any such Lease will be
made payable to both Assignor and Agent.  Assignor hereby assigns its interest
in any such payment to Agent and further covenants and agrees that upon the
request of Agent after a Continuing Default, Assignor will duly endorse to the
order of Agent any such check, the proceeds of which will be applied to the
indebtedness secured by this Assignment.  Assignor hereby irrevocably appoints
Agent and its successors and assigns as its-attorney-in-fact to so endorse any
such checks if Assignor does not do so.

6.8
Rights Contained in Mortgage/Deed of Trust.  This Assignment is intended to be
supplementary to, and not in substitution for, or in derogation of, any
assignment of rents to secure the Obligations contained in the Mortgage/Deed of
Trust or in any other Loan Document.  In the event of any conflict between this
Assignment and any of the other Loan Documents, Agent shall have the right from
time to time to reasonably determine which provisions shall govern.

6.9
Notices.  Any notice or communications in connection herewith shall be
sufficiently given only if given in the manner provided for in the Credit
Agreement.

7.
Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.

7.1
Substantial Relationship.  It is understood and agreed that all of the Loan
Documents were delivered in the State of New York, which State the parties agree
has a substantial relationship to the parties and to the underlying transactions
embodied by the Loan Documents.

7.2
Place of Delivery.  Assignor agrees to furnish to Agent, at Agent's office in
Boston, Massachusetts, all further instruments, certifications and documents to
be furnished hereunder, if any.

7.3
Governing Law.  This Assignment, except as otherwise provided in herein, and
each of the other Loan Documents shall in all respects be governed, construed,
applied and enforced in accordance with the laws of the State of New York
without regard to principles of conflicts of law as to all matters.

7.4
Exceptions.  Notwithstanding the foregoing choice of law, the creation,
perfection and priority of the lien and any assignment of rents and security
interest hereunder and the procedures governing the enforcement by Agent and
each of the Lenders of its foreclosure and other remedies against Assignor under
this Assignment, with respect to the Property or other assets situated in a
jurisdiction other than the State of New York, including by way of illustration,
but not in limitation, non-judicial foreclosure and actions for foreclosure, for
injunctive relief, or for the appointment of a receiver, shall be governed by
the laws of the state on which the Property is located; and Agent and the
Lenders shall comply with applicable law in the state in which the Property is
located to the extent required in connection with the foreclosure of the
security interests and liens created under this Assignment.

Nothing contained herein or any other provisions of the Loan Documents shall be
construed to provide that the substantive laws of the state in which the
Property is located shall apply to any party's rights and obligations under any
of the Loan Documents, which, except as expressly provided in this Section, are
and shall continue to be governed by the substantive law of State of New York. 
In addition, the fact portions of the Loan Documents may include provisions
drafted to conform to the law of the state in which the Property is located is
not intended, nor shall it be deemed, in any way, to derogate the parties'
choice of law as set forth or referred to in this Assignment, the Mortgage/Deed
of Trust, the Credit Agreement or in the other Loan Documents.  The parties
further agree that the Agent may enforce its rights under the Loan Documents
including, but not limited to, its rights to sue the Assignor or to collect any
outstanding indebtedness in accordance with applicable law.
7.5
Consent to Jurisdiction.  Mortgagor hereby consents to personal jurisdiction in
any state or Federal court located in Boston, Massachusetts or New York, New
York.

7.6
JURY TRIAL WAIVER.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
ASSIGNMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS ASSIGNMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

8.
Cross-Collateralization.  Assignor acknowledges that the Obligations are secured
by this Assignment together with those certain other assignments given by
certain of the other Borrowers, as applicable, to Assignee (whether one or more,
collectively, the "Other Security Instruments") encumbering the real and
personal property more particularly described in the Other Security Instruments
(such real and personal property, collectively, the "Other Properties"), all as
more specifically set forth in the Credit Agreement.  Upon the occurrence and
continuance of an Event of Default, Assignee shall have the right to institute a
proceeding or proceedings for the enforcement of remedies available to Assignee
under the terms of this Assignment and any or all of the Other Security
Instruments whether by court action, power of sale or otherwise, under any
applicable provision of law, for all of the Obligations and the lien and the
security interest created by the Other Security Instruments shall continue in
full force and effect without loss of priority as a lien and security interest
securing the payment of that portion of the Obligations then due and payable but
still outstanding.  Assignor acknowledges and agrees that the Property and the
Other Properties are located in one or more states and/or counties, and
therefore Assignee shall be permitted to enforce payment of the Obligations and
the performance of any term, covenant or condition of the Credit Agreement, the
Notes, this Assignment, the Loan Documents or the Other Security Instruments and
exercise any and all rights and remedies under the Credit Agreement, the Notes,
this Assignment, the other Loan Documents or the Other Security Instruments, as
provided by law or at equity, by one or more proceedings, whether
contemporaneous, consecutive or both, to be determined by Assignee, in its sole
discretion, in any one or more of the states or counties in which the Property
or any of the Other Properties are located.  Neither the acceptance of this
Assignment, the other Loan Documents or the Other Security Instruments nor the
enforcement thereof in any one state or county, whether by court action,
foreclosure, power of sale or otherwise, shall prejudice or in any way limit or
preclude enforcement by court action, foreclosure, power of sale, or otherwise,
of the Credit Agreement, the Notes, this Assignment, the other Loan Documents,
or any Other Security Instruments through one or more additional proceedings in
that state or county or in any other state or county.  Any and all sums received
by Assignee or any Lender under the Credit Agreement, the Notes, this Assignment
and the other Loan Documents shall be applied to the Obligations in such order
and priority as Assignee shall determine, in its sole discretion, without regard
to any portion of the Loans allocated to any Property or any of the Other
Properties or the appraised value of the Property or any of the Other
Properties.

9.
State-Specific Provisions.  In the event of any inconsistency or disagreement
between the terms and provisions set forth in this Section 8 and the other terms
and provisions of this Assignment, the terms and provisions of this Section 8
shall govern, control and supersede such other terms and provisions to the
extent of such inconsistency or disagreement.

9.1
[State] Law.  ________________________

 [Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

1 Choose applicable reference (Global).
2 Insert reference to the security instrument

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
and delivered as a sealed instrument as of the date first written above.
[Add witness(es) if applicable]
   

ASSIGNOR:


[________________________], a [__________________]






By: 
Name:
Title:






[State Specific Notary Block to be Inserted]











--------------------------------------------------------------------------------

EXHIBIT "A"




LEGAL DESCRIPTION




--------------------------------------------------------------------------------

EXHIBIT J


FORM OF ENVIRONMENTAL INDEMNITY




ENVIRONMENTAL INDEMNITY


This Environmental Indemnity (this "Environmental Indemnity" or "Agreement") is
given as of this ____ day of _____________, 20__ pursuant to the terms and
conditions of that certain Credit Agreement dated _______________, 2016
(hereinafter, as same may be amended, restated, renewed, replaced, or modified,
the "Credit Agreement") by and among MVP Real Estate Holdings, LLC, a Delaware
limited liability company, and MVP REIT II Operating Partnership, LP, a Delaware
limited partnership (collectively, the "Lead Borrower"), each having an address
of 8880 W. Sunset Road, Suite 200, Las Vegas, NV 89148, the Subsidiary Borrowers
party thereto from time to time (together with Lead Borrower, individually and
collectively, jointly and severally, the "Borrower"), the Guarantors party
thereto from time to time, KeyBank National Association and the other lending
institutions which are or may become parties to the Credit Agreement (KeyBank
National Association and the other lending institutions which are or become
parties to the Credit Agreement are collectively referred to as the "Lenders"
and individually as the "Lender"), and KeyBank National Association, as
administrative agent on behalf of the Lenders (hereinafter called the "Agent"),
having an address at 225 Franklin Street, Boston, Massachusetts 02110. 
Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Credit Agreement.
As used herein:
A. The term "Environmental Laws" shall mean all applicable past (which have
current effect), present or future federal, state, county and local laws,
by-laws, rules, regulations, codes and ordinances, or any judicial or
administrative interpretations thereof, and the requirements of any governmental
agency or authority having or claiming jurisdiction with respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property and all other environmental matters
and shall include, but not be limited to, all orders, decrees, judgments and
rulings imposed through any public or private enforcement proceedings, relating
to Hazardous Materials or the existence, use, discharge, release, containment,
transportation, generation, storage, management or disposal thereof, or
otherwise regulating or providing for the protection of the environment
applicable to the Property and relating to Hazardous Materials or to the
existence, use, discharge, release or disposal thereof.  Environmental Laws
include, but are not limited to, the following laws: Comprehensive Environmental
Response Compensation and Liability Act (42 U.S.C. §9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. §5101 et seq.), the Safe Drinking Water
Act (42 U.S.C. §300(f) et seq.), the Pollution Prevention Act (42 U.S.C. §13101
et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136
et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.),
the Federal Clean Water Act (33 U.S.C. §1251 et seq.), the Federal Clean Air Act
(42 U.S.C. §7401 et seq.), and the applicable laws and regulations of each State
in which any Property is located.
B. The term "Hazardous Materials" shall mean and include:  (i) asbestos, mold,
flammable materials, explosives, radioactive or nuclear substances,
polychlorinated biphenyls, other carcinogens, oil and other petroleum products,
radon gas, urea formaldehyde; (ii) chemicals, gases, solvents, pollutants or
contaminants; and (iii) any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such in any
Environmental Laws.
[Additional state appropriate provisions may need to be added]
C. The term "Property" shall mean, collectively, each property as more
particularly described on Exhibit A attached hereto and made a part hereof, as
such Exhibit A may be amended form time to time, and shall also include any
other tangible property in which Agent now or hereafter receives a mortgage or
security interest in connection with the Loan.
D. The term "Surrounding Property" shall mean any property located adjacent to
or within close proximity of the perimeter of any Property.
E. The term "Guarantor" shall mean, individually or collectively, MVP REIT,
Inc., and MVP REIT II, Inc., each a Maryland corporation.
F. The term "Indemnitor(s)" shall mean collectively and individually, jointly
and severally, the Borrower and the Guarantor.
G. The term "Indemnified Party" shall mean: (i) Agent and each of the Lenders;
(ii) all those claiming by, through or under Agent or any Lender, including any
subsequent holder of the Loan and any present or future owner of a participation
interest therein; (iii) any party acquiring title to the Property from the
holder of the Loan whether by right of foreclosure or by deed in lieu thereof;
and (iv) as to each of the foregoing, their respective affiliate, parent and
subsidiary corporations, and, as applicable, the respective officers, directors,
stockholders, agents, employees, accountants and attorneys of any one or more of
them, and any person firm or entity which controls, is controlled by,
controlling, or under common control with, any one or more of them.
H. The term "Environmental Enforcement Action" shall mean all actions, orders,
requirements or liens instituted, threatened, required, completed, imposed or
placed by any governmental authority and all claims made or threatened by any
other person against or with respect to the Property or any Surrounding
Property, or any present or past owner or occupant thereof, arising out of or in
connection with any of the Environmental Laws, any environmental condition, or
the assessment, monitoring, clean-up containment, remediation or removal of, or
damages caused or alleged to be caused by, any Hazardous Materials (i) located
on or under the Property or any Surrounding Property, (ii) emanating from the
Property or any Surrounding Property, or (iii) generated, stored, transported,
utilized, disposed, managed, or released by any Indemnitor (whether or not on,
under or from the Property or the Surrounding Property).
I. The terms "generated," "stored," "transported," "utilized," "disposed,"
"managed," "released" and "threat of release," and all conjugates thereof, shall
have the meanings and definitions set forth in the Environmental Laws.
FOR VALUE RECEIVED, and to induce Agent and the Lenders to grant the Loans and
extend credit to Borrower as provided for in the Credit Agreement and the other
Loan Documents, Indemnitors hereby unconditionally agree as follows:
3.
Compliance with Environmental Laws.

3.1
Compliance.  Until such time as all Obligations of Borrower with respect to the
Loan have been indefeasibly satisfied in full, Indemnitors guaranty and agree
that Borrower, or the other Indemnitors on behalf of Borrower, shall comply with
all Environmental Laws and that Borrower, or the other Indemnitors on behalf of
Borrower, shall take all remedial action necessary to avoid any liability of
Borrower, Agent, Lenders or any Indemnified Party, or any subsequent owner of
the Property that is an affiliate or subsidiary nominee of any Indemnified
Party, and to avoid the imposition of, or to discharge, any liens on the
Property, as a result of any failure to comply with Environmental Laws
applicable to the Property.

3.2
Prohibitions. Without limitation upon the generality of foregoing, Indemnitors
and each of them agree that they shall not:

A.
release or permit any release or threat of release of any Hazardous Materials on
the Property;

B.
except in compliance with all Environmental Laws, generate or permit any
Hazardous Materials to be generated on the Property;

C.
except in compliance with all Environmental Laws, store, or utilize, or permit
any Hazardous Materials to be stored or utilized on the Property;

D.
except in compliance with all Environmental Laws, dispose of or permit any
Hazardous Materials to be disposed of on the Property; and

E.
fail to operate, maintain, repair and use the Property in compliance and in
accordance with all Environmental Laws; or

F.
allow, permit or suffer any other person or entity to operate, maintain, repair
and use the Property except in compliance with Environmental Laws.

4.
Notice of Conditions.  Indemnitor shall provide Agent with prompt written
notice, but in no event later than ten (10) Business Days after obtaining any
actual knowledge or actual notice thereof, of any of the following conditions:
(i) whether or not caused by any Indemnitor, the presence, or any release or
threat of release, of any Hazardous Materials on, under or from the Property, or
any Surrounding Property; (ii) any Environmental Enforcement Action instituted
or threatened; or (iii) any condition or occurrence on the Property, or any
Surrounding Property, that may constitute a violation of any Environmental Laws
with respect to the Property.

5.
Indemnitor's Agreement to Take Remedial Actions.

5.1
Remedial Actions.  Upon any Indemnitor becoming aware of the violation of any
Environmental Law related to the Property, or the presence, or any release or
any threat of release, of any Hazardous Materials on, under, or from the
Property or, to the extent originating on, under or from the Property, any
Surrounding Property, whether or not caused by any of Indemnitors, whether or
not caused by any Indemnitor, Indemnitor shall, subject to the rights to contest
set forth in Section 6, immediately take all actions: (A) to prevent, cure or
eliminate any such violation of any such Environmental Law and, where
applicable, to arrange for the assessment, monitoring, clean-up, containment,
removal, remediation, or restoration of the Property and (B) to the extent that
the presence of any Hazardous Materials on the Surrounding Property originated
on, under, or from the Property, or could be reasonably expected to constitute a
danger to the Property, as (i) are required pursuant to any Environmental Laws
or by any Governmental Authority; and (ii) may otherwise be advisable and
reasonably requested by Agent consistent with applicable Environmental Laws.

5.2
Security For Costs.  If the potential costs associated with the actions required
in Section  3.1, the release of any lien against the Property, and the release
or other satisfaction of the liability, if any, of any of the Indemnitors with
respect to the Property arising under or related to any of the Environmental
Laws or any Environmental Enforcement Action are determined by Agent, in good
faith, to exceed $500,000.00, Agent shall have the right to require the
Indemnitors to provide, and the Indemnitors shall provide, within thirty (30)
days after written request therefor, a bond, letter of credit or other similar
financial assurance, in form and substance satisfactory to Agent, in its good
faith judgment, evidencing, to Agent's reasonable satisfaction, that the
necessary financial resources will be unconditionally available to pay for all
of the foregoing.

5.3
Environmental Assessments.  Agent shall have the right to require Indemnitors,
at their own cost and expense, to obtain a professional environmental assessment
of the Property in form and substance reasonably acceptable to Agent and
sufficient in scope to comply with the requirements of Section 4 upon the
occurrence of any one or more of the following events: (i) a continuing Event of
Default; or (ii) upon receipt of any notice of any of the conditions specified
in Section 2 of this Agreement.

6.
Agent's Rights to Inspect the Property and Take Remedial Actions.

6.1
Agent's Rights.  Agent may exercise its rights and remedies under this Section 4
only upon and following the existence of one or more of the following events or
conditions: (i) the Loan becomes due and payable in full either at its stated
maturity or upon acceleration based upon an Event of Default; (ii) an
Indemnified Party, or an affiliate thereof, has taken possession of all or some
portion of the Property based upon an Event of Default; (iii) an Indemnified
Party, or an affiliate thereof, has acquired title to all or some portion of the
Property by virtue of foreclosure or deed in lieu of foreclosure; or (iv) a
claim has been asserted against an Indemnified Party for which indemnification
is provided in this Agreement, but none of Indemnitors has undertaken and is
continuing to pursue commercially reasonable efforts to remediate, defend and
otherwise indemnify any such Indemnified Party and to provide such Indemnified
Party with reasonable assurances of such Indemnitor's ability, financially and
otherwise, to satisfy Indemnitors' obligations.  In any of such events Agent
shall have the right, but not the obligation, through such representatives or
independent contractors as it may designate, to enter upon the Property and to
expend funds to:

6.1(a)
Assessments.  Cause one or more environmental assessments of the Property to be
undertaken, if Agent in its reasonable discretion determines that such
assessment is appropriate.  Such environmental assessments may include, without
limitation, (i) detailed visual inspections of the Property, including without
limitation all storage areas, storage tanks, drains, drywells and leaching
areas; (ii) the taking of samples of soils and surface and sub-surface water;
(iii) the performance of soils and ground water analysis; and (iv) the
performance of such other investigations or analysis as are necessary or
appropriate and consistent with sound professional environmental engineering
practice in order for Agent to obtain a complete assessment of the compliance of
the Property and the use thereof with all Environmental Laws and to make a
determination as to whether or not there is any risk of contamination (x) to the
Property or (y) to any Surrounding Property resulting from Hazardous Materials
originating on, under, or from the Property;

6.1(b)
Cure.  Cure any breach of the representations, warranties, covenants and
conditions made by or imposed upon Indemnitors under this Agreement (or under
the Credit Agreement with respect to environmental matters) including without
limitation any violation by any of Indemnitors, or by the Property, or by any
other occupant, prior occupant or prior owner thereof, of any of the
Environmental Laws applicable to the Property;

6.1(c)
Prevention and Precaution.  Take all actions as are necessary to (i) prevent the
migration of Hazardous Materials on, under, or from the Property to any other
property; (ii) clean-up, contain, remediate or remove any Hazardous Materials
on, under, or from any other property which Hazardous Materials originated on,
under, or from the Property; or (iii) prevent the migration of any Hazardous
Materials on, under, or from any other property to the Property;

6.1(d)
Environmental Enforcement Actions. Comply with, settle, or otherwise satisfy any
Environmental Enforcement Action including, but not limited to, the payment of
any funds or penalties imposed by any governmental authority and the payment of
all amounts required to remove any lien or threat of lien on or affecting the
Property; and

6.1(e)
General.  Comply with, settle, or otherwise satisfy any Environmental Law and
correct or abate any environmental condition on, or which threatens, the
Property and which could cause damage or injury to the Property or the
Surrounding Property or to any person.

6.2
Recovery of Costs.  Any amounts paid or advanced by Agent or any Lender and all
actual out-of-pocket costs and expenditures incurred in connection with any
action taken pursuant to the terms of this Agreement, including but not limited
to environmental consultants' and experts' reasonable fees and expenses,
reasonable attorneys ' fees and expenses, court costs and all costs of
assessment monitoring clean-up, containment, remediation, removal and
restoration, with interest thereon at the default rate of interest described in
the Credit Agreement shall be a demand obligation of Indemnitors to Agent and,
to the extent not prohibited by law, (and so long as any Mortgage remains
undischarged of record) shall be added to the obligations secured by the
Mortgages when paid by Agent or any Lender and shall be secured by the lien of
the Mortgages and the other Security Documents as fully and as effectively and
with the same priority as every other obligation secured thereby.

6.3
Agent and the Lenders Not Responsible.  The exercise by Agent or any Lender of
any one or more of the rights and remedies set forth in this Section 4 shall not
operate or be deemed (i) to place upon Agent or any Lender any responsibility
for the operation, control, care, service, management, maintenance or repair of
the Property or (ii) make Agent or any Lender the "owner" or "operator" of the
Property or a "responsible party" within the meaning of any of the Environmental
Laws.

6.4
Agent's and the Lenders' Subrogation.  Furthermore, Agent and/or any Lender by
making any such payment or incurring any such costs shall be subrogated to all
rights of each of Indemnitors or any other occupant of the Property to seek
reimbursement from any other person including, without limitation, any
predecessor, owner or occupant of the Property who may be a "responsible party"
under any of the Environmental Laws in connection with the presence of Hazardous
Materials on or under or which emanated from, the Property.

6.5
Agent/Lender May Stop.  Without limiting the generality of the other provisions
of this Agreement, any partial exercise by Agent or any Lender of any one or
more of the rights and remedies set forth in this Section 4 including, without
limitation, any partial undertaking on the part of Agent or any Lender to cure
any failure by any  Indemnitor, or of the Property, or any other occupant, prior
occupant or prior owner thereof, to comply with any of the Environmental Laws
shall not obligate Agent or any Lender to complete such actions taken or require
Agent or any Lender to expend further sums to cure such non-compliance.

7.
Indemnification.  At all times, both before and after the repayment of the Loan,
Indemnitors hereby jointly and severally agree that they shall at their sole
cost and expense indemnify, defend, exonerate, protect and save harmless each
Indemnified Party against and from any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and out-of-pocket expenses of every nature and character
(excluding, however, consequential damages and punitive damages) which may at
any time be imposed upon, incurred by or asserted or awarded against any
Indemnified Party and arising from or out of any of the following:

7.1
Hazardous Materials.  Any Hazardous Materials on, in, under, emanating from or
affecting, all or any portion of the Property or any Surrounding Property on or
before the date hereof, or which may hereafter affect all or any portion of the
Property or Surrounding Property, whenever discovered in violation of any
Environmental Laws;

7.2
Environmental Laws.  The violation of any Environmental Law by Borrower or the
Property, existing on or before the date hereof or which may so exist in the
future, whenever discovered;

7.3
Breach of Warranty, Representation or Covenant.  Any breach of warranty or
representation or covenant made by any Indemnitor under or pursuant to this
Agreement; and

7.4
General.  The enforcement of this Agreement or the assertion by any Indemnitor
of any defense to the obligations of an Indemnitor hereunder, whether any of
such matters arise before or after foreclosure of the Mortgage or other taking
of title to or possession of all or any portion of the Property by Agent or any
other Indemnified Party, and specifically including therein, without limitation,
the following: (i) costs incurred for any of the matters set forth in Section 4
of this Agreement; and (ii) costs and expenses incurred in ascertaining the
existence or extent of any asserted violation of any Environmental Laws relating
to the Property and any remedial action taken on account thereof including,
without limitation, the reasonable costs, fees and expenses of engineers,
geologists, chemists, other scientists, attorneys, surveyors, and other
professionals, or testing and analyses performed in connection therewith. 
Notwithstanding the foregoing, nothing in this Agreement shall require
Indemnitors to indemnify for any matter caused by the gross negligence or
willful misconduct of any Indemnified Party. 

8.
Right to Contest.  Borrower, or any other Indemnitor, may contest in good faith
any claim, demand, levy or assessment under any Environmental Laws, including,
but not limited to, any claim with respect to Hazardous Materials, by any person
or entity if:

8.1
Material Question in Good Faith.  The contest is based upon a material question
of law or fact raised by Borrower or such other Indemnitor in good faith;

8.2
Diligent Pursuit.  Borrower or such other Indemnitor properly commences and
thereafter diligently pursues the contest;

8.3
No Impairment.  The contest will not materially impair the taking of any
required remedial action with respect to such claim, demand, levy or assessment;

8.4
Adequate Resources.  Borrower, or such other Indemnitor, demonstrates to Agent's
reasonable satisfaction that Borrower, or such other Indemnitor, has the
financial capability to undertake and pay for such contest and any remedial
action then or thereafter necessary;

8.5
Resolve by Maturity.  There is no reason to believe that the contest will not be
resolved prior to the Maturity Date; and

8.6
No Event of Default.  No Event of Default exists under the Loan Documents.

9.
Waivers.  Indemnitors each hereby waive and relinquish to the fullest extent now
or hereafter not prohibited by applicable law:

9.1
Suretyship Defenses. All suretyship defenses and defenses in the nature thereof;

9.2
Marshaling. Any right or claim of right to cause a marshaling of Indemnitors'
assets or of any Collateral or to cause Agent to proceed against any of the
Collateral before proceeding under this Agreement against any Indemnitor, or to
require Agent to proceed against Indemnitors in any particular order;

9.3
Contribution. Until the full and Non-Contestable Payment and satisfaction of all
Obligations, all rights and remedies against any other Indemnitor, including,
but not limited to, any rights of subrogation, contribution, reimbursement,
exoneration or indemnification pursuant to any express or implied agreement, or
now or hereafter accorded by applicable law to indemnitors, guarantors, sureties
or accommodation parties;

9.4
Notice. Notice of the acceptance hereof, presentment, demand for payment,
protest, notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default or other proof or notice of demand whereby to charge
Indemnitors therefor;

9.5
Statute of Limitations. The pleading of any statute of limitations as a defense
to such Indemnitor's obligations hereunder; and

9.6
Jury Trial.  The right to a trial by jury in any matter related to this
Environmental Indemnity.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.
Cumulative Rights.  Agent's rights under this Agreement shall be in addition to
and not in limitation of all of the rights and remedies of Agent under the other
Loan Documents.  All rights and remedies of Agent shall be cumulative and may be
exercised in such manner and combination as Agent may determine.

11.
No Impairment.  The liability of Indemnitors hereunder shall in no way be
limited or impaired by, and each Indemnitor hereby assents to and agrees to be
bound by, any amendment or modification of the provisions of the Loan Documents
to or with Agent and the Lenders by Borrower or any Indemnitor or any person who
succeeds Borrower as owner of the Property.  In addition, the liability of
Indemnitors under this Agreement shall in no way be limited or impaired by:

11.1
Extensions.  Any extensions of time for performance required by any of the Loan
Documents;

11.2
Amendments.  Any amendment to or modification of any of the Loan Documents;

11.3
Transfer.  Any sale or assignment of the Loan, or any sale, assignment or
foreclosure of all or any of the Notes or Mortgages or any sale, transfer or all
or part of the Property;

11.4
Exculpatory Language.  Any exculpatory, or nonrecourse, or limited recourse,
provision in any of the Loan Documents limiting Agent's or any Lenders' recourse
to the Property encumbered by the Mortgages or to any other property or limiting
Agent's or any Lenders' rights to a deficiency judgment against Borrower or any
other party;

11.5
Inaccuracies.  The accuracy or inaccuracy of any of the representations or
warranties made by or on behalf of any Indemnitor under the Loan Documents or
otherwise;

11.6
Release.  The release of any Indemnitor, or of any other person or entity from
performance or observance of any of the agreements, covenants, terms or
conditions contained in this Agreement or any of the other Loan Documents by
operation of law, Agent's or any Lenders' voluntary act, or otherwise;

11.7
Bankruptcy or Reorganization.  The filing of any bankruptcy or reorganization
proceeding by or against any Indemnitor, any general partner, member or owner of
any Indemnitor, or any subsequent owner of the Property;

11.8
Substitution.  The release or substitution in whole or part of any collateral or
security for the Loan;

11.9
Failure to Perfect.  Agent's failure to record any Mortgage or file any UCC
financing statements (or Agent's improper recording or filing of any thereof) or
to otherwise perfect, protect, secure, or insure any security interest or lien
given as security for the Loan;

11.10
Release of Parties.  The release of any one or more of Indemnitors or any other
party now or hereafter liable upon or in respect of this Agreement or the Loan;
or

11.11
Invalidity.  The invalidity or unenforceability of all or any portion of any of
the Loan Documents as to any Indemnitor or to any other person or entity.

Any of the foregoing may be accomplished with or without notice to Borrower or
any Indemnitor or with or without consideration.
12.
Delay Not Waiver.  No delay on Agent's part in exercising any right, power or
privilege hereunder or under any of the Loan Documents shall operate as a waiver
of any such privilege, power or right.  No waiver by Agent in any instance shall
constitute a waiver in any other instance.

13.
Warranties and Representations.  The Indemnitors each represent and warrant to
Agent, the following to be true and correct in all material respects throughout
the period that any of the Loan Documents shall remain in force and effect:

13.1
No Hazardous Materials at Property.  To the best of Indemnitors' knowledge, no
Hazardous Materials have been, or are currently generated, stored, transported,
utilized, disposed of, managed, released or located on, under or from the
Property, whether or not in reportable quantities, or in any manner introduced
onto the Property including without limitation any septic, sewage or other waste
disposal systems servicing the Property;

13.2
No Violations Claimed Regarding Property or Indemnitors.  None of the
Indemnitors has received any written notice from the Environmental Protection
Agency of the state in which the Property is located, the United States
Environmental Protection Agency or any other governmental authority claiming
that (i) the Property or any use thereof violates any of the Environmental Laws
or (ii) any of the Indemnitors or any of their respective employees or agents
have violated any of the Environmental Laws with respect to the Property or any
Surrounding Property;

13.3
No Liability to Governmental Authorities.  To the Indemnitors' knowledge, none
of the Indemnitors has incurred any liability to the state where the Property is
located, the United States of America or any other governmental authority under
any of the Environmental Laws;

13.4
No Lien on Property.  To the best of Indemnitors' knowledge, no lien against the
Property has arisen under or related to any of the Environmental Laws;

13.5
No Enforcement Actions.  There are no Environmental Enforcement Actions pending,
or to the Indemnitors' knowledge threatened in writing, which would be
reasonably likely to have a Material Adverse Effect;

13.6
No Knowledge of Hazardous Materials at Surrounding Property.  None of the
Indemnitors has any knowledge that any Hazardous Materials have been or are
currently generated, stored, transported, utilized, disposed of, managed,
released or located on, under or from the Surrounding Property;

13.7
No Knowledge of Violations Regarding Surrounding Property.  None of the
Indemnitors has any knowledge of any action or order instituted or threatened by
any person or governmental authority arising out of or in connection with the
Environmental Laws involving the assessment, monitoring, cleanup, containment,
remediation or removal of or damages caused or alleged to be caused by any
Hazardous Materials generated, stored, transported, utilized, disposed of,
managed, released or located on, under or from any Surrounding Property;

13.8
No Underground Storage Tanks. To the best of Indemnitors' knowledge, there are
no underground storage tanks on or under the Property;

13.9
No Dangerous Conditions.  To the best of Indemnitors' knowledge, no
environmental condition exists on the Property which could cause any damage or
injury to the Property or to any person;

13.10
Valid and Binding.  This Agreement constitutes the legal, valid and binding
obligation of each of the Indemnitors in accordance with the respective terms
hereof, subject to bankruptcy, insolvency and similar laws of general
application affecting the rights and remedies of creditors, and with respect to
the availability of the remedy of specific enforcement subject to the discretion
of the court before which proceedings therefor may be brought;

13.11
Entity Matters.  That each Indemnitor is a duly organized validly existing
entity in good standing under the laws of its organization and has all requisite
power and authority to conduct its business and to own its properties as now
conducted or owned;

13.12
No Violations.  The performance of the obligations evidenced hereby will not
constitute a violation of any law, order, regulation, contract, organizational
document or agreement to which the Indemnitors or any of them is a party or by
which any one or more of them or their property is or may be bound;

13.13
No Litigation.  There is no litigation or administrative proceeding now pending
or, to the Indemnitor's knowledge, threatened against the Indemnitors or any of
them which if adversely decided could impair the ability of any one or more of
the Indemnitors to pay or perform their respective obligations hereunder; and

13.14
Material Economic Benefit.  The granting of the Loan to Borrower will constitute
a material economic benefit to each Indemnitor.

14.
Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.  Each of the
counterparts shall constitute but one in the same instrument and shall be
binding upon each of the parties individually as fully and completely as if all
had signed but one instrument so that the joint and several liability of each of
the Indemnitors hereunder shall be unaffected by the failure of any of the
undersigned to execute any or all of said counterparts.

15.
Notices.  Any notice or other communication in connection with this Agreement
shall be made in the manner set forth in the Credit Agreement.

16.
No Oral Change.  No provision of this Agreement may be changed, waived,
discharged, or terminated orally by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver or discharge or termination is sought.

17.
Parties Bound; Benefit.  This Agreement shall be binding upon the Indemnitors
and their respective successors, assigns, heirs and personal representatives and
shall be for the benefit of Agent and the Lenders, and of any subsequent holder
of the Loans and of any owner of a participation interest therein.  In the event
the Loans are sold or transferred, then the liability of the Indemnitors to
Agent and the Lenders shall then be in favor of both Agent and the Lenders
originally named herein and each subsequent holder of the Loan and any of
interest therein.

18.
Joint and Several.  The obligations of each of the Indemnitors and their
respective successors, assigns, heirs and personal representatives shall be
joint and several.

19.
Partial Invalidity.  Each of the provisions hereof shall be enforceable against
each Indemnitor to the fullest extent now or hereafter permitted by law.  The
invalidity or unenforceability of any provision hereof shall not limit the
validity or enforceability of each other provision hereof.

20.
Governing Law and Consent to Jurisdiction.  This Agreement and the rights and
obligations of the parties hereunder shall in all respects be governed by the
laws of the State of New York without giving effect to principles of conflicts
of law.  Notwithstanding the foregoing, for the purpose of defining Hazardous
Materials and for the purpose of determining the nature and extent of
Environmental Laws and Environmental Laws applicable to any Mortgaged Property,
applicable federal law and applicable law of the state in which the Mortgaged
Property is located shall govern.  The parties further agree that Agent may
enforce its rights under this Agreement and the other Loan Documents including,
but not limited to, the rights to sue any Indemnitor in accordance with
applicable law.  The Indemnitors hereby irrevocably submit to the nonexclusive
jurisdiction of the state and federal courts in Boston, Massachusetts and in New
York, New York over any suit, action or proceeding arising out of or relating to
this Agreement and the Indemnitors hereby agree and consent that in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any action may be made by
certified or registered mail, return receipt requested, directed to the
Indemnitors at the address indicated in the Credit Agreement and service so made
shall be completed five (5) days after the same shall have been so mailed.

21.
Survival.  The provisions of this Agreement shall continue in effect and shall
survive (among other events) any payment and satisfaction of the Loans and the
Obligations, any termination or discharge of any Mortgage, foreclosure, a
deed-in-lieu transaction, or release of any Collateral.

22.
Conflicting Provisions.  In the event of any conflict between the terms of this
Agreement and the terms of the Credit Agreement, the terms of the Credit
Agreement shall control.




--------------------------------------------------------------------------------

Witness the execution and delivery hereof as of the date first written above.
INDEMNITORS:
BORROWER:
MVP REAL ESTATE HOLDINGS, LLC,
a Delaware limited liability company
 
By: [___]
 
By: ________________________
Name:
Title: 
 
 
MVP REIT II OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By: MVP REIT II, INC., a Maryland corporation, its General Partner
 
By: ________________________
Name:
Title: 
 
[additional Borrowers to be added]
 
 
 
GUARANTOR:
 
MVP REIT, INC.,
a Maryland corporation
 
 
By: 
Name:
Title:
 
MVP REIT II, INC.,
a Maryland corporation
 
 
By: 
Name:
Title:
 
 














--------------------------------------------------------------------------------

EXHIBIT A


LEGAL DESCRIPTION








--------------------------------------------------------------------------------

EXHIBIT K


FORM OF ASSIGNMENT OF CONTRACTS




COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
IN RESPECT OF CONTRACTS, LICENSES AND PERMITS
Date:  ______________, 2016
WHEREAS, MVP Real Estate Holdings, LLC, a Delaware limited liability company,
and MVP REIT II Operating Partnership, LP, a Delaware limited partnership
(collectively, "Lead Borrower"), each having an address of 8880 W. Sunset Road,
Suite 200, Las Vegas, NV 89148, and certain of their subsidiaries have entered
into that certain Credit Agreement (as the same may be amended, restated,
renewed, replaced, or modified from time to time, the "Credit Agreement") dated
____________________________, 2016 with KEYBANK NATIONAL ASSOCIATION, having an
office at 225 Franklin Street, Boston, Massachusetts 02110, as administrative
agent (in its capacity as administrative agent, hereinafter, the "Agent," which
term shall include, whenever the context permits, its successors and assigns as
the holder of this Collateral Assignment and the Notes and other Obligations
secured hereby), certain Guarantors party thereto from time to time and the
other lending institutions which now are or hereafter become parties to the
Credit Agreement (Keybank National Association and such other lending
institutions are collectively referred to as the "Lenders" and individually as
the "Lender"), pursuant to which the Lenders have agreed to lend to Lead
Borrower and the Subsidiary Borrowers party thereto from time to time (together
with Assignor, collectively, the "Borrower"), subject to the terms and
conditions of the Credit Agreement, the sum of up to Thirty Million and 00/100
Dollars ($30,000,000) (which amount may be increased to $100,000,000.00 subject
to the satisfaction of certain terms and conditions contained in the Credit
Agreement).  All capitalized terms used herein and not defined herein shall have
the meanings set forth in the Credit Agreement.
WHEREAS, as of the date hereof _____________________, a ______________________
("Assignor"), has become a Subsidiary Borrower under the Credit Agreement.
WHEREAS, this Collateral Assignment and Security Agreement in Respect of
Contracts, Licenses and Permits (this "Collateral Assignment") is granted
pursuant to the terms, provisions and conditions of the Credit Agreement;
NOW THEREFORE and in consideration of the above, and of mutual covenants
contained herein and benefits to be derived herefrom, the parties hereto agree
as follows:
1.
COLLATERAL ASSIGNMENT OF CONTRACTS, LICENSES AND PERMITS.  To secure the prompt,
punctual, and faithful payment and performance of the Obligations of the
Borrower to the Agent and the Lenders arising under the Loan Documents, the
Assignor hereby assigns, transfers, sets over, pledges and, if applicable,
delivers to the Agent, for the benefit of the Lenders, all rights of the
Assignor under the Assigned Contracts and Permits (as hereinafter defined) and
grants to the Agent, for the benefit of the Lenders, a continuing security
interest in the Assigned Contracts and Permits.

2.
ASSIGNED CONTRACTS AND PERMITS.  The term "Assigned Contracts and Permits" shall
mean all of the contracts, licenses, permits, approvals, agreements and
warranties, and all of Assignor's right, title and interest therein, whether now
owned or hereafter acquired, and all proceeds and products thereof, and all
accounts, contract rights and general intangibles related thereto, which are in
any manner related to the Loans and/or the Mortgaged Property owned by Assignor
and the improvements thereon. The Assigned Contracts and Permits include all
notes receivable, interest rate agreements or hedging agreements now or
hereafter owned by Assignor (or in which Assignor has any interest or right). 
Assignor hereby agrees to enter into Agent's reasonable form of assignments of
interest rate agreements or hedging agreements at the time Assignor enters into
such agreements.

3.
COVENANTS, WARRANTIES AND REPRESENTATIONS.  Assignor covenants with, and
warrants and represents to, Agent and Lenders that:

3.1
Assignor is and shall be the owner of the Assigned Contracts and Permits free
and clear of all pledges, liens, security interests and other encumbrances of
every nature whatsoever except in favor of Agent;

3.2
Assignor has the full right, power and authority to assign, and to grant the
pledge of and security interest in, the Assigned Contracts and Permits as herein
provided;

3.3
The execution, delivery and performance of this Collateral Assignment by
Assignor does not and will not result in the violation of any mortgage,
indenture, contract, instrument, agreement, judgment, decree, order, statute,
rule or regulation to which Assignor is subject or by which it or any of its
property is bound;

3.4
Assignor shall not make any other assignment of, or permit any pledge, lien,
security interest or encumbrance to exist with respect to the Assigned Contracts
and Permits except in favor of Agent, and Assignor shall not otherwise transfer,
assign, sell or exchange its interest in the Assigned Contracts and Permits;

3.5
A true and complete executed counterpart, or certified copy, of each Assigned
Contract and Permit which now exists and which is evidenced by a written
agreement or document has been delivered to Agent and a true and complete
counterpart, or certified copy, of each Assigned Contract and Permit which
becomes effective or is issued in the future shall be promptly delivered to
Agent;

3.6
Each Assigned Contract and Permit presently in existence is in full force and
effect, is valid and enforceable in accordance with its terms, has not been
modified, and to Assignor's knowledge, no default exists thereunder on the part
of any party thereto.  Each Assigned Contract and Permit which comes into
existence after the date hereof shall be valid and enforceable in accordance
with its terms;

3.7
Without Agent's prior written consent (not to be unreasonably withheld) in each
instance, no Assigned Contract and Permit shall be amended, modified or changed
in any material respect, have any of its material terms waived by Assignor, or
assigned, cancelled or terminated by Assignor; and

3.8
Assignor shall pay and perform all of its obligations under or with respect to
each Assigned Contract and Permit and not permit any default by it to exist with
respect thereto.  Assignor shall exercise all commercially reasonable efforts
necessary to enforce or secure performance by any other party to any Assigned
Contract and Permit.

4.
RIGHTS OF ASSIGNOR PRIOR TO DEFAULT.  So long as there is no continuing Event of
Default, Assignor shall have and may exercise all rights as the owner or holder
of the Assigned Contracts and Permits which are lawful and are not inconsistent
with the express provisions of the Loan Documents.  Immediately upon the
occurrence and during the continuance of any Event of Default, the right
described in the preceding sentence shall cease and terminate, and in such event
Agent is hereby expressly and irrevocably authorized, but not required, to
exercise every right, option, power or authority inuring to Assignor under any
one or more of the Assigned Contracts and Permits as fully as Assignor could
itself.

5.
IRREVOCABLE DIRECTION.  Assignor hereby irrevocably directs the contracting
party to, or grantor or licensor of, any such Assigned Contract and Permit, to
the extent not prohibited by either such Assigned Contract and Permit or
applicable law, or to the extent permitted under any recognition or other
agreement executed by such grantor or licensor, upon demand and after notice
from Agent of the occurrence of an Event of Default, to recognize and accept
Agent as the holder of such Assigned Contract and Permit for any and all
purposes as fully as it would recognize and accept Assignor and the performance
of Assignor thereunder.  Assignor does hereby constitute and appoint Agent,
while this Collateral Assignment remains in force and effect, irrevocably, and
with full power of substitution and revocation, as its true and lawful attorney
for and in its name, place and stead, after the occurrence and during the
continuance of such an Event of Default, to demand and enforce compliance with
all the terms and conditions of the Assigned Contracts and Permits and all
benefits accrued thereunder, whether at law, in equity or otherwise.

6.
UCC RIGHTS AND REMEDIES. Further, and without limitation of the foregoing rights
and remedies, upon and during the continuance of an Event of Default, Agent
shall have the rights and remedies of a secured party under the Uniform
Commercial Code, as enacted in the appropriate state(s) for exercising remedies
with respect to the Assigned Contracts and Permits, in addition to the rights
and remedies otherwise provided for herein or by law or in equity or in any
other Loan Document.  The Agent shall give Assignor ten (10) days, prior written
notice of the time and place of any public sale of any such Assigned Contract
and Permit or the time after which any private sale or any other intended
disposition is to be made.  After deducting all expenses incurred in connection
with the enforcement of its rights hereunder, Agent shall cause the proceeds of
the Assigned Contracts and Permits to be applied to the Obligations in such
order as Agent may determine and Assignor shall remain liable for any
deficiency.

7.
INDEMNIFICATION.  Assignor hereby agrees to indemnify and to defend and hold
Agent and the Lenders harmless against and from all liability, loss, damage and
expense, including attorneys' fees, which it may or shall incur by reason of
this Collateral Assignment, or by reason of any commercially reasonable action
taken in good faith by Agent hereunder or with respect to the Assigned Contracts
and Permits, and against and from any and all claims and demands whatsoever
which may be asserted against Agent or any Lender by reason of any alleged
obligation or undertaking on its part to perform or discharge any of the terms,
covenants and conditions contained in any of the Assigned Contracts and Permits
and except for any liability, loss, damage, or expense arising from the gross
negligence or willful misconduct of Agent, Lenders, or the agents of Agent or
Lenders.  Should Agent or any Lender incur any such liability, loss, damage or
expense, the amount thereof (together with interest thereon at the default rate
of interest described in the Credit Agreement if such amounts are not paid
within five (5) Business Days after demand therefor) shall be payable by
Assignor to Agent and the Lenders immediately upon demand, or at the option of
Agent, Agent may reimburse itself therefor out of any receipts, rents, income or
profits of the Mortgaged Property collected by Agent before the application of
such receipts, rents, income or profits to any other Obligations.

8.
AGENT/LENDER NOT OBLIGATED.  Nothing contained herein or elsewhere shall operate
to obligate, or be construed to obligate, Agent or any Lender to perform any of
the terms, covenants or conditions contained in the Assigned Contracts and
Permits or otherwise to impose any obligation upon Agent or any Lender with
respect to the Assigned Contracts and Permits prior to written notice by Agent
to Assignor of Agent's election to assume Assignor's obligations under one or
more of the Assigned Contracts and Permits.  Prior to written notice from Agent
of such election, this Collateral Assignment shall not operate to place upon
Agent any responsibility for the operation, control, care, management or repair
of the Mortgaged Property or for the payment, performance or observance of any
obligation, requirement or condition under any such Assigned Contract and
Permit, or under any agreement in respect to any such Assigned Contract and
Permit, and the execution of this Collateral Assignment by Assignor shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property as well as the
payment, performance or observance of any obligation, requirement or condition
under the Assigned Contracts and Permits is and shall be that of Assignor, prior
to written notice from Agent of such election.  If Agent exercises its rights
under this Collateral Assignment, it shall only be liable to any of the other
parties to the Assigned Contracts and Permits only during the period that it is
exercising the rights of Assignor under the Assigned Contracts and Permits, and
at all times Assignor retains the obligation to reimburse Agent promptly on
demand or otherwise pay when due all obligations incurred in connection with the
Assigned Contracts and Permits.

9.
FURTHER ASSURANCES; UCC FILINGS.  Assignor agrees to execute and deliver to
Agent, at any time or times during which this Collateral Assignment shall be in
effect, such further instruments as Agent may deem necessary to make effective
this Collateral Assignment, the security interest created hereby and the
covenants of Assignor herein contained.  To evidence such security interest, at
the request of Agent, Assignor shall, in a form reasonably satisfactory to
Agent, deliver one or more financing statements, and any continuation thereof,
pursuant to the provisions of the Uniform Commercial Code as enacted in the
appropriate state(s) for filing with respect to the Assigned Contracts and
Permits and shall pay the cost for filing thereof.

10.
NO WAIVER: CUMULATIVE RIGHTS.  Failure of Agent to avail itself of any of the
terms, covenants, and conditions of this Collateral Assignment for any period of
time, or at any time or times, shall not be construed or deemed to be a waiver
of any of its rights hereunder.  The rights and remedies of Agent under this
Collateral Assignment are cumulative and are not in lieu of, but are in addition
to, any other rights and remedies which Agent shall have under or by virtue of
the Obligations and the Loan Documents.  The rights and remedies of Agent
hereunder may be exercised from time to time and as often as such exercise is
deemed expedient by Agent.

11.
AGENT/LENDER: RIGHT TO ASSIGN.  Assignor agrees that upon any sale or transfer
by Agent and the Lenders of the Loan Documents and the indebtedness evidenced
thereby, or upon any person acquiring the Mortgaged Property or any interest
therein, Agent may deliver to the purchaser or transferee the Assigned Contracts
and Permits and may assign to such purchaser or transferee the rights of Agent
hereunder, who shall thereupon become vested with all powers and rights given to
Agent and the Lenders in respect thereto (and subject to Agent's obligations
hereunder), and Agent and the Lenders shall be forever relieved and fully
discharged from any liability or responsibility thereafter accruing in
connection therewith.  In no event shall Agent be liable with respect to, or on
account of, the Assigned Contracts and Permits, except for the safekeeping of
any instruments delivered to Agent pursuant hereto, and Agent shall specifically
have no obligation to enforce any rights against any contractor, or grantor or
issuer.

12.
TERMINATION AND REASSIGNMENT.  Upon full payment and performance of the
Obligations (excluding only any liabilities which might arise in the future
under the Environmental Indemnity), this Collateral Assignment shall become and
be void and of no effect and, in that event, upon the request of Assignor, Agent
covenants to execute and deliver to Assignor instruments effective to evidence
the termination of this Collateral Assignment and the reassignment (without
recourse) to Assignor of the Assigned Contracts and Permits and the rights,
title, interest, power and authority assigned herein; provided, however, that
any affidavit, certificate or other written statement of any officer of Agent
stating that any part of said indebtedness remains unpaid shall be and
constitute conclusive evidence of the then validity, effectiveness and
continuing force of this Collateral Assignment and any person, firm, or
corporation receiving any such affidavit, certificate or statement may, and is
hereby authorized to rely thereon.

13.
NOTICES.  Any notices given pursuant to this Collateral Assignment shall be
sufficient only if given in the manner provided for in the Credit Agreement.

14.
SUCCESSORS AND ASSIGNS.  All of the agreements, obligations, undertakings,
representations and warranties herein made by Assignor shall inure to the
benefit of Agent, each Lender and their successors and assigns and shall bind
Assignor and its successors and assigns.

15.
CAPTIONS AND HEADINGS.  Captions and headings in this Collateral Assignment are
intended solely for the convenience of the parties and shall not be considered
in the determination of the meaning of any provision hereof.

16.
GRACE PERIODS AND NOTICE.  The cure period and notice provisions set forth in
the Credit Agreement shall be applicable to any Default under this Collateral
Assignment.

17.
COUNTERPARTS.  This Collateral Assignment may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument.  In making proof of this
Collateral Assignment, it shall not be necessary to produce or account for more
than one such counterpart which is executed by the party against whom
enforcement of such collateral assignment is sought.

18.
GOVERNING LAW.  This Collateral Assignment shall be governed by the laws of the
State of New York.  Notwithstanding the foregoing choice of law, matters
relating to the creation, perfection, priority and enforcement of the liens on
and security interests in the Assigned Contracts and Permits, shall be governed
by the laws of the state in which the Mortgaged Property to which such Assigned
Contracts and Permits pertain is located.

19.
Conflicting Provisions.  In the event of any conflict between the terms of this
Collateral Assignment and the terms of the Credit Agreement, the terms of the
Credit Agreement shall control.

[Signatures appear on next page]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has caused this Collateral Assignment to be duly
executed and delivered as a sealed instrument as of the date first written
above.
ASSIGNOR:


[________________________], a [__________________]






By:
Name:
Title:





